EXHIBIT 10.22

CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).














LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

AGENUS INC.,
4-ANTIBODY AG,

INCYTE EUROPE SARL,
AND
INCYTE CORPORATION, SOLELY FOR PURPOSES OF SECTION 12.16



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of January 9, 2015 (the “Execution Date”) by and between Agenus
Inc., a Delaware corporation having its principal office at 3 Forbes Road,
Lexington, Massachusetts 02421, USA (“Agenus US”) and its wholly-owned
subsidiary, 4-Antibody AG, a stock corporation organized under the laws of
Switzerland with an office at Hochbergerstrasse 60C, CH-4057, Basel, Switzerland
(“4-AB” and, together with Agenus US other than with respect to Section
12.17(s), “Agenus”), and Incyte Europe Sarl, a Swiss limited liability company
(a société à responsabilité limitée) having its principal office at Cours de
Rive 13, 1204, Geneva, Switzerland (“Incyte”) and solely for purposes of Section
12.16, Incyte Corporation, a Delaware corporation having its principal office at
1801 Augustine Cut-off, Wilmington, Delaware 19803 USA (“Parent”). Agenus and
Incyte may be referred to in this Agreement individually as a “Party” and,
collectively, as the “Parties”.
RECITALS
WHEREAS, Agenus has certain capabilities, technology and know how useful in the
discovery of antibodies, including its proprietary technology platform known as
the Retrocyte Display technology;
WHEREAS, Agenus is engaged in a number of research and development programs that
have arisen out of its technologies;
WHEREAS, Incyte is engaged in the development and commercialization of
pharmaceutical and biological products for human disease, primarily in the
fields of hematology and oncology;
WHEREAS, Agenus and Incyte are interested in forming an alliance whose goal is
to discover, develop and commercialize a robust portfolio of products to address
hematologic and oncologic diseases or conditions.
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:
Article I: DEFINITIONS
When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:
1.1    “Accounting Standards” with respect to a Party means that such Party
shall maintain records and books of accounts in accordance with (a) U.S.
generally accepted accounting principles, or (b) to the extent applicable,
International Financial Reporting Standards, in each case of (a) and (b),
consistently maintained.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.2    “Affiliate” means, as to a Person, any entity which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person. For the purposes of this definition, “control” refers to any of the
following: (a) direct or indirect ownership of [**] or more of the voting
securities entitled to vote for the election of directors in the case of a
corporation, or of [**] or more of the equity interest with the power to direct
management in the case of any other type of legal entity; (b) status as a
general partner in any partnership; or (c) any other arrangement where an entity
possesses, directly or indirectly, the power to direct the management or
policies of another entity, whether through ownership of voting securities, by
contract or otherwise. The Parties acknowledge that in the case of certain
entities organized under the Laws of certain countries outside of the United
States, the maximum percentage ownership permitted by law for a foreign investor
may be less than [**], and that in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity.
1.3    “Agenus IP” means Agenus Know-How and Agenus Patent Rights.
1.4    “Agenus Know-How” means all Know-How other than Agenus Platform Know-How
that (a) is Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its
Affiliates, as of the Execution Date or during the Term; and (b) is necessary or
useful to Develop, Manufacture or Commercialize any Licensed Antibody or
Product.
1.5    “Agenus Platform Know-How” means Know-How Controlled by Agenus or,
subject to Section 12.3(b)(ii), any of its Affiliates, as of the Execution Date
or during the Term that relates to the Retrocyte Display Technology.
1.6    “Agenus Platform Patent Rights” means Patent Rights Controlled by Agenus
or, subject to Section 12.3(b)(ii), any of its Affiliates, to the extent
Covering (a) the Retrocyte Display Technology or (b) a Vaccine (including the
Prophage Series Vaccines), adjuvant (including the QS-21 Stimulon adjuvant) or
heat shock protein technology, in each case Controlled by Agenus as of the
Execution Date or during the Term.
1.7    “Agenus Platform IP” means Agenus Platform Know-How and Agenus Platform
Patent Rights.
1.8    “Agenus Patent Rights” means all Patent Rights, other than Agenus
Platform Patent Rights, that (a) are Controlled by Agenus or, subject to Section
12.3(b)(ii), any of its Affiliates, as of the Execution Date or during the Term;
and (b) (i) Cover a Licensed Antibody or Product or a therapeutic preparation
containing a Licensed Antibody or Product, or (ii) are otherwise necessary or
useful to Develop, Manufacture or Commercialize a Licensed Antibody or Product.
1.9    “Allowable Expenses” means, with respect to a Profit-Share Product and
each Calendar Quarter, all FTE Costs and Out-of-Pocket Costs incurred by the
Parties or their Affiliates specific to the Development, Manufacture or
Commercialization of such Profit-Share Product in the Field and the Territory
during the applicable Calendar Quarter, including such FTE Costs and
Out-of-Pocket Costs which are: (a) Development Costs, subject to Sections 4.1

- 2 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(c) and 4.4(b); (b) Manufacturing Costs; (c) Commercialization Costs, subject to
Section 5.1(b); (d) Distribution Costs; (e) Regulatory Costs; (f) Patent and
Trademark Costs; (g) Third Party IP Costs; (h) Product Liability Costs; and (i)
Medical Affairs Costs; but Allowable Expenses shall exclude in all cases the
cost of general corporate overhead and administrative personnel. For clarity, no
milestone payment made to Agenus or its Affiliates pursuant to Section 7.5(a)
hereof shall be an Allowable Expense.
1.10    “Antibody” means one or more molecules, or one or more genes encoding
such molecule(s), which comprise or consist of one or more immunoglobulin
domains, or fragment(s) thereof, that specifically bind(s) to one or more
Targets.
1.11    “Assumed Project” means a Discovery Project added to the Program
pursuant to Section 4.5.
1.12    “Assumed Project Antibody” means any Antibody arising out of an Assumed
Project.
1.13    “Biosimilar Product” means, with respect to a Product, a biological
product that: (1) (a) is biosimilar to such Product based upon data derived from
(i) analytical studies that demonstrate that such biological product is highly
similar to such Product, (ii) animal studies, or (iii) one or more clinical
studies that are sufficient to demonstrate safety, purity, and potency in one or
more Indications for which a BLA for such Product has been approved; and (b)
utilizes the same mechanism of action as such Product; or (2) (a) (i) in the
United States, is “similar” or “interchangeable,” with respect to such Product
as evaluated by the FDA and (ii) outside the United States, “similar,”
“comparable,” “interchangeable,” “bioequivalent,” or “biosimilar” to such
Product, as determined by an applicable Regulatory Authority, and (b) is not an
Authorized Generic Version of such Product; where “Authorized Generic Version”
means any biological product that is sold under the BLA filed by Incyte or its
an Affiliate or sublicensee for such Product. A Product licensed or produced by
Incyte or its Affiliates will not constitute a Biosimilar Product.
1.14    “BLA” means, with respect to a Product, a biologics license application,
as defined in the U.S. Public Health Service Act, as amended, and the
regulations promulgated thereunder, or any non-U.S. counterpart of the
foregoing, and all supplements and amendments that may be filed with respect to
the foregoing.
1.15    “Bullpen Targets” means Targets that are designated by the JSC during
the Discovery Period as a source of potential Discovery Projects to be proposed
for inclusion in the Program pursuant to Section 4.5, to consist of a minimum of
[**] and a maximum of [**] such Targets at any time.
1.16    “Business Day” means a day other than a Saturday or Sunday or Federal
holiday in New York, New York, USA.
1.17    “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September or December.

- 3 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.18    “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.
1.19    “Change in Control” means, with respect to a Party, an event in which:
(a) any Third Party not then beneficially owning more than [**] of the voting
power of the outstanding securities of such Party acquires or otherwise becomes
the beneficial owner of securities of such Party representing more than [**] of
the voting power of the then outstanding securities of such Party with respect
to the election of directors; or (b) such Party consummates a merger,
consolidation or similar transaction with a Third Party where the voting
securities of such Party outstanding immediately preceding such transaction
represent less than [**] of the voting power of such Party or surviving entity,
as the case may be, immediately following such transaction; or (c) such Party
sells all or substantially all of its assets relating to this Agreement to a
Third Party.
1.20    “Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial,
Phase 3 Clinical Trial, Phase 4 Clinical Trial, Pivotal Clinical Trial, or a
combination of two (2) of any of the foregoing studies.
1.21    “Co-Developed Product” means any Royalty-Bearing Product for which
Agenus has exercised the Co-Development Option described in Section 4.4 and has
paid all reasonably undisputed Co-Development Quarterly Payments, unless and
until Agenus exercises its termination right with respect to such
Royalty-Bearing Product pursuant to Section 4.4(d).
1.22    “Combination Product” means, with respect to a country, any
Royalty-Bearing Product that has received Regulatory Approval in such country to
be used or administered for use with an Incyte Product to treat patients in the
Field.
1.23    “Commercialization” or “Commercialize” means any activities directed to
new product planning activities, obtaining pricing and/or reimbursement
approvals, marketing, promoting, distributing, importing, offering to sell,
and/or selling a Product (including establishing the price for such product),
whether or not Regulatory Approval for such product has been obtained, including
related use and importation and commercial Manufacturing.
1.24    “Commercialization Costs” means, on a Profit-Share
Product-by-Profit-Share Product basis, FTE Costs and Out-of-Pocket Costs
incurred by Incyte or its Affiliates in the Territory and, to the extent Agenus
US exercises the Co-Promotion Option for a Profit-Share Product pursuant to
Section 5.4 and the Parties enter into a Co-Promotion Agreement, by Agenus US in
the United States in accordance with the Co-Promotion Agreement, in
Commercializing the relevant Profit-Share Product in the Field in accordance
with this Agreement and the applicable Commercialization Plan, subject to
Section 5.1(b), including such FTE Costs and Out-of-Pocket Costs which are: (a)
Indirect Selling Expenses; (b) Includable Sales and Marketing Operations Costs;
(c) Includable Sales Force Costs; and (d) Marketing and Education Expenses; in
each case determined from the books and records of Incyte or its Affiliates or,
if applicable, Agenus US, in each case maintained in accordance with Accounting
Standards.
1.25    “Commercially Reasonable Efforts” of a Party means, with respect to an
objective, the reasonable, diligent, good faith efforts of such Party (including
the efforts of its

- 4 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Affiliates, and permitted sublicensees), of the type to accomplish such
objective as a similarly situated (with respect to size, stage of development,
and assets) biopharmaceutical company would normally use to accomplish a similar
objective under similar circumstances, it being understood and agreed that, with
respect to efforts to be expended in relation to a Product, including
implementation of Development, Manufacturing and Commercialization strategies,
such efforts shall be substantially equivalent to those efforts and resources
that a similarly situated biopharmaceutical company would typically devote to
its own internally discovered compound or product, which compound or product is
at a similar stage in its development or product life and is of similar market
and economic potential as products at a similar stage in its development or
product life, taking into account the risks of development, the commercial
potential for the Product, its proprietary position and other relevant factors.
1.26    “Completion” means, with respect to a Product and a Clinical Trial, the
last dosing of a human with the relevant Product in such Clinical Trial.
1.27    “Confidential Information” means, subject to Section 11.1(b), (a) all
confidential or proprietary information relating to Licensed Antibodies and
Products, and (b) all other confidential or proprietary documents, technology,
Know-How or other information (whether or not patentable) actually disclosed by
one Party to the other Party pursuant to this Agreement or the Prior
Confidentiality Agreement.
1.28    “Control” or “Controlled” means, with respect to any (a) material,
document, item of information, method, data or other Know-How or (b) Patent
Rights or other Intellectual Property Rights, the possession by a Party or,
subject to Section 12.3(b)(ii), any of its Affiliates (whether by ownership or
license (other than by a license granted under this Agreement)), of the ability
to grant to the other Party access, a license and/or a sublicense as provided
herein without requiring the consent of a Third Party or violating the terms of
any agreement or other arrangement with any Third Party, in each case as of the
Execution Date, or if any of the same are acquired or created after the
Execution Date, at the date it is acquired or created by the relevant Party or
its Affiliate; provided, however, that if such Party or, subject to Section
12.3(b)(ii), any of its Affiliate later gains the ability to grant such access,
license or sublicense, such material, document, item of information, method,
data, other Know-How, Patent Right or other Intellectual Property Right without
requiring such consent or violating such terms, Control shall be deemed to exist
thereafter.
1.29    “Converted Product” means any Profit-Share Product for which Agenus has
elected to cease sharing in Profit-or-Loss as described in Section 4.6. For
clarity, a Converted Product shall be deemed a Royalty-Bearing Product under
this Agreement from and after the date such Profit-Share Product becomes a
Converted Product.
1.30    “Co-Promotion” means, with respect to a Profit-Share Product, the joint
Detailing efforts with respect to such Profit-Share Product in the United
States, as further described in a Co-Promotion Agreement.
1.31    “Cover”, “Covering” or “Covered” with respect to a product, technology,
process or method, means that, but for Control by, or a license granted to, a
Person under a Valid

- 5 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Claim included in the Patent Rights under which such license is granted, the
Development, Manufacture, Commercialization and/or other use of such product or
the practice of such technology, process or method, by such Person would
infringe such Valid Claim (or, in the case of a Valid Claim that has not yet
issued, would infringe such Valid Claim if it were to issue).
1.32    “CPI” means the Consumer Price Index – Urban Wage Earners and Clerical
Workers, U.S. City Average, All Items, 1982-84 = 100, published by the U.S.
Department of Labor, Bureau of Labor Statistics (or its successor equivalent
index).
1.33    “Detail” means (a) face-to-face discussions or other direct
communication (e.g., edetailing) with physicians and other health care
practitioners who are permitted under applicable Laws to prescribe a Product,
for the purpose of promoting a Product to such physicians or practitioners or
(b) to the extent approved by the JSC or a Subcommittee established by the JSC,
other interactions regarding the promotion of a Product with managed health care
organizations, group purchasing organizations, pharmacy benefit managers, large
employers, long-term care organizations, insurers, formularies, government
agencies and programs (e.g., Medicare and the Veterans Health Administration and
other federal, state and local agencies), or similar organizations.
1.34    “Development” or “Develop” means, with respect to a Licensed Antibody, a
Product, or an Antibody (or therapeutic preparation that contains an Antibody)
that Interacts with a Discovery Target, discovery, research and preclinical and
clinical development activities, including: the planning and conduct of Clinical
Trials, test method development and stability testing, toxicology, formulation
and delivery system development, cell line development, process development,
pre-clinical and clinical supply, Manufacturing scale-up, development- and
clinical-stage Manufacturing, quality assurance/quality control procedure
development and performance with respect to clinical materials, performance of
Clinical Trials, statistical analysis and report writing and clinical studies,
regulatory affairs, and all other pre-Regulatory Approval activities, including
related use, importation and Medical Affairs Activities.  When used as a verb,
“Develop” means to engage in Development.
1.35    “Development Costs” means, on a Project-by-Project or Product-by-Product
basis (as applicable), FTE Costs and Out-of-Pocket Costs incurred by either
Party or its Affiliates in Developing such Project or Product in the Field and
in the Territory, in accordance with this Agreement and consistent with the
applicable Development Plan, including such FTE Costs and Out-of-Pocket Costs
which are: (a) explicitly included in the budget included in the applicable
Development Plan, subject to Section 4.1(c) and Section 4.4, (b) Manufacturing
Costs for such Product (or the relevant Products in such Project) used in
Development, (c) Patent and Trademark Costs for Patent Rights Covering such
Product (or the relevant Products in such Project) and (d) Medical Affairs
Costs; in each case determined from the books and records of the applicable
Party and its Affiliates maintained in accordance with Accounting Standards.
Development Costs shall also include Patent and Trademark Costs pertaining to
Bullpen Targets as provided in Section 1.103.
1.36    “Discovery Period” means the period beginning on the Effective Date and
ending on December 31, 2019, subject to earlier termination as provided below
(the “Initial Discovery

- 6 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Period”). The Parties may mutually agree prior to December 31, 2018 to extend
the Discovery Period for an additional period not to exceed three (3) Calendar
Years, in which case the Discovery Period shall terminate at the end of such
additional period. Notwithstanding the foregoing, Agenus may (but shall not be
obligated to) terminate the Discovery Period upon delivery of written notice
following the consummation of a Change in Control of Incyte, provided that (a)
such notice of termination must be provided within three (3) months following
the consummation of such Change in Control, and (b) such termination shall not
have an effect on Projects that have commenced prior to the provision of any
such notice of termination.
1.37    “Discovery Project” means an Antibody discovery research or development
project directed against a Bullpen Target proposed for inclusion in the Program
by either Party at any time during the Discovery Period pursuant to Section 4.5.
1.38    “Distribution Costs” means, with respect to a Profit-Share Product, FTE
Costs and Out-of-Pocket Costs that are specifically identifiable and allocable
to the distribution of such Profit-Share Product to a Third Party, including (a)
handling, storage, distribution, transportation, customs clearance, containers,
freight, shipping, sales, use, excise, value-added and similar customs, taxes,
tariffs or duties and insurance (including shipments from Third Party logistics
service providers to wholesalers), and (b) customer services including order
entry, billing and adjustments, inquiry and credit and collection.
1.39    “DOJ” means the United States Department of Justice.
1.40    “Effective Date” means the second (2nd) Business Day immediately
following the HSR Clearance Date.
1.41    “EMA” means the European Medicines Agency, or a successor agency
thereto.
1.42    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.43    “Executive Officers” means the Chief Executive Officers of each of
Agenus US and Incyte (or a senior executive officer of Agenus US or Incyte
designated by such Chief Executive Officers).
1.44    “FDA” means the United States Food and Drug Administration, or a
successor agency thereto.
1.45    “Field” means any use of Antibodies for the treatment, control,
mitigation, prevention or cure of any or all Indications in humans or animals in
the Hematology Field and the Oncology Field.
1.46    “First Commercial Sale” means, with respect to a Product, the first sale
of such Product intended for use by a patient, to a Third Party by, as
applicable, Incyte or an Incyte Related Party in a country following applicable
Regulatory Approval (other than applicable governmental price and reimbursement
approvals) of such Product in such country.  For the

- 7 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



avoidance of doubt, sales or transfers of Product for Clinical Trial or other
Development purposes, or for compassionate or similar use, shall not be
considered a First Commercial Sale.
1.47    “Force Majeure Event” means, with respect to a Party, an event, act,
occurrence, condition or state of facts, in each case outside the reasonable
control of such Party (which may include acts of God, acts of any government,
any rules, regulations or orders issued by any governmental authority or by any
officer, department, agency or instrumentality thereof, fire, storm, flood,
earthquake, accident, war, rebellion, insurrection, riot, terrorism and
invasion) that interfere with the normal business operations of such Party.
1.48    “FTC” means the United States Federal Trade Commission.
1.49    “FTE” means a full-time equivalent person year (consisting of a total of
[**] hours per Calendar Year) of scientific, technical or commercial work, as
applicable, undertaken by the applicable Party’s or its Affiliates’ employees.
For purposes of clarity, a single individual who works more than [**] hours per
Calendar Year in a single Calendar Year shall be treated as one (1) FTE
regardless of the number of hours worked.
1.50    “FTE Cost” means, for any period, the product obtained by multiplying
(a) the actual total FTEs (or portion thereof) devoted to a Development,
Manufacturing or Commercialization activity pursuant to this Agreement by (b)
the applicable FTE Rate.
1.51    “FTE Rate” means the rate per FTE (which may be prorated on a daily
basis as necessary) of [**], subject to annual adjustment in each Calendar Year
during the Term by the percentage increase or decrease in the CPI as of December
31 of each Calendar Year over the level of the CPI as of December 31 of the
prior Calendar Year, with the first such increase to be effective on [**].
1.52    “Generic Competition” means, with respect to a Product in any country in
a given Calendar Quarter, that, during such Calendar Quarter, one or more
Biosimilar Products are commercially available in such country and such
Biosimilar Products in the aggregate have a market share of [**] of the
aggregate market share of such Product and Biosimilar Products (based on data
provided by IMS International or, if such data is not available, such other
reliable data source as agreed by the Parties (such agreement not to be
unreasonably withheld)) as measured by unit sales in such country.
1.53    “GITR” means glucocorticoid-induced TNFR-related protein.
1.54    “GITR Antibody” means an Antibody that Interacts with GITR that is
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term, or arises out of the GITR Project.
1.55    “GITR Project” means the project conducted under this Agreement directed
to the Development, Manufacture and Commercialization of Antibodies that
Interact with GITR.

- 8 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.56    “Hematology Field” means all hematologic Indications as defined in
subsections 280 — 289 (Diseases of the blood and blood-forming organs) of the
International Classification of Diseases, Ninth Revision, Clinical Modification
(ICD-9-CM), provided that the Hematology Field shall exclude the Indications set
forth in Schedule 1.56.
1.57    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. §18a), and the rules and regulations promulgated
thereunder.
1.58    “HSR Clearance” means the earlier of (a) notification to the Parties
from the FTC or DOJ of early termination of the applicable waiting period under
the HSR Act with respect to the HSR Filings, or (b) expiration of the applicable
waiting period under the HSR Act with respect to the HSR Filings; provided,
however, that if the FTC or DOJ shall commence any investigation by means of a
second request or otherwise, HSR Clearance means the termination of such
investigation, without action to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the United States.
1.59    “HSR Clearance Date” means the earlier of (a) the date on which the FTC
or DOJ shall notify the Parties of early termination of the waiting period under
the HSR Act with respect to the HSR Filings, or (b) the date on which the
applicable waiting period under the HSR Act with respect to the HSR Filings
expires; provided, however, that if the FTC or DOJ shall commence any
investigation by means of a second request or otherwise, HSR Clearance Date
means the date on which any investigation opened by the FTC or DOJ shall have
been terminated, without action to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the United States.
1.60    “HSR Filings” means the filings by the Parties with the FTC and the DOJ
of their respective premerger notification and report forms with respect to the
matters set forth in this Agreement and the Stock Purchase Agreement, together
with all required documentary attachments thereto.
1.61    “Includable Sales and Marketing Operations Costs” means, with respect to
a Profit-Share Product, FTE Costs incurred (a) in developing advertising,
promotional and educational materials, including related training materials and
programs, for such Profit-Share Product, and (b) related to payer reimbursement
services, each specifically identifiable and allocable to such Profit-Share
Product.
1.62    “Includable Sales Force Costs” means, with respect to a Profit-Share
Product, FTE Costs incurred in the field by sales representatives and regional
and district managers, specifically identifiable and allocable to the selling of
such Profit-Share Product.
1.63    “Incremental Royalties” means, with respect to Co-Developed Product as
to which Agenus exercises its right under Section 4.4(d) or a Converted Product,
the difference, in Dollars, in royalties actually paid to Agenus on Net Sales of
a unit of the applicable Product at the rates set forth in Section 7.6(a)(iii)
and those that would have otherwise been payable for the same unit of Product if
the royalty rates set forth in Section 7.6(a)(i) had applied.

- 9 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.64    “Incyte IP” means Incyte Know-How and Incyte Patent Rights.
1.65    “Incyte Know-How” means all Know-How that (a) is Controlled by Incyte
or, subject to Section 12.3(b)(ii), any of its Affiliates, as of the Execution
Date or during the Term; and (b) is necessary or useful to Develop, Manufacture
or Commercialize any Licensed Antibody or Product (excluding an Incyte Product).
1.66    “Incyte Patent Rights” means all Patent Rights that (a) are Controlled
by Incyte or, subject to Section 12.3(b)(ii), any of its Affiliates, as of the
Execution Date or during the Term; and (b) (i) Cover a Licensed Antibody or
Product (excluding an Incyte Product), or (ii) are otherwise necessary or useful
to Develop, Manufacture or Commercialize a Licensed Antibody or Product
(excluding an Incyte Product).
1.67    “Incyte Product” means, with respect to a Royalty-Bearing Product and a
country, a product Controlled by Incyte or, subject to Section 12.3(b)(ii), any
of its Affiliates, that (a) contains a compound for which IND-enabling
toxicology studies have been initiated prior to or during the Term, and (b) has
received a Regulatory Approval in such country that permits such product to be
used or administered for use with such Royalty-Bearing Product in the Field.
1.68     “Incyte Program Know-How” means all Know-How that is (a) discovered,
made or conceived solely by employees of, or others acting on behalf of, Incyte
and its Affiliates during and in connection with the Program; and (b) is
necessary or useful to Develop, Manufacture or Commercialize any Licensed
Antibody or Product. For clarity, Know-How relating solely to an Incyte Other
Invention shall not constitute Incyte Program Know-How.
1.69    “Incyte Program Patent Rights” means all Patent Rights claiming an
Incyte Program Invention. For clarity, Patent Rights claiming an Incyte Other
Invention shall not constitute Incyte Program Patent Rights.
1.70    “Incyte Related Party” means any of Incyte’s Affiliates or any permitted
Third Party licensees or sublicensees of Incyte’s Program Rights to Develop,
Manufacture or Commercialize Products in the Field, but not including any Third
Party that functions as a distributor.
1.71    “IND” means an Investigational New Drug Application filed with the FDA
under 21 C.F.R. §312 or similar non-United States application or submission in
any country or group of countries for permission to conduct human clinical
investigations.
1.72    “Indication” means any disease, condition or syndrome.
1.73    “Indirect Selling Expenses” means, with respect to a Profit-Share
Product, Out-of-Pocket Costs incurred that are specifically identifiable and
allocable to the selling of such Profit-Share Product and to operate and
maintain the sales force that promotes such Profit-Share Product in the
Territory (excluding corporate and administrative overhead, costs included in
Includable Sales Force Costs and all other internal FTE Costs), including the
costs of sales meetings, consultants (including fees for territory alignment and
sales deployment consulting),

- 10 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



call reporting and other Third Party monitoring/tracking costs (including Third
Party data purchases), and educational grant funds and charitable contributions
related to Profit-Share Products.
1.74    “Initiation” means, with respect to a Product and a Clinical Trial, the
first dosing in such Clinical Trial of the first human with the relevant
Product.
1.75    “Intellectual Property Rights” means Patent Rights, trade secrets,
trademarks, copyrights and other forms of proprietary or industrial rights
pertaining to inventions, Know-How, original works, and other forms of
intellectual property.
1.76    “Interact” means to bind specifically with a Target. In the event an
Antibody binds specifically with more than one Target, it shall be deemed to
Interact with whichever such Target it binds with greatest affinity unless the
JSC determines otherwise.
1.77    “Inventions” means all patentable inventions, discoveries, improvements
and other technology, and any Patent Rights based thereon, that are discovered,
made or conceived during and in connection with the research, Development,
Manufacture and Commercialization of Licensed Antibodies or Products.
1.78    “Know-How” means any and all technical information which, at the
Execution Date or any time during the Term, is not in the public domain,
including information comprising or relating to data, materials, results,
inventions, improvements, protocols, formulas, processes, methods, compositions,
articles of manufacture, formulations, discoveries, findings, know-how and trade
secrets of any kind, including scientific, preclinical, clinical, regulatory,
manufacturing, marketing, financial and commercial information or data,
Regulatory Approvals and filings therefor, Regulatory Documentation, sequence
information, vectors and host cells that include DNA, in each case (whether or
not patented or patentable) in written, electronic or any other form now known
or hereafter developed; but excluding any such information publicly disclosed in
Patent Rights.
1.79    “LAG-3” means lymphocyte-activation gene 3.
1.80    “LAG-3 Antibody” means an Antibody that Interacts with LAG-3 that is
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term, or arises out of the LAG-3 Project.
1.81    “LAG-3 Project” means the project conducted under this Agreement
directed to the Development, Manufacture and Commercialization of Antibodies
that Interact with LAG-3.
1.82    “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city or other political subdivision, including, as
applicable, (a) good manufacturing practices, good laboratory practices, good
clinical practices and adverse event reporting requirements, guidance from the
International Conference on Harmonization or other generally accepted
conventions, and all other rules, regulations and requirements of the FDA and
other applicable Regulatory

- 11 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Authorities; (b) the Foreign Corrupt Practices Act of 1977, as amended, or any
comparable laws in any country; and (c) all export control laws.
1.83    “Licensed Antibody” means a Profit-Share Antibody or a Royalty-Bearing
Antibody.
1.84    “LICR” means the Ludwig Institute for Cancer Research Ltd.
1.85    “LICR Agreement” means that certain License Agreement dated December 5,
2014 between 4-AB and LICR, as may be amended in accordance with this Agreement.
1.86    “Major EU Countries” means [**].
1.87    [**].
1.88    “Manufacture” or “Manufacturing” means, as applicable, all activities
and operations associated with the production, manufacture, supply, receipt,
processing, filling, finishing, inspections, testing, packaging, labeling,
shipping, warehousing, storage and handling of a Product, including: cell line
development; process and formulation development; process validation; stability
and release testing; manufacturing scale-up; pre-clinical, clinical and
commercial manufacture and supply; qualification and validation of Third Party
contract manufacturers, scale up, process and equipment validation, and initial
manufacturing licenses, approvals and inspections; analytical development and
product characterization; quality assurance and quality control development;
testing and release; packaging development and final packaging and labeling;
shipping configurations and shipping studies; and overseeing the conduct of any
of the foregoing.
1.89    “Manufacturing Costs” means, with respect to a Product, the FTE Costs
and Out-of-Pocket Costs incurred by either Party or any of their respective
Affiliates in Manufacturing such Product, in accordance with this Agreement and
consistent with the applicable Development Plan or, if applicable, the
Commercialization Plan, including: (a) to the extent that such Product or its
corresponding Licensed Antibody is Manufactured by a Third Party manufacturer,
the Out-of-Pocket Costs incurred by a Party or its Affiliates to the Third Party
manufacturer for the Manufacture and supply (including packaging and labeling)
thereof, determined in accordance with the books and records of such Party or
its Affiliates maintained in accordance with Accounting Standards; and (b) to
the extent that such Product or its corresponding Licensed Antibody is
Manufactured by a Party or its Affiliates, direct material costs and FTE Costs
attributable to the Manufacture of such Product or its corresponding Licensed
Antibody (excluding the cost of general corporate overhead and administrative
personnel), determined in accordance with the books and records of such Party or
its Affiliates maintained in accordance with Accounting Standards.
1.90    “Marketing and Education Expense” means, with respect to a Profit-Share
Product, Out-of-Pocket Costs (excluding corporate and administrative overhead
and all internal FTE Costs) that are specifically identifiable and allocable to
the advertising, promotion and marketing of such Profit-Share Product consistent
with the applicable Commercialization Plan,

- 12 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



and related professional education in the Field (to the extent not performed by
sales representatives), including such Out-Of Pocket Costs for (i)
promotional/educational materials, (ii) reimbursement and patient assistance
programs and health outcomes programs, (iii) development of information and data
specifically identifiable for national accounts, managed care organizations and
group purchasing organizations of such Profit-Share Product consistent with the
Commercialization Plan, (iv) development of competitive intelligence, (v)
branding expenses, (vi) packaging and labeling expenses, (vii) advertisements
appearing in journals, newspapers, magazines or other media, including direct
mail and electronic media, (viii) external market research, (ix) the
Profit-Share Product-specific public relations programs, (x) sales operations
and reimbursement services, and (xi) training programs and materials; provided,
however, that such expenses shall exclude Indirect Selling Expenses and Medical
Affairs Costs.
1.91    “Medical Affairs Activities” means, with respect to a Product,
activities designed to ensure or improve appropriate medical use of, conduct
medical education of, or further research regarding, such Product in the
Territory, including, with respect to such Product: (a) conducting service based
medical activities including providing input and assistance with consultancy
meetings, recommending investigators for Clinical Trials and providing input in
the design of such trials and other research related activities, and delivering
non-promotional communications and conduct non-promotional activities including
presenting new clinical trial data and other scientific information; (b) grants
to support continuing medical education, symposia, or Third Party research
specifically related to such Product in the Territory; (c) development,
publication and dissemination of Publications relating to such Product and
relevant disease states in the Territory; (d) medical information services
provided in response to inquiries communicated via sales representatives or
received by letter, phone call or email; (e) conducting advisory board meetings
or other consultant programs; (f) support of investigator-initiated Clinical
Trials; (g) managing relationships with cooperative groups, physician/hospital
networks and advocacy groups; (h) establishing and implementing risk, evaluation
and mitigation strategies; and (i) Phase 4 Clinical Trials.
1.92    “Medical Affairs Costs” means, with respect to a Product, FTE Costs and
Out-of-Pocket Costs incurred in accordance with this Agreement and consistent
with the applicable Development Plan or Commercialization Plan that are
specifically identifiable and allocable to Medical Affairs Activities with
respect to such Product in the Field.
1.93    “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.
1.94    “MSKCC” means the Memorial Sloan-Kettering Cancer Center.
1.95    “Named Target” means, as applicable, GITR, LAG-3, OX-40, TIM-3 or the
Target as to which an Assumed Project is directed.
1.96    “Net Sales” means, with respect to any Product, the gross amount
invoiced by Incyte and Incyte Related Parties on sales or other dispositions of
such Product, and with respect to any Terminated Product, the gross amount
invoiced by Agenus and its Affiliates, licensees and sublicensees on sales or
other dispositions of such Terminated Product, as applicable, to Third

- 13 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Parties, or otherwise directly or indirectly paid to or earned by Incyte or an
Incyte Related Party with respect to the sale of such Product, or Agenus and its
Affiliates and sublicensees with respect to the sale of such Terminated Product,
in each case less the following:
(a)    trade, cash and/or quantity discounts not already reflected in the amount
invoiced, to the extent related to the gross amount invoiced;
(b)    allowances and adjustments credited or payable, including credit for
spoiled, damaged, outdated, recalled and returned Product or Terminated Product,
to the extent related to the gross amount invoiced and substantiated by
reasonable documentation;
(c)    freight, insurance and other transportation charges incurred in shipping
such Product or Terminated Product to Third Parties, to the extent identified as
such in the invoice to the Third Party, to the extent included in the gross
amount invoiced;
(d)    amounts repaid or credited by reason of rejections, defects, recalls or
returns or because of chargebacks, refunds, rebates (including wholesaler
inventory management fees, retroactive price reductions, commissions, discounts
or billing errors, and any other allowances which effectively reduce the net
selling price);
(e)    all tariffs, duties, excises, sales taxes, or other taxes (including
value-added tax) and custom duties imposed on such Product or Terminated
Product, in each case to the extent invoiced to customers or otherwise included
within gross amounts invoiced; and
(f)    other similar and customary deductions which are in accordance with the
applicable Accounting Standards.
Net Sales will not include sales between or among Incyte and Incyte Related
Parties, or Agenus and its Affiliates or sublicensees, as applicable; provided,
however, that any resale to Third Parties shall be included in Net Sales.
Net Sales shall be calculated in accordance with Accounting Standards.  In the
case of any sale or other disposal for value, such as barter or counter-trade,
of a Product or Terminated Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated as above
on the value of the non-cash consideration received or the fair market price (if
higher) of such Product or Terminated Product in the country of sale or
disposal, as determined in accordance with Accounting Standards. Donated Product
or Terminated Product in reasonable quantities will be excluded from Net Sales.
1.97    “North America” means the United States of America, Canada and Mexico
and their respective territories and possessions.
1.98    “Oncology Field” means all oncology Indications as defined in
subsections 140 — 239 (Neoplasms) of the International Classification of
Diseases, Ninth Revision, Clinical Modification (ICD-9-CM), including all
hematologic malignancies, solid tumors and

- 14 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



myeloproliferative diseases (including myelofibrosis, polycythemia rubra vera
and essential thrombocythemia) as listed in ICD-9-CM.
1.99    “Out-of-Pocket Costs” means, with respect to specified activities
hereunder, direct expenses paid or payable by either Party or its Affiliates to
Third Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities for Products,
and have been recorded in accordance with Accounting Standards.
1.100     “OX-40” means the member of the tumor necrosis factor superfamily of
receptors that is otherwise known as CD-134.
1.101    “OX-40 Antibody” means an Antibody that Interacts with OX-40 that is
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term, or arises out of the OX-40 Project.
1.102    “OX-40 Project” means the project conducted under this Agreement
directed to the Development, Manufacture and Commercialization of Antibodies
that Interact with OX-40.
1.103    “Patent and Trademark Costs” means, with respect to a Product, FTE
Costs and Out-of-Pocket Costs incurred by either Party or its Affiliates in
connection with (a) the Prosecution of Agenus Patent Rights, Incyte Program
Patent Rights, or Joint Patent Rights that Cover such Product in the Field in
the Territory, reasonably allocated to such Products in the Field if such Patent
Rights Cover products other than Products or Indications outside of the Field;
(b) conducting patentability, landscape and freedom to operate analyses
(including preparing opinions of invalidity or non-infringement) with respect to
Inventions and Patent Rights of potential relevance to such Product; (c) when
mutually agreed by internal or external patent counsel to the Parties with
notice to the JSC, conducting opposition, invalidation, reexamination, reissue,
post-grant review, inter partes review, or other similar administrative
proceeding, administrative appeal thereof, or litigation thereof with respect to
Third Party Patent Rights of potential relevance to such Product; (d) enforcing
the Agenus Patent Rights, Incyte Program Patent Rights and Joint Patent Rights
Covering such Product in the Field in the Territory in accordance with this
Agreement; (e) defending Third Party Infringement Claims and Invalidity Claims
with respect to the Agenus Patent Rights, Incyte Program Patent Rights and Joint
Patent Rights Covering such Product in the Field in the Territory; and (f)
establishing, maintaining and enforcing Product-specific trademarks in the
Territory. Patent and Trademark Costs shall include the foregoing activities as
they pertain to Bullpen Targets if and to the extent mutually agreed by internal
or external patent counsel to the Parties with notice to the JSC.
1.104    “Patent Rights” means United States and non-U.S. patents, patent
applications and/or provisional patent applications, utility models and utility
model applications, design patents or registered industrial designs and design
applications or applications for registration of industrial designs, and all
substitutions, divisionals, continuations, continuation-in-part applications,
continued prosecution applications, reissues, reexaminations and extensions
thereof.

- 15 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.105    “Patent Term Extension” means any patent term extension under 35 U.S.C.
§156 or any non-U.S. counterpart of the foregoing, including supplemental
protection certificates.
1.106    “PD-1” means programmed cell death protein 1.
1.107    “PD-1 Antibody” means an Antibody that Interacts with PD-1 that is
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates
as of the Effective Date or arises out of an internal discovery project
conducted by Agenus or, subject to Section 12.3(b)(ii) any of its Affiliates
during the period beginning on the Effective Date and ending [**] thereafter.
1.108    “Permitted Subcontractor” means an Affiliate or a Third Party to which
a Party may subcontract portions of the activities allocated to it under a
Development Plan or Commercialization Plan in accordance with the terms of this
Agreement.
1.109    “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.
1.110    “Phase 1 Clinical Trial” means a study in humans which provides for the
first introduction into humans of a product, conducted in healthy volunteers or
patients to obtain information on product safety, tolerability, pharmacological
activity or pharmacokinetics, as more fully defined in 21 C.F.R. §312.21(a) (or
the non-United States equivalent thereof).
1.111    “Phase 2 Clinical Trial” means a study in humans of the safety, dose
ranging and efficacy of a product, which is prospectively designed to generate
sufficient data (if successful) to commence pivotal clinical trials, as further
defined in 21 C.F.R. §312.21(b) (or the non-United States equivalent thereof).
1.112    “Phase 3 Clinical Trial” means a controlled study in humans of the
efficacy and safety of a product, which is prospectively designed to demonstrate
statistically whether such product is effective and safe for use in a particular
Indication in a manner sufficient to file a BLA to obtain regulatory approval to
market the product, as further defined in 21 C.F.R. §312.21(c) (or the
non-United States equivalent thereof).
1.113    “Phase 4 Clinical Trial” means a human clinical trial which is
conducted on a product after Regulatory Approval of the product has been
obtained from an appropriate Regulatory Authority, and includes (a) trials
conducted voluntarily for enhancing marketing or scientific knowledge of an
approved Indication or (b) trials conducted after Regulatory Approval due to
request or requirement of a Regulatory Authority or as a condition of a
previously granted Regulatory Approval.
1.114    “Pivotal Clinical Trial” means (a) a Phase 2 Clinical Trial that is
prospectively designed to generate sufficient data (if successful) to file for
accelerated approval of a BLA or (b) a Phase 3 Clinical Trial.

- 16 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.115    “Prior Confidentiality Agreement” means the Confidentiality Agreement
between Incyte and Agenus US, dated May 13, 2014, as amended on August 12, 2014.
1.116    “Product Liability Costs” means, with respect to a Product, FTE Costs
and Out-of-Pocket Costs incurred by either Party or its Affiliates associated
with (a) any recall of such Product in the Field in the Territory, including the
cost of any investigations or corrective actions with respect thereto, and (b)
any Excess Product Liability Costs to the extent set forth in Section 9.3.
1.117    “Product” or “Products” means, collectively, Profit-Share Products and
Royalty-Bearing Products. For clarity, Products includes Combination Products.
1.118    “Profit-or-Loss” means, on a Profit-Share Product-by-Profit-Share
Product basis with respect to a Calendar Quarter: (a) Net Sales of such
Profit-Share Product in the Field in the Territory by Incyte and Incyte Related
Parties, plus (b) Profit-Share Product Proceeds, minus (c) Allowable Expenses,
to the extent such deductions have not already or otherwise been deducted, and
determined from the books and records of the Parties and their respective
Affiliates and Permitted Subcontractors, in accordance with Accounting
Standards. For purposes of clarity, it is understood that (A)  there shall be no
double-counting of expenses within the definition of Profit-or-Loss and (B) the
Profit-or-Loss shall be calculated and payable in accordance with Section 7.3
even if there are no Net Sales and prior to the First Commercial Sale.
1.119    “Profit-Share Antibodies” means GITR Antibodies, OX-40 Antibodies and
Assumed Project Antibodies arising out of an Assumed Project designated by
Agenus as a Profit-Share Project pursuant to Section 4.5(b)(i).
1.120    “Profit-Share Product” means any therapeutic preparation that contains
one or more Profit-Share Antibodies; provided, however, that prior to the
commencement of Development of any therapeutic preparation that contains both a
Profit-Share Antibody and a Royalty-Bearing Antibody, the Parties (through the
JSC) shall discuss in good faith and agree on the appropriate financial
arrangements relating to such therapeutic preparation, which could include
agreement upon an allocation of Allowable Expenses and Profit-and-Loss between
the Parties with respect thereto.
1.121    “Profit-Share Projects” means the GITR Project, the OX-40 Project, and
each Assumed Project designated by Agenus as a Profit-Share Project pursuant to
Section 4.5(b)(i).
1.122    “Profit-Share Product Proceeds” means, with respect to a Profit-Share
Product, any proceeds received by Incyte or its Affiliates from Third Parties
with respect to the Development, Manufacture or Commercialization of such
Profit-Share Product in the Field and in the Territory, including proceeds
attributable to a grant of a license or sublicense, or a grant of distribution
rights, to permitted sublicensees and distributors under this Agreement, to
Develop, Manufacture or Commercialize such Profit-Share Product (or, if rights
in addition to such rights to such Profit-Share Product are granted to such
Third Party, then reasonably allocated to the rights granted to such Third Party
with respect to such Profit-Share Product), but excluding:

- 17 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(a)    amounts received by Incyte or any of its Affiliates as payments for their
actual reasonably allocated direct costs (including FTE Costs and Out-of-Pocket
Costs) to perform Development, Manufacturing or Commercialization activities
undertaken by Incyte or its Affiliates for, or in collaboration with, such Third
Party with respect to such Profit-Share Product, to the extent such costs have
not been included in Allowable Expenses;
(b)    amounts received by Incyte or any of its Affiliates from such Third Party
as the purchase price for Incyte’s or any of its Affiliates’ debt or equity
securities, except that amounts which exceed the fair market value of such debt
or equity securities shall not be so excluded to the extent otherwise falling
within this definition;
(c)    those Patent and Trademark Costs paid by Incyte or its Affiliates, and
reimbursed by such Third Party, with respect to such Profit-Share Product or, if
incurred with respect to multiple Profit-Share Products and/or other products,
then reasonably allocated to the relevant Profit-Share Product, to the extent
such costs have not been included in Allowable Expenses; and
(d)    amounts received by Incyte as reimbursement for costs borne solely by
Incyte, with respect to Third Party claims for which the Third Party is
obligated to indemnify Incyte.
1.123    “Program” means the program to Develop, Manufacture and Commercialize
Products in the Field and the Territory under this Agreement.
1.124    “Program Right” means the right to Develop, Manufacture and
Commercialize Products pursuant to this Agreement.
1.125     “Projects” means, collectively, the GITR Project, the LAG-3 Project,
the OX-40 Project, the TIM-3 Project, and all Assumed Projects.
1.126    “Prosecution” or “Prosecute” means, with respect to a particular Patent
Right, all activities associated with the preparation, filing, prosecution and
maintenance of such Patent Right (and patent application(s) derived from such
Patent Right), as well as re-examinations, reissues, applications for patent
term adjustments and extensions, supplementary protection certificates and the
like with respect to that Patent Right, together with the conduct of
interference, opposition, invalidation, reexamination, reissue proceeding,
post-grant review, inter partes review, derivation proceeding or other similar
administrative proceeding or administrative appeal thereof, with respect to that
Patent Right.
1.127    “Publication” means any publication in a scientific journal, any
abstract to be presented to any scientific audience not subject to
confidentiality obligations, any presentation at any scientific conference,
including slides and texts of oral or other public presentations presented to a
scientific audience not subject to confidentiality obligations, any other
scientific presentation and any other oral, written or electronic disclosure
directed to a scientific audience not subject to confidentiality obligations, in
each case which pertains to a Product or the use of a Licensed Antibody or
Product in the Field.

- 18 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



1.128    “Regulatory Approval” means, with respect to a Product, all approvals
(including any applicable governmental price and reimbursement approvals),
licenses, registrations, and authorizations of any federal, national,
multinational, state, provincial or local Regulatory Authority, department,
bureau and other governmental entity that are necessary for the marketing and
sale of such Product in a country or group of countries.
1.129    “Regulatory Authority” means, with respect to a country, the regulatory
authority or regulatory authorities of such country with authority over the
testing, manufacture, use, storage, importation, promotion, marketing, pricing
or sale of a biological product in such country.
1.130    “Regulatory Costs” means, with respect to a Product, FTE Costs and
Out-of-Pocket Costs incurred by a Party or its Affiliates associated with the
preparation and filing of INDs and BLAs, and the maintenance of Regulatory
Approvals, for such Product in the Field, including such FTE Costs and
Out-of-Pocket Costs which are (a) fees paid to Regulatory Authorities directly
related to INDs, BLAs and Regulatory Approvals for such Product in the Field,
(ii) costs of any Regulatory Interactions with respect to such Product in the
Field, and (iii) costs to establish and maintain the Global Safety Database for
such Product.
1.131    “Regulatory Documentation” means, with respect to a Product, all INDs,
BLAs and other regulatory applications submitted to any Regulatory Authority,
copies of Regulatory Approvals, orphan drug designations, “fast-track”,
“breakthrough” or similar designations, regulatory materials, drug dossiers,
master files (including Drug Master Files, as defined in 21 C.F.R. §314.420 and
any non-United States equivalents), and any other reports, records, regulatory
correspondence and other materials relating to Regulatory Approval of such
Product, or required to manufacture, distribute or sell such Product, including
any information that relates to pharmacology, toxicology, chemistry,
manufacturing and controls data, batch records, safety and efficacy, and any
safety database required to be maintained for Regulatory Authorities.
1.132    “Regulatory Exclusivity” means, with respect to a Product, that Third
Parties are prevented from legally Developing, Manufacturing or Commercializing
a product that could compete with such Product in a country, either through data
exclusivity rights, orphan drug designation, or such other rights conferred by a
Regulatory Authority in such country, other than through Patent Rights.
1.133    “Regulatory Interactions” means (a) all regulatory actions,
communications and filings with, and submissions to, all Regulatory Authorities
with respect to a Product, and (b) interfacing, corresponding and meeting with
the Regulatory Authorities with respect to a Product.
1.134    “Retrocyte Display Technology” means (a) the Patent Rights Controlled
by Agenus or its Affiliates that Cover, or Know-How Controlled by Agenus or its
Affiliates that relate to, the discovery and optimization of Antibodies and
other molecules against Targets of interest, including Patent Rights arising
from PCT Application Publication Nos. WO03/068819, WO09/109368 and WO11/061336,
(b) platforms embodying components, component steps or other portions of any of
the foregoing, and (c) any Retrocyte Display Improvement, but, for

- 19 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



clarity excluding any Know-How that is specific to any Licensed Antibody(ies) or
Product(s) and any Patent Right that Covers any Licensed Antibody(ies) or
Product(s).
1.135    “Retrocyte Display Improvement” means any Invention constituting an
improvement, enhancement, modification, or adaptation of the Retrocyte Display
Technology, and all Patent Rights Covering any such Invention, and all Know-How
that is specific to, and constitutes an improvement, enhancement, modification,
or adaptation of, the Retrocyte Display Technology.
1.136    “Royalty-Bearing Antibodies” means TIM-3 Antibodies, LAG-3 Antibodies
and Assumed Project Antibodies arising out of an Assumed Project designated by
Agenus as a Royalty-Bearing Project pursuant to Section 4.5(b)(i).
1.137    “Royalty-Bearing Product” means, subject to Section 1.120, any
therapeutic preparation that contains one or more Royalty-Bearing Antibodies.
1.138    “Royalty-Bearing Projects” means the TIM-3 Project, the LAG-3 Project
and each Assumed Project designated by Agenus as a Royalty-Bearing Project
pursuant to Section 4.5(b)(i).
1.139    “Target” means a protein or its corresponding DNA or RNA sequence.
1.140    “Territory” means the entire world.
1.141    “Third Party” means any Person other than a Party or its Affiliates.
1.142    “Third Party IP Costs” means, with respect to a Profit-Share Product,
royalties, license fees or other payments, as applicable, that are (a)
reasonably allocable to, and necessary or useful for, the Development,
Manufacture or Commercialization of such Product in the Field in the Territory,
(b) incurred by either Party or its Affiliates to license Intellectual Property
Rights from a Third Party, and (c) are first licensed by such Party or its
Affiliate after the Effective Date.
1.143    “TIM-3” means T cell immunoglobulin mucin-3.
1.144    “TIM-3 Antibody” means an Antibody that Interacts with TIM-3 that is
Controlled by Agenus or, subject to Section 12.3(b)(ii), any of its Affiliates,
as of the Execution Date or during the Term, or arises out of the TIM-3 Project.
1.145    “TIM-3 Project” means the project conducted under this Agreement
directed to the Development, Manufacture and Commercialization of Antibodies
that Interact with TIM-3.
1.146    “Vaccine” means an immunogen, the administration of which is intended
to stimulate the immune system to result in the prevention, amelioration or
therapy of any Indication.
1.147    “Valid Claim” means (a) a claim of an issued patent that has not
expired or been abandoned, or been revoked, held invalid or unenforceable by a
patent office, court or other

- 20 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



governmental agency of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period); or (b) a claim within a patent application that was filed in good faith
and which has not been abandoned or finally disallowed without the possibility
of appeal or refiling of such application, provided that [**].
1.148    “Voting Stock” means securities of any class or series of a
corporation, limited liability company, association or other entity, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote
generally in matters put before the shareholders or members of such corporation,
limited liability company, association or other entity, including the right to
vote for the election of directors or members of an equivalent governing body.
1.149    Additional Definitions.  Each of the following definitions is set forth
in the section of this Agreement indicated below:
Definition
Section Number
4-AB
Introduction
Abandoned Commercialization
5.3
Abandoned Development
4.3
Agreement
Introduction
Agenus
Introduction
Agenus Indemnified Parties
9.1(a)
Agenus US
Introduction
Authorized Generic Version
1.13
Bankruptcy Code
2.4(a)
Biosimilar Notice
6.3(a)
Breaching Party
8.2(b)
Co-Development Option
4.4
Co-Development Quarterly Payment
4.4(b)
Co-Development Royalty
4.4(c)
Commercialization Plan
5.1(b)
Co-Promotion Agreement
5.4(b)
Co-Promotion Option
5.4(a)
Development Plan
4.1(b)
Disclosing Party
11.1(a)
Discovery Option
4.5(b)(iii)
Discovery Target
4.5(a)
Excess Product Liability Costs
9.3
Execution Date
Introduction
Expert
Schedule 12.2
Global Safety Database
4.7(c)
Incyte
Introduction
Incyte Indemnified Parties
9.2(a)


- 21 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Incyte Other Invention
6.1(a)
Incyte Program Invention
6.1(a)
Initial Discovery Period
1.36
Insolvency Proceeding
2.4(b)
Invalidity Claim
6.5
JAMS
Schedule 12.2
Joint Inventions
6.1(a)
Joint Patent Rights
6.1(a)
JSC
3.1(a)
Licensed IP Infringement
6.3(a)
Losses
9.1(a)
Negotiation Notice
2.3(d)
Negotiation Period
2.3(d)
Non-Breaching Party
8.2(b)
Option Period
4.5(b)(iii)(B)
Option Product
4.5(b)(iii)(F)
Paragraph IV Notice
6.3(a)
Parent
Introduction
Party; Parties
Introduction
Payee
7.9
Payment
7.9
Payor
7.9
PD-1 Negotiation Notice
2.8
PD-1 Negotiation Period
2.8
PD-1 Territory
2.8
PD-1 Trigger Period
2.8
Project Management Team
3.2
Recipient
11.1(a)
ROFN Trigger Period
2.3(d)
Royalty Term
7.6(b)(i)
SEC
11.2(b)
Severed Clause
12.11
[**]
7.5(b)(ii)
Stock Purchase Agreement
10.5(c)
Subcommittee
3.2
Term
8.1
Terminated Product
8.3(a)
Terminated Project
8.3(a)
Third Party Infringement Claim
6.4
Triggering Information
4.4(a)
[**]
7.5(b)(ii)
UCC
5.4(b)(iii)


- 22 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Voting Securities
10.5(a)(i)
Withhold
7.9
Withholding Tax
7.9



ARTICLE II:     LICENSES
2.1    Rights Granted by Agenus.  Subject to the terms of this Agreement and, as
applicable with respect to the relevant Agenus IP, any retained rights of LICR
and MSKCC under the LICR Agreement, Agenus hereby grants Incyte, during the
Term, an exclusive, royalty-bearing, non-transferable (except in accordance with
Section 12.3) license or sublicense, as applicable, under the Agenus IP to
Develop, Manufacture and Commercialize Licensed Antibodies and Products in the
Territory and in the Field.
2.2    Rights Granted by Incyte. Subject to the terms of this Agreement, Incyte
hereby grants to Agenus:
(a)    a non-exclusive, royalty-free, non-transferable (except in accordance
with Section 12.3) license or sublicense, as applicable, under the Incyte IP,
solely to the extent necessary to permit Agenus and its Affiliates to exercise
their respective rights and to perform their respective obligations under this
Agreement; and
(b)    a non-exclusive, fully paid-up, sublicensable license or sublicense, as
applicable, under the Incyte Program Patent Rights and the Incyte Program
Know-How to Develop, Manufacture and Commercialize Licensed Antibodies and
Products (excluding Combination Products) in the Territory outside of the Field.
2.3    Sublicense Rights.
(a)    Each Party shall have the right to grant sublicenses under the licenses
granted to the other Party under Sections 2.1 and 2.2 to its Affiliates and,
subject to Sections 2.3(b)-(d), as applicable, to Third Parties.
(b)    Incyte and its Affiliates may freely sublicense the Agenus IP to Third
Parties, directly or indirectly, through multiple tiers, except that any
sublicense under Agenus IP (i) licensed to Agenus by LICR pursuant to the LICR
Agreement shall require the prior written consent of Agenus (such consent not to
be unreasonably withheld, delayed or conditioned), and (ii) Covering the
Commercialization of a Product in the Field shall be subject to the provisions
of subsection (d) below. Incyte shall provide Agenus with a copy of any such
sublicense agreement within [**] after the execution thereof. Each sublicense of
the Agenus IP shall be consistent with the terms and conditions of this
Agreement and, if applicable, the LICR Agreement as set forth in Section 2.6
below, and Incyte shall guarantee the performance of its Affiliates and
permitted sublicensees with respect to any sublicense granted pursuant to this
Section 2.3(b).
(c)    Agenus may freely sublicense the rights granted to Agenus under the
Incyte Program Patent Rights and the Incyte Program Know-How outside of the
Field to Third Parties, subject to the provisions of Section 2.7. Agenus shall
provide Incyte with a copy of any

- 23 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



such sublicense agreement within [**] after the execution thereof. Each
sublicense of the Incyte Program Patent Rights or Incyte Program Know-How
outside of the Field shall be consistent with the terms and conditions of this
Agreement, and Agenus shall guarantee the performance of its permitted
sublicensees with respect to any sublicense granted pursuant to this
Section 2.3(c).
(d)    In the event that Incyte desires to commence negotiations with any Third
Party (other than Permitted Subcontractors or Third Party distributors) to
license and sublicense all or a portion of Incyte’s Program Rights to
Commercialize a Product in the Field, Incyte shall promptly notify Agenus of its
intent to enter into such a transaction, identifying the specific Product that
will be the subject of such transaction. Within [**] after receipt of such
notification (the “ROFN Trigger Period”), Agenus shall notify Incyte in writing
either that (i) Agenus is interested in negotiating an agreement with respect to
such Program Rights (the “Negotiation Notice”) or (ii) Agenus has no interest
and therefore waives its right of first negotiation with respect to such Program
Rights. If Agenus notifies Incyte in writing within such [**] period that Agenus
desires to negotiate an agreement with respect to such Program Rights, the
Parties shall negotiate in good faith for up to [**] from the date of such
notification (the “Negotiation Period”), or such longer period as agreed between
the Parties, regarding the terms pursuant to which the Parties would enter into
a transaction with respect to such Program Rights. Failure by Agenus to give
written notice of its interest or lack of interest in negotiating such agreement
within [**] after receipt of written notice from Incyte as described in the
first sentence of this Section 2.3(d) shall be deemed to constitute a waiver by
Agenus of its right of first negotiation with respect to such Program Rights. If
Agenus provided the Negotiation Notice within the ROFN Trigger Period, but
Incyte and Agenus are unable to reach agreement during the Negotiation Period,
Incyte may offer its Program Rights in the applicable Product to a Third Party;
provided, however, that [**].
2.4    Section 365(n). 
(a)    All rights and licenses granted under or pursuant to any section of this
Agreement, including all rights to sublicense, are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11 of the U.S. Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Each Party agrees that the other Party, to the extent that it is a licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code, and that upon commencement of a
bankruptcy proceeding by or against one Party under the Bankruptcy Code, the
other Party shall be entitled to a complete duplicate of or complete access to
(as such other Party deems appropriate), any such intellectual property and all
embodiments of such intellectual property, provided that such other Party
continues to fulfill its obligations as specified herein in full. Such
intellectual property and all embodiments thereof shall be promptly delivered to
the other Party (i) upon any such commencement of a bankruptcy proceeding upon
written request therefor by the other Party, unless the Party subject to such
bankruptcy proceeding elects to continue to perform all of its obligations under
this Agreement or (ii) if not delivered under (i) above, upon the rejection of
this Agreement by or on behalf of the Party subject to such bankruptcy
proceeding, upon written

- 24 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



request therefor by the other Party. The foregoing is without prejudice to any
rights that either Party may have arising under the Bankruptcy Code or other
applicable law.
(b)    Nothing in this Section 2.4 shall be deemed any admission that this
Agreement is an executory contract or that this Agreement or any obligation
hereunder is otherwise subject to rejection or disavowal in the bankruptcy,
liquidation, reorganization, receivership, assignment for the benefit of
creditors, administration, insolvency, or similar proceeding or circumstance (an
“Insolvency Proceeding”) of any Party, nor any admission that upon any such
proceeding or circumstance involving a Party, or upon any such rejection or
disavowal by a Party, the other Party (or any sublicensee thereof) would lose or
not be able to enforce or benefit from any right hereunder (or under any
applicable sublicense.
(c)    Each of the Parties agrees and acknowledges, as a licensor of
intellectual property under this Agreement, in entering this Agreement and
granting the rights it respectively grants under this Agreement, and in its
efforts to protect its own valuable intellectual property, it has relied on the
particular skills and business qualities of the other Party as recipient of such
rights. Such skills and business qualities include the expected future
innovation of the other Party, and the particular market segments addressed by
the other Party in its business. Each of the Parties further agrees and
acknowledges that upon the occurrence of any Insolvency Proceeding, this
Agreement is of the type described in Section 365(c)(1) and (e)(2) of the
Bankruptcy Code, and under any other applicable Law, for such reasons.
2.5    No Implied Licenses or Rights; Retained Rights.
(a)    No Implied Licenses or Rights.  Except as expressly provided in
Section 2.1 or elsewhere in this Agreement, all rights in and to the Agenus IP,
and any other Patent Rights or Know-How of Agenus and its Affiliates, are hereby
retained by Agenus and its Affiliates. Except as expressly provided in Section
2.2 or elsewhere in this Agreement, all rights in and to the Incyte IP, and any
other Patent Rights or Know-How of Incyte and its Affiliates, are hereby
retained by Incyte and its Affiliates. For the purposes of clarity, and
notwithstanding any other provision of this Agreement, the licenses granted in
Section 2.1 give Incyte no rights to utilize or exploit, (i) the Agenus IP, a
Licensed Antibody or a Product outside of the Field, (ii) the Retrocyte Display
Technology, Retrocyte Display Improvements, or any Patent Rights or Know-How
Controlled by Agenus and its Affiliates Covering the foregoing, or (iii) Patent
Rights or Know-How Controlled by Agenus and its Affiliates Covering a Vaccine
(including the Prophage Series Vaccines), adjuvant (including the QS-21 Stimulon
adjuvant) or heat shock protein technologies.
(b)    Retained Rights. Notwithstanding the exclusive licenses granted to Incyte
pursuant to Section 2.1, Agenus retains the right to practice under the Agenus
IP (i) to exercise its rights and to perform (and to sublicense Third Parties to
perform) its obligations under this Agreement and (ii) for all purposes outside
of the Field, subject to the provisions of Section 2.7.
2.6    LICR Agreement. Incyte acknowledges and agrees that certain of the
licenses hereunder are subject to the following terms and conditions of the LICR
Agreement: (a) the reporting and record-keeping obligations with respect to
sales of Products as provided in

- 25 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Sections 2.6 and 3.8 of the LICR Agreement, (b) indemnification under Section
5.4(a)(ii) of the LICR Agreement, and (iii) obligations of non-use of name as
provided in Section 6.5 of the LICR Agreement. In the event of any conflict or
inconsistency between any applicable provision of this Agreement and such
provisions of the LICR Agreement, such provisions of the LICR Agreement shall
prevail with respect to the relevant Agenus IP licensed to Agenus by LICR
pursuant to the LICR Agreement, except to the extent such inconsistency results
from a breach by Agenus of Section 10.6. For purposes of clarity, all financial
obligations of Agenus under the LICR Agreement shall be the sole responsibility
of Agenus.
2.7    Non-Compete.
(a)    [**], neither Agenus nor, subject to Section 12.3(b)(ii), its Affiliates
shall Develop, Manufacture or Commercialize outside of the Field any Licensed
Antibody or Product that is identified in, and is being Developed, Manufactured
or Commercialized under, a Development Plan or Commercialization Plan hereunder.
(b)    [**], neither Incyte nor, subject to Section 12.3(b)(ii), its Affiliates
shall Develop, Manufacture or Commercialize any Licensed Antibody or Product
outside of the Field.
(c)    [**], neither Party nor, subject to Section 12.3(b)(ii), any of its
Affiliates, shall independently, or with a Third Party, conduct Development of,
Manufacture or Commercialize in the Territory any Antibody that Interacts with a
Named Target (including, for clarity, any Licensed Antibody) or a Bullpen
Target, or a therapeutic preparation containing such an Antibody, in the Field
other than as part of the Program, except (i) if the prior written consent of
the other Party has been obtained, (ii) in the case of a Party, for any Antibody
that Interacts with a Bullpen Target that is the subject of a Discovery Project
that the other Party has declined to include in the Program as an Assumed
Project pursuant to Section 4.5(b)(ii), so long as such Antibody does not
Interact with a Named Target or another Bullpen Target, (iii) each Party may
conduct preclinical or other nonclinical research (including screening and
comparative pharmacology) using an Antibody obtained from a Third Party or owned
by a Third Party in order to help advance and position the efforts of the
Parties in the Program, and (iv) each Party may screen any Antibody for purposes
of determining that such Antibody does not Interact with a Named Target or a
Bullpen Target. For clarity, if the JSC elects to remove a Target from the list
of Bullpen Targets, any Antibody that Interacts with such Bullpen Target shall
no longer be subject to this Section 2.7(c) but only if such Antibody does not
Interact with a Named Target or another Bullpen Target.
(d)    During the period beginning on the Effective Date and ending [**]
thereafter or, if later, the expiration of the PD-1 Negotiation Period, neither
Incyte nor, subject to Section 12.3(b)(ii), any of its Affiliates, shall
independently, or with a Third Party, conduct Development of, Manufacture or
Commercialize in the Territory any Antibody that Interacts with PD-1, or a
therapeutic preparation containing such an Antibody, in the Field except (i) if
the prior written consent of Agenus has been obtained, and (ii) Incyte may
screen any Antibody for purposes of determining that such Antibody does not
Interact with PD-1.

- 26 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(e)    In the event either Party or its Affiliate acquires control (as “control”
is defined in Section 1.2) of any Third Party, the activities of such Third
Party shall not constitute a breach of this Agreement; provided that (i) no
later than [**] following consummation of the transaction in which such Party or
its Affiliate acquires control of such Third Party, the acquiring Party or
Affiliate takes appropriate action, through presentation of the applicable
product to the other Party pursuant to Section 4.5, divestiture of assets, or
otherwise, to cause such Party to come into compliance with the terms of this
Agreement; (ii) during such [**] period, the acquiring Party or Affiliate keeps
such acquired Third Party’s activities with respect to the Antibodies and
therapeutic preparations that would otherwise breach Sections 2.7(a), 2.7(b),
2.7(c) or 2.7(d) separate from the Development, Manufacturing and
Commercialization programs for Licensed Antibodies and Products, and ensures
that no Confidential Information is utilized in such activities; and (iii) the
acquiring Party continues to meet its other obligations hereunder.
(f)    In the event that a Party undergoes a Change in Control, then the
research, development, manufacture or commercialization in the Field in the
Territory of an Antibody that Interacts with a Named Target or a Bullpen Target,
or a therapeutic preparation containing such an Antibody, that, as of the date
of such Change in Control is being researched, developed, manufactured or
commercialized by the assignee or acquirer of such Party, or any Person which,
immediately prior to such Change in Control, is an Affiliate of such assignee or
acquirer, shall not constitute a breach of this Agreement; provided that (i)
such assignee or acquirer or Affiliate keeps such research, development,
manufacturing or commercialization program for such other Antibody, and any
products containing such an Antibody, separate from the Development, Manufacture
and Commercialization programs for Licensed Antibodies and Products, and ensures
that no Confidential Information is utilized in such program; and (ii) the
acquired or assigning Party continues to meet its obligations hereunder.
2.8    PD-1 Negotiation Right. In the event that Agenus desires to commence
negotiations with a Third Party with respect to the grant of commercialization
rights in the Field for PD-1 Antibodies in North America and/or the European
Union (the “PD-1 Territory”) at any time during the period beginning on the
Effective Date and ending [**] thereafter or if, during such period, Agenus
desires to continue such negotiations which were begun on or after the Execution
Date but before the Effective Date, Agenus shall promptly notify Incyte of its
intent to enter into such a transaction. Within [**] after receipt of such
notice (the “PD-1 Trigger Period”), Incyte shall notify Agenus in writing either
that (i) Incyte is interested in negotiating an agreement with respect to such
PD-1 Antibodies in the Field in all or a portion of the PD-1 Territory (the
“PD-1 Negotiation Notice”) or (ii) Incyte has no interest and therefore waives
its right of first negotiation. If Incyte notifies Agenus in writing within the
PD-1 Trigger Period that Incyte desires to negotiate an agreement, the Parties
shall negotiate in good faith for up to [**] from the date of such notification
(the “PD-1 Negotiation Period”), or such longer period as agreed between the
Parties, regarding the terms pursuant to which the Parties would enter into a
transaction with respect to such PD-1 Antibodies in the Field in the PD-1
Territory. Failure by Incyte to give written notice of its interest or lack of
interest in negotiating such agreement within the PD-1 Trigger Period in all or
a portion of the PD-1 Territory shall be deemed to constitute a waiver by Incyte
of its right of first negotiation. If Incyte provided the PD-1 Negotiation
Notice within the PD-1 Trigger Period, but Incyte and Agenus are unable to reach

- 27 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



agreement during the PD-1 Negotiation Period, Agenus may offer the PD-1 Antibody
rights in the Field in the PD-1 Territory to a Third Party; provided, however,
that [**] .
ARTICLE III:     GOVERNANCE
3.1    Joint Steering Committee.
(c)    Establishment.  The Parties shall establish a joint steering committee
(“JSC”) within thirty (30) days after the Effective Date that will have the
responsibility for the overall coordination and oversight of the Development,
Manufacture and Commercialization of Licensed Antibodies and Products under this
Agreement.  As soon as practicable following the Effective Date (but in no event
more than thirty (30) days following the Effective Date), each Party shall
designate its initial three (3) representatives on the JSC.  Each Party’s
representatives and any substitute for a representative shall be bound by the
obligations of confidentiality set forth in Article XI. A representative from
Incyte shall act as the chairperson of the JSC; provided, however, that
following consummation of a Change in Control of Incyte, a representative from
Agenus shall act as the chairperson of the JSC.  The chairperson shall not have
any greater authority than any other representative on the JSC, but shall be
responsible for the following activities: (i) calling meetings of the JSC;
(ii) preparing and issuing minutes of each such meeting within thirty (30) days
thereafter; (iii) ensuring that any decision-making delegated to the JSC is
carried out in accordance with Section 3.5; and (iv) preparing and circulating
an agenda for the upcoming meeting; provided that the chairperson shall include
any agenda items proposed by the other Party.  Each Party shall be free to
change its representatives on notice to the other Party or to send a substitute
representative to any JSC meeting; provided, however, that each Party shall
ensure that at all times during the existence of the JSC, its representatives on
the JSC are appropriate in terms of expertise and seniority for the then-current
stage of Development or Commercialization of the Products.
(d)    Responsibilities.  The JSC shall have responsibility for:  (i) overseeing
the initial transfer of information and designated activities between the
Parties relating to the Development of Licensed Antibodies and Products;
(ii) providing general oversight over the Development of Licensed Antibodies and
Products, including the periodic review and approval of the Development Plans
(and any material updates, amendments and modifications thereto) and the review
and evaluation of the progress under the Development Plans; (iii) reviewing,
amending and, subject to Sections 4.1(c) and 4.4(b), approving the Development
budget for each Project; (iv) selecting Indications for Development of Products
in the Field; (v) determining which of the Parties will be responsible for
Regulatory Interactions with respect to a Product; (vi) reviewing the regulatory
approach and filing strategy with respect to seeking and obtaining Regulatory
Approval of Products in the Field in the Territory; (vii) determining which of
the Parties will be responsible for selecting and monitoring the Manufacturing
vendors and otherwise being responsible for Manufacturing activities with
respect to Products; (viii) managing the list of Bullpen Targets, including
adding and removing Targets from such list; (ix) discussing potential Discovery
Projects; (x) developing a Publication plan for each Project and approving all
Publications; (xi) providing general oversight over the Commercialization of
Products, including the periodic review and approval of the Commercialization
Plans for the Profit-Share Products (and any material updates, amendments and
modifications thereto); (xii)

- 28 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



reviewing, amending and, subject to Section 5.1(b), approving the
Commercialization budget for Profit-Share Products; and (xiii) performing such
other functions as expressly set forth in this Agreement or appropriate to
further the purposes of this Agreement, as mutually agreed upon by the Parties
in writing.
3.2    Project Management Teams; Other Subcommittees.  The JSC shall establish
one or more project management teams (each, a “Project Management Team”) with
one such Project Management Team being established for each Project unless
otherwise agreed by the JSC (and, for clarity, the JSC may instead determine
that there should be a single Project Management Team for the Program, or
different Project Management Teams for early stage vs. late stage Development
activities for all Projects, or any other approach approved by the JSC). The
Project Management Teams shall have responsibility for coordinating, expediting
and controlling the Development of Products to obtain Regulatory Approvals. Each
Project Management Team will, with respect to the applicable Project (unless
otherwise agreed by the JSC), (a) develop and recommend to the JSC updates to
the Development Plan (including annual Development budgets), (b) facilitate the
flow of information with respect to Development work being conducted for each
Product in the Territory, and (c) discuss and cooperate regarding the conduct of
such Development work. The JSC may establish and disband such other
subcommittees as deemed necessary by the JSC (each, a “Subcommittee”). Each
Project Management Team and Subcommittee shall consist of the same number of
representatives designated by each Party, which number shall be mutually agreed
by the Parties.  For the avoidance of doubt, either Party may designate the same
representatives to serve on multiple or all Project Management Teams or
Subcommittees or on the JSC and any Project Management Team or Subcommittee.
Each Party shall be free to change its representatives on notice to the other or
to send a substitute representative to any Project Management Team or
Subcommittee meeting; provided, however, that each Party shall ensure that at
all times during the existence of any Project Management Team or Subcommittee,
its representatives on such Project Management Team or Subcommittee are
appropriate in terms of expertise and seniority for the then-current stage of
Development of the applicable Products in the Field in the Territory. Each
Party’s representatives and any substitute for a representative shall be bound
by the obligations of confidentiality set forth in Article XI.  No Project
Management Team or Subcommittee shall have the authority to bind the Parties
hereunder and each Project Management Team or Subcommittee shall report to, and
any decisions shall be made by, the JSC.
3.3    Committee Meetings.  The JSC and each of the Project Management Teams and
Subcommittees shall each hold at least one (1) meeting per Calendar Quarter at
such times during such Calendar Quarter as the chairperson elects to do so. 
Except where a Party fails to appoint a member or members to the JSC or the
Project Management Teams or Subcommittees or fails to participate in meetings of
the JSC or the Project Management Teams or Subcommittees pursuant to
Section 3.6, meetings of the JSC and the Project Management Teams or
Subcommittees, respectively, shall be effective only if at least one
(1) representative of each Party is present or participating.  The JSC and each
Project Management Team or Subcommittee may meet either (a) in person at either
Party’s facilities in the United States or at such locations as the Parties may
otherwise agree or (b) by audio or video teleconference; provided that no less
than one (1) JSC meeting during each Calendar Year shall be conducted in
person.  Other

- 29 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



representatives of each Party involved with the relevant Products may attend
meetings as non-voting participants, subject to the confidentiality provisions
set forth in Article XI.  Additional meetings of the JSC, Project Management
Teams or Subcommittees may also be held with the consent of each Party, and
neither Party shall unreasonably withhold its consent to hold such additional
meetings, or as required under this Agreement.  Each Party shall be responsible
for all of its own expenses incurred in connection with participating in all
such meetings, and such expenses shall not be Development Costs or Allowable
Expenses hereunder.
3.4    Authority.  The JSC, each Project Management Team and any Subcommittee
shall have only the powers assigned expressly to it in this Article III and
elsewhere in this Agreement, and shall not have any power to amend, modify or
waive compliance with this Agreement.  In furtherance thereof, each Party shall
retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers or discretion shall be delegated or vested in the JSC or
any Project Management Team or Subcommittee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Parties expressly so
agree in writing.
3.5    Decisions.
(a)    Initial Dispute Resolution Procedures.  Subject to the provisions of this
Section 3.5, actions to be taken by the JSC and each of the Project Management
Teams or Subcommittees shall be taken only following a unanimous vote, with each
Party (through its representatives) having one (1) vote.  If any Project
Management Team or Subcommittee fails to reach consensus on a matter before it
for decision for a period in excess of thirty (30) days, either Party shall have
the right to refer the matter to the JSC.
(b)    Final Decision-Making. If the JSC fails to reach unanimous agreement on a
matter properly before it (in accordance with this Article III) for decision for
a period in excess of thirty (30) days, the JSC representatives appointed by
Incyte shall have the deciding vote; provided, however, that after the
consummation of a Change in Control of Incyte, Agenus shall have the deciding
vote with respect to all matters subject to approval by the JSC relating to the
Profit-Share Projects.  The Party that does not have the deciding vote shall
have the right to appeal any such decision of the JSC to the Executive Officers
for resolution pursuant to Section 12.2.
(c)    Limits on Decision-Making. Notwithstanding the foregoing, a Party shall
not exercise its right to finally resolve a dispute pursuant to Section 3.5(b): 
(i) in a manner that expands such Party’s rights or excuses such Party from any
of its obligations specifically enumerated under this Agreement; (ii) in a
manner that negates any consent rights or other rights specifically allocated to
the other Party under this Agreement; (iii) in a manner that imposes additional
Development Costs or Allowable Expenses on the other Party which would not be
reimbursed hereunder by the resolving Party, except as expressly provided in
Sections 4.1(c), 4.4(b) or 5.1(b); (iv) to resolve any dispute regarding whether
a milestone event set forth herein has been achieved; (v) to designate or
undesignate a Target as a Bullpen Target; (vi) to determine whether an Antibody
that binds specifically with more than one Target shall not be deemed to
Interact with whichever such Target it binds to with greatest affinity; or
(vii) in a manner that

- 30 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



would require a Party to perform any act that it reasonably believes to be
inconsistent with any Law or any approval, order, policy or guidelines of a
Regulatory Authority.
3.6    Committee Membership.
(g)    Appointment is a Right.  The appointment of members of the JSC and any
Project Management Team or Subcommittees is a right of each Party and not an
obligation and shall not be a “deliverable” as referenced in any existing
authoritative accounting literature.  Each Party shall be free to determine not
to appoint members to the JSC or any Project Management Team or Subcommittee.
(h)    Consequence of Non-Appointment.  If a Party does not appoint members of
the JSC or any Project Management Team or Subcommittee, it shall not be a breach
of this Agreement, nor shall any consideration be required to be returned, and
unless and until such members are appointed, the Party that has made the
requisite appointments may unilaterally discharge the roles of the JSC or any
Project Management Team or Subcommittee for which members were not appointed,
provided that neither Party shall unilaterally discharge the roles of the JSC or
any Project Management Team or Subcommittee as permitted under this
Section 3.6(b) unless the other Party has not appointed any members within
thirty (30) days after the first Party has completed its appointment of its
members.
3.7    Future Adjustments in Governance.  The Parties may at any time by mutual
written agreement create or delete governance committees or subcommittees or
make other modifications to the governance structures contemplated by this
Agreement in order to promote the efficient operation of the Program.
ARTICLE IV:     DEVELOPMENT
4.1    Conduct of Development Activities.
(e)    Generally. Each Party shall use Commercially Reasonable Efforts to
Develop and obtain Regulatory Approvals for Products in the Field and in the
Territory as soon as practicable, all in accordance with the Development Plan
for such Products. Without limiting the foregoing, the Parties shall use
Commercially Reasonable Efforts to Develop at least [**] Licensed Antibody or
Product arising out of each Project until the first BLA for a Product arising
out of such Project has been filed. Without limiting the foregoing, the Parties
shall also use Commercially Reasonable Efforts to cause the first IND for a
Profit-Share Product or a Product containing a TIM-3 Antibody to be filed on or
before [**]. The Parties agree to cooperate with each other in carrying out the
Development Plan for each Product. Neither Party shall be required to undertake
activities in furtherance of the Development Plan if the other Party is not
meeting its funding, technology transfer or other commitments set forth in this
Agreement that are reasonably necessary to have been performed in order for the
such first Party to perform the relevant activities under the Development Plan.
(f)    Development Plans. The Development activities with respect to each
Project shall be conducted by the Parties under a development plan and
associated budget (each, a “Development Plan”) that will describe the proposed
overall program of Development for

- 31 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



each Product therein, including preclinical studies, toxicology, formulation,
Clinical Trials and regulatory plans and other key elements necessary to obtain
Regulatory Approvals for such Product. For each Project, the Development Plan
shall encompass: (i) with respect to Products for which an IND filing has not
occurred, a rolling one (1) Calendar Year period; and (ii) with respect to
Products which an IND filing has occurred, a rolling three (3) Calendar Year
period. Each Development Plan shall include a summary of estimated Development
Costs expected during the Development process during the applicable time period
and a detailed description of and budget for all Development activities proposed
for each Calendar Year for each Product.
(g)    Initial and Updated Development Plan. The JSC shall use reasonable
efforts to agree upon an initial high-level Development Plan for each Project
for the period beginning on the Effective Date and ending on December 31, 2015
within one hundred twenty (120) days of the Effective Date, provided that until
such Development Plan has been adopted by the JSC, the Parties will work in good
faith on the commencement of activities for each Project in accordance with the
preliminary action plan and associated budget set forth in Schedule 4.1 and any
Development costs incurred thereunder shall be considered Development Costs
hereunder. Each Development Plan shall be updated at least annually by Incyte,
in consultation with Agenus, and in each case submitted to the JSC for review
and approval not later than October 31 of each Calendar Year during the Term.
Each such updated Development Plan shall include, with respect to the relevant
Project, and the Products therein, to the extent possible, (i) an outline of an
overall Development plan for each Product that sets forth all major Development
tasks remaining to be accomplished prior to submission of filings for Regulatory
Approvals to the extent such tasks are known or can reasonably be ascertained,
(ii) a detailed description of, and allocation of responsibility for, all
proposed Development activities for the time period applicable to each such
Product, and (iii) a detailed financial forecast containing a committed budget
for the next Calendar Year and, solely for Products for which an IND has been
filed, good faith estimates of the budget for the following two (2) Calendar
Years. The members of each Project Management Team, on a Project-by-Project
basis, shall actively consult with one another throughout the Term so as to
adjust the specific work performed under the applicable Development Plan to
conform to evolving developments in technology and the results of the
Development work performed; provided, however, that, while minor adjustments to
such Development Plan that do not result in budgeted funding exceeding [**] of
the then-total amount budgeted in any Calendar Year for such Project may be made
from time to time upon approval of the applicable Project Management Team,
significant changes in the scope or direction of the work and any changes in
budgeted funding exceeding [**] of the then-total amount budgeted in any
Calendar Year for such Project must be approved by the JSC, in the absence of
which approval the most recently approved Development Plan and budget shall
remain in effect. Notwithstanding the foregoing, if the JSC does not approve the
budget increase and such increase is (1) associated with an activity for which
one of the Parties has primary responsibility as described in Section 4.1(d)
below, the Party responsible for such activity may fund such activity itself and
such expenditure shall not be a Development Cost or Allowable Expense, as
applicable, hereunder, or (2) subject to clause (1), associated with an activity
for which Agenus has primary responsibility as described in Section 4.1(d)
below, Incyte may, in its sole discretion, fund such activity and such
expenditure shall be considered an Allowable Expense if such expenditure relates
to a Profit-Share Product or a Profit-Share Project but will only be included

- 32 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



in the calculation of Profit-or-Loss under Section 7.3 after the First
Commercial Sale in any country of such Profit-Share Product (or the first
Profit-Share Product under such Profit-Share Project), or may be credited
against any amounts payable by Incyte to Agenus pursuant to Section 7.6 with
respect to the relevant Royalty-Bearing Product if such expenditure relates to
such Royalty-Bearing Product or the relevant Royalty-Bearing Project; provided,
however, that any such credit, together with any other offsets against royalties
provided under this Agreement, shall not reduce the royalties payable to Agenus
in any Calendar Quarter, as applicable, by more than [**] with any such credits
not applied in any Calendar Quarter due to the foregoing limit to be carried
forward to future Calendar Quarters).
(h)    Execution and Performance. The Development Plan for each Project shall
allocate between the Parties responsibility for each of the activities described
therein. Each Party may subcontract portions of the activities allocated to it
under a Development Plan to a Permitted Subcontractor, provided that (i) the
subcontracting Party shall be responsible for the performance of its Permitted
Subcontractors, and (ii) the subcontracting Party shall use reasonable efforts
to have all Inventions discovered, made or conceived by each Permitted
Subcontractor in the course of the performance of such activities assigned to
the subcontracting Party in a manner consistent with Section 6.1 below and
licensed to the other Party pursuant to Article II above. The Parties shall use,
and shall cause their Permitted Subcontractors to use, Commercially Reasonable
Efforts to conduct the activities described in each Development Plan and in so
doing shall prepare and maintain proper records, including laboratory notebooks
prepared and maintained in accordance with commercial scientific practice,
detailing such activities. The Parties acknowledge and agree that each
Development Plan shall presumptively allocate primary responsibility for (x)
Antibody discovery, Antibody engineering, preclinical development and IND
preparation to Agenus, (y) Clinical Trials, Medical Affairs Activities and
Commercialization to Incyte, and (z) Manufacturing, including vendor selection
and oversight, to Agenus unless and until the JSC determines, acting in good
faith, that such allocation of responsibility would have a material adverse
effect on the applicable Project. Notwithstanding the foregoing allocations of
responsibility: (A) the Project Management Team will coordinate and supervise
activities under each Development Plan, including ensuring that each Party is
optimizing its allocation of resources in order to achieve success in the areas
in which it is allocated primary responsibility and (B) all INDs shall be
submitted by Incyte (or by Agenus on behalf of Incyte) unless the JSC allocates
such responsibility to Agenus.
4.2    Development Reports.  Each Project Management Team shall provide the JSC
with a written report at least once each Calendar Quarter summarizing in
reasonable detail the Parties’ and their respective Affiliates’ activities and
progress related to the Development of Licensed Antibodies and Products in the
Field in the Territory, including information concerning the conduct of
non-clinical activities and Clinical Trials, applications for and securing of
Regulatory Approvals, Medical Affairs Activities, and any future planned
Development activities.
4.3    Abandoned Development. If, on a Project-by-Project basis, at any point in
time prior to First Commercial Sale of a Product arising out of such Project,
(i) no Development activities conducted in good faith with the intention of
advancing at least one Product arising out

- 33 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



of such Project (and not for the sole purpose of preserving rights hereunder),
have occurred by any Party, its Affiliate or any licensee or sublicensee during
at least the preceding [**], (ii) no significant constraints on such Development
imposed by a Regulatory Authority or a Force Majeure Event have been in effect
at any time during such period, and (iii) Agenus has complied with its
obligations under the relevant Development Plan during such time period, then
Incyte shall be deemed to have abandoned Development of such Project (“Abandoned
Development”).  If Agenus reasonably concludes that Incyte has Abandoned
Development, then Agenus shall deliver written notice to Incyte setting out the
basis for Agenus’ conclusion.  If Incyte disagrees with Agenus’ conclusion that
Incyte has Abandoned Development, then the JSC will meet within thirty (30) days
to discuss the disagreement.  If the JSC cannot agree after such discussion,
then the terms of Section 12.2 shall apply to resolve the dispute.  If Incyte
agrees, or the JSC or the dispute resolution mechanism of Section 12.2
concludes, that Incyte has Abandoned Development with respect to any Project,
and (y) if Incyte has not previously been properly deemed to have Abandoned
Development with respect to such Project, then within [**] thereafter, Incyte
may either (1) [**]; provided, that, if Incyte fails to take such actions within
such [**] period, then Agenus shall have the right to terminate this Agreement
with respect to such Project in accordance with Section 8.2(d), or (2) provide
Agenus with written notice that it chooses not to provide [**], in which case
Agenus shall have the right to terminate this Agreement with respect to such
Project in accordance with Section 8.2(d).
4.4    Co-Development Option. On a Royalty-Bearing Product-by-Royalty-Bearing
Product basis, Agenus shall have the option to co-fund Development of such
Royalty-Bearing Product (the “Co-Development Option”) as follows:
(d)    Within [**] prior to the anticipated Initiation of the first Pivotal
Clinical Trial of a Royalty-Bearing Product, Incyte shall notify Agenus of such
anticipated initiation and shall provide Agenus with the following information: 
all material pre-clinical and clinical data and related analysis and regulatory
information submitted to any Regulatory Authorities (to the extent such data and
information was not provided by or on behalf of Agenus), and an update to the
then-current Development Plan and associated budget (including an estimate of
the overall costs of each Clinical Trial, annualized over the course of such
Clinical Trial) with respect to such Royalty-Bearing Product (collectively, the
“Triggering Information”). Agenus shall have the option to co-fund further
Development of such Royalty-Bearing Product, exercisable by providing Incyte
written notice within [**] after receipt of such information, in which case
Agenus shall co-fund thirty percent (30%) of the Development Costs for such
Royalty-Bearing Product incurred after the date on which such Pivotal Clinical
Trial is Initiated.
(e)    If Agenus timely exercises the Co-Development Option, then, within [**]
following the end of each Calendar Quarter, Incyte shall prepare and deliver to
Agenus a quarterly report detailing its Development Costs incurred during such
period with respect to such Co-Developed Product and Agenus shall prepare and
deliver to Incyte a quarterly report detailing its Development Costs incurred
during such period with respect to such Co-Developed Product. Each Party shall
submit any supporting information reasonably requested by the other Party
related to such Development Costs included in its report within [**] after its
receipt of such request.  Incyte shall issue an invoice to Agenus so that Agenus
shall have paid thirty percent

- 34 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(30%) of the aggregate Development Costs identified in such quarterly reports
(the “Co-Development Quarterly Payment”); provided that such invoiced amount,
together with all other Development Costs invoiced to Agenus for Development
activities conducted by the Parties and their respective Affiliates during such
Calendar Year, does not exceed o[**] of the total Development Costs budgeted in
the Development Plan (except to the extent such excess is approved by the JSC
pursuant to Section 4.1(c) hereof). Agenus shall pay all amounts payable under
any such invoice within forty-five (45) days after its receipt of such invoice,
subject to this Section 4.4(b).
(f)    If Agenus exercises its Co-Development Option with respect to a
Royalty-Bearing Product and pays all reasonably undisputed Co-Development
Quarterly Payments, the royalty rate in Section 7.6(a)(iii) (the “Co-Development
Royalty”) shall apply on annual Net Sales of such Co-Developed Product.
(g)    Agenus may, at any time upon [**] prior written notice to Incyte (or [**]
prior written notice following consummation of a Change in Control of Incyte),
elect to cease funding its portion of Development Costs with respect to a
Co-Developed Product. In such an event, (i) such Product shall no longer be
considered a Co-Developed Product and (ii) Incyte shall be obligated to pay the
Co-Development Royalty on Net Sales of such Product, if any, only until such
time as Agenus has received Incremental Royalties equal to [**] of the total
amount of Development Costs paid by Agenus with respect to the Development of
such Product after the exercise of the Co-Development Option under
Section 4.4(b), after which time the royalty rate in Section 7.6(a)(i) shall
apply.
4.5    Addition of Projects to Program.
(i)    On an ongoing basis during the Discovery Period, either Party may provide
notice to the other Party of its interest in collaborating on a Discovery
Project, which notice shall include the identity of the Bullpen Target proposed
to be pursued (the “Discovery Target”), a reasonably detailed description of the
scientific and clinical rationale for such project, all material pre-clinical
and clinical data related to Antibodies arising out of such proposed Discovery
Project (if any), and a draft research and development plan and budget for the
conduct of such Discovery Project. Interactions between the Parties regarding
the identification, presentation, review and discussion of Discovery Projects
and the selection of Discovery Projects for inclusion in the Program as Assumed
Projects, shall be conducted by, or coordinated through, the JSC.
(j)    Within [**] of receipt of such notice, the Party receiving such proposal
shall provide written notice to the proposing Party of:
(i)    its interest in including such Discovery Project in the Program, at which
time (A) such Discovery Project shall immediately become an Assumed Project for
purposes of this Agreement; (B) Agenus shall stipulate whether such Assumed
Project will be a Profit-Share Project or Royalty-Bearing Project for purposes
of this Agreement; (C) the JSC shall prepare a Development Plan and budget for
such Assumed Project, based as appropriate on the research and development plan
and budget included by the

- 35 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



proposing Party in its notice and (D) the Bullpen Target to which such Discovery
Project is directed shall cease to be a Bullpen Target and shall immediately
become a Named Target for purposes of this Agreement;
(ii)    its lack of interest in including such Discovery Project in the Program,
in which case the non-proposing Party shall irrevocably waive any development,
manufacturing and commercialization rights to such Discovery Project, and the
proposing Party shall be free to develop, manufacture and commercialize the
Antibodies and products arising out of such Discovery Project, itself or with
its Affiliates or Third Parties, without any further obligation (financial or
otherwise) to the other Party; or
(iii)    where Agenus is the proposing Party, Incyte may indicate its interest
in extending the period of time for making a decision regarding the inclusion of
such Discovery Project in the Program (the “Discovery Option”), in which case:
(A)    Incyte shall reimburse Agenus for [**] of the Development Costs incurred
by Agenus and its Affiliates in the conduct of such Discovery Project in
accordance with the research and development plan and budget previously
presented (and updated by Agenus no later than October 31 of each Calendar Year
thereafter, which updated plan and budget shall be consistent with the level of
detail required for the Development Plans and Development budgets hereunder),
within [**] following receipt by Incyte of an invoice therefor (invoiced on a
quarterly basis), but only to the extent that such invoiced amount, together
with all other Development Costs reimbursed by Incyte for Development activities
conducted by Agenus and its Affiliates during such Calendar Year, does not
exceed [**] of [**] of the total Development Costs budgeted in the research and
development plan for the relevant Discovery Project;
(B)    the Discovery Option may be exercised by Incyte upon written notice to
Agenus, delivered at any time during the period beginning [**] following
Incyte’s receipt of notice that the first IND for a product arising out of such
Discovery Project has been filed, and ending [**] following Incyte’s receipt of
notice that the first Phase 2 Clinical Trial of a product arising out of such
Discovery Project has been Completed and receipt of the relevant data and
analysis (the period extending through the earlier of such end date or the date
on which Incyte exercises or terminates the Discovery Option, the “Option
Period”);
(C)    from time to time during the Option Period, Incyte may reasonably request
(provided that a request no more frequent than semi-annually shall not be
considered unreasonable), and Agenus shall promptly provide Incyte, all material
pre-clinical and clinical data and related analysis and regulatory information
submitted to any Regulatory Authorities with respect to such product;

- 36 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(D)    Incyte may, at any time upon written notice to Agenus, (1) exercise the
Discovery Option to include such Discovery Project in the Program, whereupon the
provisions of Section 4.5(b)(i) shall apply (and, Agenus shall have the right to
exercise the Co-Development Option for such product at the time set forth in
Section 4.4), or (2) indicate its lack of interest in including such Discovery
Project in the Program, whereupon the provisions of Section 4.5(b)(ii) and
4.5(b)(iii)(G) shall apply;
(E)    upon timely exercise of the Discovery Option by Incyte, Incyte shall pay
to Agenus, no later than [**] following delivery of the notice under which the
Discovery Option is exercised, a license fee in the amount set forth in the
table below based on the stage of development of the most advanced product
arising out of such Discovery Project at the time the Discovery Option is
exercised:
Stage of Development of the Product Arising Out of the Discovery Project
License Fee
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

(F)    If Incyte timely exercises the Discovery Option, and Agenus stipulates
that such Discovery Project shall be a Royalty-Bearing Project, Incyte shall
reimburse Agenus for fifty percent (50%) of the Development Costs incurred by
Agenus and its Affiliates in the conduct of such Discovery Project (i.e., with
the result that Incyte would reimburse Agenus for one hundred percent (100%) of
the Development Costs incurred by Agenus with respect thereto but only to the
extent that such amount, together with all other Development Costs reimbursed by
Incyte pursuant to Section 4.5(b)(iii)(A), does not exceed [**] of the total
Development Costs budgeted in the research and development plan for the
applicable Discovery Project) within [**] following delivery of the notice under
which the Discovery Option is exercised. In addition, (1) if Incyte exercises
the Discovery Option prior to the Completion of the first Phase 2 Clinical Trial
for the product arising out of such Discovery Project and Agenus stipulates that
such Discovery Project shall be a Royalty-Bearing Project, then Agenus shall be
entitled to receive the royalty set forth in Section 7.6(a)(i) on Net Sales of
all Products arising out of such Royalty-Bearing Project, and (2) if Incyte
exercises the Discovery Option on or after Completion of the first Phase 2
Clinical Trial for the product arising out of such Discovery Project and Agenus
stipulates that such Discovery Project shall be a Royalty-Bearing Project, then
such product shall be considered an “Option Product” hereunder and Agenus shall
be entitled to receive the royalty set forth in Section 7.6(a)(iv) on Net Sales
of such Option Product; and

- 37 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(G)    If Incyte does not exercise the Discovery Option, prior to the expiration
of the Discovery Period or otherwise notifies Agenus of its lack of interest in
including such Discovery Project in the Program, then, during the [**] period
following the earlier of the expiration of the Discovery Period or delivery of
such notice, Incyte and, subject to Section 12.3(b)(ii), its Affiliates shall
not, independently, or with a Third Party, Develop, Manufacture or Commercialize
in the Field in the Territory any Antibody that Interacts with the applicable
Discovery Target, or any product containing such an Antibody.
(k)    Notwithstanding anything contained in this Section 4.5 to the contrary,
during each Calendar Year of the Discovery Period beginning with the Calendar
Year commencing on January 1, 2016, the Parties shall consider in good faith the
selection of at least [**] Discovery Projects for inclusion in the Program as
Assumed Projects absent a compelling scientific or business reason to the
contrary.
4.6    Conversion of Profit-Share Product. Agenus may, at any time [**] prior
written notice to Incyte (or [**] prior written notice following consummation of
a Change in Control of Incyte), elect to cease funding its share of
Profit-or-Loss with respect to a Profit-Share Product and to convert the Program
as to which such Profit-Share Product relates from a Profit-Share Program to a
Royalty-Bearing Program effective as the end of the applicable notice period. In
such an event, such Profit-Share Product shall become a Converted Product as of
the end of the applicable notice period, and the royalty rate in Section
7.6(a)(v) shall apply on annual Net Sales of such Converted Product only until
such time as Agenus has received Incremental Royalties equal to [**] of the
total amount, if any, of any aggregate cumulative negative amount of
Profit-or-Loss (e.g., losses) incurred by Agenus with respect to the Converted
Product under Section 7.3, after which time the royalty rate set forth in
Section 7.6(a)(i) shall apply.
4.7    Regulatory Matters.
(a)    Responsibility.  Incyte will control all Regulatory Interactions with
respect to each Product in accordance with the applicable Development Plan
unless the JSC allocates such responsibility to Agenus (in which case references
to Incyte in this Section 4.7 shall be deemed to refer to Agenus and vice
versa). To facilitate the filing of an IND for each Product, the Project
Management Team for the applicable Project shall agree upon an appropriate plan
for transferring Regulatory Documentation from Agenus to Incyte, with Agenus’
approval to any plan not to be unreasonably withheld. Agenus shall use
Commercially Reasonable Efforts to transfer Regulatory Documentation in
accordance with such plan. Incyte shall keep Agenus reasonably informed in
connection with the preparation of all Regulatory Documentation, Regulatory
Authority review of Regulatory Documentation, and Regulatory Approvals, annual
reports, annual re-assessments, and variations and labeling, in each case with
respect to such Product; provided that Incyte shall have the right to redact any
information to the extent not related to such Product.  Incyte shall respond
within a reasonable time frame to all reasonable inquiries by Agenus with
respect to any information provided pursuant to this Section 4.7(a).  Any
information disclosed pursuant to this Section 4.7(a) shall be the Confidential
Information of Incyte, unless such information is already the Confidential
Information of Agenus.  Each Party

- 38 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



shall use Commercially Reasonable Efforts to conduct the activities described in
this Section 4.7 for which such Party is responsible.
(b)    Regulatory Meetings and Correspondence. Agenus shall have the right to
have a senior, experienced employee reasonably acceptable to Incyte who is bound
by the obligations of confidentiality set forth in Article XI, attend as an
observer in material or scheduled face-to-face meetings, video conferences and
any teleconferences, involving participation of personnel beyond regulatory
experts, with the FDA, EMA, and MHLW, and shall be provided with advance access
to Incyte’s material documentation prepared for such meetings.  Prior to
submission of material correspondence to the applicable Regulatory Authority,
Incyte shall, sufficiently in advance for Agenus to review and comment, provide
Agenus any material correspondence with the FDA, EMA and MHLW related to such
meetings.  Incyte shall also provide Agenus with copies of any material
correspondence with the FDA, EMA, and MHLW relating to Development of, or the
process of obtaining Regulatory Approval for, Products, and respond within a
reasonable time frame to all reasonable inquiries by Agenus with respect
thereto.
(c)    Global Safety Database.  Following the Initiation of the first Phase 1
Clinical Trial of each Product, Incyte shall establish, hold and maintain a
global safety database for such Product (each, a “Global Safety Database”) into
which it shall enter information on all serious adverse events and suspected
reactions concerning the Product occurring anywhere in the world and reported to
either of the Parties. Such database shall comply in all material respects with
all Laws reasonably applicable to pharmacovigilance anywhere where the Products
are being Developed or Commercialized.
4.8    Manufacture and Supply. Agenus shall have responsibility for selecting
and monitoring the Manufacturing vendors, and for otherwise being responsible
for Manufacturing activities, with respect to each Product in the Field and in
the Territory in accordance with the applicable Development Plan. At any time
that the JSC determines, acting in good faith, that some or all Manufacturing
responsibilities for a particular Project should be transferred from Agenus to
Incyte because the failure to transfer such responsibilities would be reasonably
likely to have a material adverse effect on such Project, the Project Management
Team for the applicable Project shall agree upon an appropriate plan for
transferring the applicable Manufacturing activities, and all related Know-How,
to Incyte with Agenus having the right to approve any plan involving its
activities, such approval not to be unreasonably withheld, conditioned or
delayed. Agenus shall use Commercially Reasonable Efforts to transfer any such
Manufacturing activities and related Know-How in accordance with such plan. Any
such transfer shall be considered a Development Cost or Allowable Expense. The
Party responsible for Manufacturing shall keep the other Party reasonably
informed, through the JSC, in connection with the performance of all
Manufacturing activities for Products in the Field.  The responsible Party shall
respond within a reasonable time frame to all reasonable inquiries by the other
Party with respect to any information provided pursuant to this Section 4.8. 
Any information disclosed pursuant to this Section 4.8 shall be the Confidential
Information of the responsible Party, unless such information is already the
Confidential Information of the other

- 39 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Party.  Each Party shall use Commercially Reasonable Efforts to conduct the
activities described in this Section 4.8 for which such Party is responsible.
4.9    Medical Affairs Activities. Incyte shall oversee, monitor and coordinate
all Medical Affairs Activities with respect to Products in the Field in the
Territory which, with respect to any Co-Developed Product, shall be in
accordance with the applicable Development Plan, or, with respect to any
Profit-Share Product, shall be in accordance with the applicable Development
Plan or Commercialization Plan, as applicable.  Incyte shall keep Agenus
reasonably informed in connection with the performance of all Medical Affairs
Activities for Co-Developed Products and Profit-Share Product in the Field. 
Incyte shall respond within a reasonable time frame to all reasonable inquiries
by Agenus with respect to any information provided pursuant to this
Section 4.9.  Unless already the Confidential Information of Agenus, any
information disclosed pursuant to this Section 4.9 shall be the Confidential
Information of Incyte.  Incyte shall use Commercially Reasonable Efforts to
conduct the activities described in this Section 4.9.
ARTICLE V:     COMMERCIALIZATION
5.1    Conduct of Commercialization Activities.
(d)    Generally. During the Term, and subject to Sections 5.1(b) and 5.4,
Incyte shall have the sole right, and shall use Commercially Reasonable Efforts,
to Commercialize Products in the Territory for use in the Field. Such right
includes the right to make all business decisions regarding the design, sale,
pricing, and promotion of Products in the Field in the Territory, and approve
all materials used in the promotion of Products in the Field in the Territory,
including product packaging, materials used in Detailing, product messaging and
content used in the promotion of such Products. Incyte shall use Commercially
Reasonable Efforts to seek Commercialization of Products in [**], and shall use
Commercially Reasonable Efforts to Commercialize Products in the Field in the
Territory promptly after receipt of Regulatory Approval therefor.
(e)    Commercialization Plans. Incyte shall conduct its Commercialization
activities with respect to any Profit-Share Product under a rolling three (3)
year commercialization plan and associated budget (each, a “Commercialization
Plan”) that will describe the proposed overall program of Commercialization of
such Product in the Field. An initial Commercialization Plan for each
Profit-Share Product shall be prepared no later than the earlier of the
Initiation of the second Phase 2 Clinical Trial of such Product or the
Initiation of the first Phase 3 Clinical Trial of such Product. Each
Commercialization Plan shall be updated annually by Incyte, in consultation with
Agenus, and submitted to the JSC for review and approval not later than October
31 of each Calendar Year during the Term. Each such updated Commercialization
Plan shall include (i) an overall Commercialization plan for the applicable
Profit-Share Product that sets forth all major Commercialization tasks remaining
to be accomplished prior to First Commercial Sale, (ii) a detailed description
for the Commercialization activities proposed for the following three (3)
Calendar Years, and (iii) a detailed, rolling three (3) year financial forecast
containing a good faith estimated revenue forecast and a committed budget for
the first Calendar Year and good faith estimates of the

- 40 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



budget for the following two (2) Calendar Years. While minor adjustments to the
Commercialization Plan may be made from time to time in Incyte’s discretion, any
changes in budgeted funding exceeding [**] of the then-total amount budgeted in
any Calendar Year for such Profit-Share Product must be approved by the JSC, in
the absence of which approval the most recently approved Commercialization Plan
and budget shall remain in effect. Notwithstanding the foregoing, if the JSC
does not approve the budget increase, and (1) such increase is for an activity
to be conducted by Agenus for a Co-Promotion Product, Incyte may, in its sole
discretion, fund such activity and such expenditure shall be an Allowable
Expense hereunder, or (2) subject to clause (1), Incyte may fund such amounts
itself, and such expenditures shall not be an Allowable Expense hereunder.
(f)    Execution and Performance. Incyte may subcontract portions of its
Commercialization activities to a Permitted Subcontractor, provided that (i)
Incyte shall not subcontract to a Third Party any Detailing activities for a
Profit-Share Product as to which Agenus US has exercised its Co-Promotion Option
without first offering Agenus US the right to perform such activities; (ii)
Incyte shall be responsible for the performance of its Permitted Subcontractors
and (iii) Incyte shall use reasonable efforts to have all Inventions discovered,
made or conceived by each Permitted Subcontractor in the course of the
performance of such activities assigned to Incyte in a manner consistent with
Section 6.1 below and licensed to Agenus, if applicable, pursuant to Article II
above. Incyte shall use, and shall cause its Permitted Subcontractors to use,
Commercially Reasonable Efforts to conduct the activities described in each
Commercialization Plan.
(g)    Trademarks. Incyte shall select its own trademarks under which it will
market Products (provided that no such trademark shall contain the word
“4-Antibody” or “Agenus”) and shall own such trademarks. Incyte shall use, in
connection with all packaging, literature, labels and other printed matters, to
the extent permitted by Law, an expression to the effect that the Products were
    developed under license from Agenus, together with the Agenus logo.
5.2    Commercialization Reports.  Incyte shall at the JSC meetings, provide a
reasonably detailed report on Incyte’s activities and progress related to the
Commercialization of Products in the Field in the Territory, including
information concerning any future planned Commercialization activities.
5.3    Abandoned Commercialization. If, on a Project-by-Project basis, at any
point in time after the First Commercial Sale of a Product arising out of such
Project, Incyte, itself or through its Affiliates, licensees, sublicensees,
Agenus, Permitted Subcontractors or Third Party distributors, has not conducted
any Commercialization activities for at least [**] arising out of such Project
in at least [**] for a period of at least the preceding [**] and during that
period: (i) Incyte has not reasonably determined that Commercialization in at
least [**] is likely to reduce the overall commercial viability of any such
Products in the Field in the Territory; (ii) no significant constraints on such
Commercialization imposed by a Regulatory Authority have been in effect in [**]
and no significant constraints on any such Products imposed by a Regulatory
Authority in any jurisdiction in the Territory have been in effect with respect
to any such

- 41 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Products which constraint(s) Incyte reasonably believes is likely to reduce the
overall commercial viability of any such Products in the Field in the Territory,
which may include a regulatory hold or recall; (iii) no Force Majeure Event has
been in effect which affect the Commercialization of such Products in or for
[**]; (iv) Incyte, itself or through its Affiliates or licensees or
sublicensees, is not actively seeking Regulatory Approval, or pricing and
reimbursement approval, in [**]; and (v) if any such Products are Co-Promotion
Products, Agenus has complied with its Co-Promotion obligations during such time
period; then Incyte shall be deemed to have abandoned Commercialization of such
Products (“Abandoned Commercialization”).  If Agenus reasonably concludes that
Incyte has Abandoned Commercialization, then Agenus shall deliver written notice
to Incyte setting out the basis for Agenus’ conclusion.  If Incyte disagrees
with Agenus’ conclusion that Incyte has Abandoned Commercialization, then the
JSC will meet within thirty (30) days to discuss the disagreement.  If the JSC
cannot agree after such discussion, then the terms of Section 12.2 shall apply
to resolve the dispute.  If Incyte agrees, or the JSC or the dispute resolution
mechanism of Section 12.2 concludes, that Incyte has Abandoned Commercialization
with respect to any Product, and (y) if Incyte has not previously been properly
deemed to have Abandoned Commercialization with respect to such Project, then
within [**] thereafter, Incyte may either (1) [**]; provided that if Incyte
fails to take such actions within such [**] period, then Agenus shall have the
right to terminate this Agreement with respect to such Project in accordance
with Section 8.2(d), or (2) provide Agenus with written notice that it chooses
not to provide [**], in which case Agenus shall have the right to terminate this
Agreement with respect to such Project in accordance with Section 8.2(d).
5.4    Co-Promotion Option.
(l)    Co-Promotion Option. On a Profit-Share Product, by Profit-Share Product
basis, Agenus US shall have the option to Co-Promote such Profit-Share Product
in the United States on the terms and conditions set forth in this Section 5.4
(each, a “Co-Promotion Option”). Incyte shall notify Agenus US at least [**]
prior to the anticipated filing date of the first BLA for such Profit-Share
Product in the United States and shall provide Agenus US with the following
information:  Incyte’s then-current promotional plan with respect to such
Profit-Share Product, which plan shall include: (i) a description of the short-
and long-term vision for such Profit-Share Product and its product positioning;
(ii) a Strengths, Weaknesses, Opportunities and Threats (SWOT) analysis; (iii) a
summary of the minimum level of sales efforts to be dedicated to the promotion
of the Profit-Share Product, including the anticipated number of Details and
targets of such Details; and (iii) a good faith estimated budget for the
Detailing activities for such Profit-Share Product in each of the first [**]
periods after First Commercial Sale of such Profit-Share Product in the U.S. 
Agenus US may exercise its Co-Promotion Option by providing Incyte written
notice at any time after receipt of Incyte’s notice and not later than [**]
prior to the anticipated First Commercial Sale of such Profit-Share Product in
the United States.
(m)    Effects of Exercise of Co-Promotion Option.  If Agenus US exercises its
Co-Promotion Option with respect to a Profit-Share Product, the Parties shall in
good faith negotiate the terms of a written agreement setting forth Agenus’
rights and responsibilities with

- 42 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



respect to Detailing such Profit-Share Product in the United States (such
agreement, the relevant “Co-Promotion Agreement”), which agreement would include
the following provisions:
(i)    The Parties shall, no later than [**] prior to the anticipated First
Commercial Sale of such Profit-Share Product in the United States, set out the
number of FTE sales representatives Detailing such Profit-Share Product in the
United States. Absent a decision of the JSC to the contrary, in no event shall
Agenus US be responsible for a number of FTE sales representatives Detailing
such Profit-Share Product which exceeds [**] of the total FTEs for such
Profit-Share Product in the United States.
(ii)    All Includable Sales Force Costs and Indirect Selling Expenses incurred
by Agenus US in conducting Co-Promotion activities in accordance with the
Co-Promotion Agreement shall be Allowable Expenses hereunder.
(iii)    The Parties shall establish a joint U.S. Commercialization Committee
(“UCC”) to oversee the Detailing of the relevant Profit-Share Product in the
United States.  Agenus US shall be entitled to have one (1) representative sit
on the UCC or any group carrying out the UCC’s function after the Effective Date
but prior to the UCC’s establishment.  The UCC shall have responsibility for
general oversight of all promotion and Detailing activities with respect to such
Profit-Share Product in the United States.  The UCC (or any group carrying out
the UCC’s function after the exercise of the Co-Promotion Option but prior to
the UCC’s establishment) will meet quarterly or more frequently as agreed by the
Parties.  The term of the UCC will be determined by the Parties.  Incyte shall
have the right to make the final decision with respect to all matters within the
purview of the UCC related to Commercialization of the relevant Profit-Share
Product.
(iv)    Agenus US’s sales representatives will be included in training programs
with respect to the applicable Profit-Share Product that Incyte provides to its
own sales representatives Detailing such Profit-Share Product. All FTE Costs and
reasonable Out-of-Pocket Costs of each Party associated with such training shall
be considered Allowable Expenses.
(v)    Agenus US’s sales representatives shall be provided with the same
promotional materials, including literature and samples, as Incyte provides to
its own similarly-situated representatives, with the costs for such materials
considered Allowable Expenses.
(vi)    Agenus US shall comply with all applicable Laws, with Incyte’s
Commercialization compliance program and other compliance related practices and
procedures.
(vii)    The circumstances under which such Co-Promotion Agreement may be
terminated.

- 43 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(n)    Additional Activities. Incyte shall consider in good faith requests by
Agenus US for involvement in marketing and other Commercialization activities
for Profit-Share Products in the United States, including the participation of a
single employee of Agenus US on any brand team or similar body established by
Incyte with responsibility for the overall Commercialization of a Product. The
costs incurred by Agenus US in connection with the participation of its employee
on a brand team or similar body shall not be considered an Allowable Expense
hereunder.
ARTICLE VI:     INTELLECTUAL PROPERTY
6.1    Inventions.
(c)    Ownership. Except as expressly set forth herein, as between the Parties
each Party shall solely own any Invention and other Know-How that is made,
conceived or otherwise discovered solely by employees, independent contractors
or agents of such Party or its Affiliates, and all Patent Rights therein. Incyte
shall own any and all Inventions and other Know-How that: (x) are made,
conceived or otherwise discovered solely by employees, independent contractors
or agents of Incyte or its Affiliates under or in the performance of this
Agreement that do not constitute a Retrocyte Display Improvement (“Incyte
Program Inventions”) or (y) subject to the next sentence, are made, conceived or
otherwise discovered by employees, independent contractors or agents of either
Party or their respective Affiliates under or in the performance of this
Agreement that relate solely to any compound, Antibody, active ingredient or
product that is owned or controlled by Incyte or any of its Affiliates (for
clarity, other than a Licensed Antibody or Product) (the Inventions and Know-How
in clause (y), and any Patent Rights therein, the “Incyte Other Inventions”).
Agenus, on behalf of itself and its Affiliates, agrees to assign and hereby does
assign to Incyte all right, title and interest in and to any Incyte Other
Inventions knowingly made, conceived or otherwise discovered by employees,
independent contractors or agents of Agenus or its Affiliates under or in the
performance of this Agreement. Agenus shall own any and all Inventions and other
Know-How that (i) are made, conceived or otherwise discovered solely by
employees, independent contractors or agents of Agenus or its Affiliates under
or in the performance of this Agreement that do not constitute a Retrocyte
Display Improvement or an Incyte Other Invention or (ii) subject to the next
sentence, are made, conceived or otherwise discovered by employees, independent
contractors or agents of either Party or their respective Affiliates under or in
the performance of this Agreement that constitute a Retrocyte Display
Improvement. Incyte, on behalf of itself and its Affiliates, agrees to assign
and hereby does assign to Agenus all right, title and interest in and to any
Retrocyte Display Improvements knowingly made, conceived or otherwise discovered
by employees, independent contractors or agents of Incyte or its Affiliates
under or in the performance of this Agreement. The Parties shall jointly own any
and all Inventions and other Know-How that are made, conceived, authored or
otherwise discovered by employees, independent contractors or agents of both
Agenus or its Affiliates and Incyte or its Affiliates that (i) do not constitute
a Retrocyte Display Improvement or an Incyte Other Invention and (ii) would be
deemed to be jointly conceived, invented or authored, or otherwise jointly
owned, by the Parties under the laws of the United States or applicable foreign
jurisdiction (“Joint Inventions”). Each Party shall own an equal, undivided
interest in each Joint Invention and all Patent Rights therein (“Joint Patent
Rights”). Agenus’ interest in the Joint Patent Rights are included in the Agenus
Patent

- 44 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Rights and are licensed exclusively to Incyte pursuant to, and subject to the
limitations set forth in, Section 2.1. In the event that a jurisdiction requires
consent of co-owners for one co-owner to grant license rights under or otherwise
exploit a Joint Invention, each Party hereby grants, subject to the terms of the
exclusive licenses granted hereunder, to the other Party a sublicenseable right
and license to exploit such Joint Invention without a requirement of accounting
other than as set forth in this Agreement.
(d)    Inventorship. The determination of inventorship shall be made in
accordance with U.S. patent Laws. The Parties shall attempt in good faith to
resolve any disputes regarding ownership of Inventions, and all Patent Rights
and any other Intellectual Property Rights therein. In the event the Parties are
unable to resolve such dispute within thirty (30) days after receipt of notice
of the dispute, such dispute will be resolved by independent patent counsel not
engaged or regularly employed in the past two (2) years by either Party and
reasonably acceptable to both Parties. The decision of such independent patent
counsel will be binding on the Parties. Expenses of such patent counsel will be
shared equally by the Parties.
(e)    Assignments. Each Party shall require its Affiliates, and all of its or
its Affiliates’ employees, and shall use reasonable efforts to have each of its
Permitted Subcontractors and agents, to assign all of its or their right, title
and interest in or to any Inventions to such Party or its Affiliate, and such
Party shall, and shall require its Affiliates to, assign all (or, with respect
to Joint Inventions and Joint Patent Rights, the relevant portion) of its or
their right, title and interest in or to any Inventions to the other Party, as
is necessary to vest all (or, with respect to Joint Inventions and Joint Patent
Rights, a joint) right, title and interest in such Inventions as set forth in
Sections 2.1 and 6.1(a). Each Party shall, and shall cause its Affiliates and
all of its or its Affiliates’ employees, and shall use reasonable efforts to
have each of its Permitted Subcontractors and agents, to cooperate and take all
additional actions and to execute such agreements, instruments and documents as
may be reasonably required to perfect such Party’s right title and interest in
and to Inventions and any Patent Rights therein.
(f)    Cooperation. Each Party hereby agrees: (a) to use reasonable efforts to
make its employees, agents and consultants, reasonably available to the other
Party (or to the other Party’s authorized attorneys, agents or representatives),
to the extent reasonably necessary to enable such Party to undertake Prosecution
of Patent Rights as contemplated by this Agreement; (b) to cooperate, if
necessary and appropriate, with the other Party in gaining Patent Term
Extensions wherever applicable to Patent Rights that are subject to this
Agreement, in accordance with Section 6.6; and (c) to endeavor in good faith to
coordinate its efforts with the other Party to minimize or avoid interference
with the Prosecution of the other Party’s Patent Rights that are subject to this
Agreement. For the avoidance of doubt, each Party agrees that it shall use
reasonable efforts to cause its employees, agents and consultants to provide any
and all information required for the other Party to comply with its relevant
duties of disclosure as required by applicable Law in the United States or any
other jurisdiction.
(g)    Joint Research Agreement. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the America Invents Act,
35 U.S.C. §§100(h) and 102(c). Notwithstanding anything to the contrary in this
Article VI, the Parties will

- 45 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



use reasonable efforts to cooperate and coordinate their activities with respect
to any submissions, filings or other activities in support thereof.
6.2    Prosecution of Patent Rights.
(h)    Subject to Sections 6.2(c) and 6.2(d), (i) Agenus shall have the sole
right to Prosecute all Agenus Platform Patent Rights and the first right to
Prosecute all Agenus Patent Rights, and (ii) Incyte shall have the first right
to Prosecute all Incyte Program Patent Rights and Joint Patent Rights and the
sole right to Prosecute all Incyte IP, including Patent Rights resulting from
Incyte Other Inventions, that is not an Incyte Program Patent Right or Joint
Patent Right.
(i)    With respect to the Agenus Patent Rights, Incyte Program Patent Rights
and Joint Patent Rights, the Party responsible for Prosecution shall consult
with and keep the other Party fully informed of important issues relating to the
Prosecution of such Patent Rights, and shall furnish to the other Party copies
of documents relevant to such Prosecution in sufficient time prior to the filing
of such document to allow for review and comment by the other Party and, to the
extent possible in the reasonable exercise of its discretion, the Party
responsible for Prosecution shall incorporate all of such comments.
(j)    If Agenus elects not to Prosecute any Agenus Patent Rights (whether
worldwide or with respect to any particular country), including electing not to
file a patent application with respect thereto or to allow any such Agenus
Patent Rights to lapse or become abandoned or unenforceable, then Agenus shall
promptly notify Incyte in writing (which such notice shall be at least sixty
(60) days prior to the lapse or abandonment of any such Agenus Patent Rights).
Thereafter, Incyte may, but is not required to, at its sole expense and in its
sole discretion, Prosecute such Agenus Patent Rights through counsel of its
choosing. In the event that Incyte undertakes such Prosecution, Agenus shall
provide Incyte all reasonable assistance and cooperation in relation thereto,
including as specified in Section 6.1(d) above and including providing any
necessary powers of attorney and executing any other required documents or
instruments.
(k)    If Incyte elects not to Prosecute any Incyte Program Patent Rights or
Joint Patent Rights (whether worldwide or with respect to any particular
country), including electing not to file a patent application with respect
thereto or to allow any such Incyte Program Patent Rights or Joint Patent Rights
to lapse or become abandoned or unenforceable, then Incyte shall promptly notify
Agenus in writing (which such notice shall be at least sixty (60) days prior to
the lapse or abandonment of any such Joint Patent Rights). Thereafter, Agenus
may, but is not required to, at its sole expense and in its sole discretion,
Prosecute such Incyte Program Patent Rights or Joint Patent Rights through
counsel of its choosing. In the event that Agenus undertakes such Prosecution,
Incyte shall provide Agenus all reasonable assistance and cooperation in
relation thereto, including as specified in Section 6.1(d) above and including
providing any necessary powers of attorney and executing any other required
documents or instruments.
6.3    Third Party Infringement.

- 46 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(o)    Notice. Each Party shall promptly report in writing to the other Party
during the Term any (i) known or suspected infringement of an Agenus Patent
Right, Incyte Program Patent Right or Joint Patent Right (“Licensed IP
Infringement”) Covering a Licensed Antibody or a Product for use in the Field
anywhere in the Territory, including any certification regarding any Agenus
Patent Right, Incyte Program Patent Right or Joint Patent Right Covering such
Product that such Party receives pursuant to 21 U.S.C. §§355(b)(2)(A)(iv), 21
U.S.C. §§355(j)(2)(A)(vii)(IV) or such similar laws as may exist in
jurisdictions other than the United States (a “Paragraph IV Notice”) or pursuant
to 42 U.S.C. §262(l) or such similar laws as may exist in jurisdictions other
than the United States (a “Biosimilar Notice”) (which Paragraph IV Notice or
Biosimilar Notice shall be provided to the other Party within five (5) Business
Days after receipt thereof), or (ii) known or suspected unauthorized use or
misappropriation of Agenus Know-How or Incyte Know-How in the Field of which
such Party becomes aware. Each Party shall provide the other Party with all
available evidence supporting such infringement, suspected infringement,
unauthorized use or misappropriation or suspected unauthorized use or
misappropriation.
(p)    Infringement Action.
(i)    Agenus Patent Rights.
(A)    Agenus shall have the initial right, but not the obligation, to initiate
a suit or take other appropriate action that it believes is reasonably required
to protect the Agenus Know-How and Agenus Patent Rights, excluding the Joint
Know-How and Joint Patent Rights.
(B)    To the extent that any Licensed IP Infringement pertains to Agenus Patent
Rights Covering a Product in the Territory:
(1)    Agenus shall give Incyte advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.
(2)    If Agenus does not file such suit or take such action within the shorter
of (y) [**] after Agenus becomes aware of such Licensed IP Infringement (or [**]
after Agenus receives the relevant Paragraph IV Notice) or, with respect to a
Biosimilar Notice, such longer period of time in accordance with 42 U.S.C.
§262(l)(6)), or (z) such shorter period of time to avoid loss of material
enforcement rights or remedies, then, subject to Section 6.5, Incyte shall have
the right, but not the obligation, to initiate a suit or take other appropriate
action to protect the Agenus Patent Rights against such Licensed IP
Infringement.
(3)    If the relevant Product to which such Licensed IP Infringement pertains
is a Profit-Share Product, all costs and expenses incurred by either Party with
respect to any enforcement action pursuant to this subsection (B) shall be a
Patent and Trademark Cost; otherwise all

- 47 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



costs and expenses incurred by either Party with respect to any enforcement
action pursuant to this subsection (B) shall be borne by the Party conducting
the enforcement action.
(ii)    Incyte Program Patent Rights and Joint Patent Rights.
(A)    Incyte shall have the initial right, but not the obligation, to initiate
a suit or take other appropriate action that it believes is reasonably required
to protect the Incyte Program Know-How and Incyte Program Patent Rights,
including the Joint Know-How and Joint Patent Rights.
(B)    To the extent that any Licensed IP Infringement pertains to Incyte
Program Patent Rights or Joint Patent Rights Covering a Product in the
Territory:
(1)    Incyte shall give Agenus advance notice of its intent to file or not file
any such suit or take or not take any such action and the reasons therefor.
(2)    If Incyte does not file such suit or take such action within the shorter
of (y) [**] after Incyte becomes aware of such Licensed IP Infringement (or [**]
after Incyte receives the relevant Paragraph IV Notice) or, with respect to a
Biosimilar Notice, such longer period of time in accordance with 42 U.S.C.
§262(l)(6)), or (z) such shorter period of time to avoid loss of material
enforcement rights or remedies, then, subject to Section 6.5, Agenus shall have
the right, but not the obligation, to initiate a suit or take other appropriate
action to protect such Incyte Program Patent Rights or Joint Patent Rights
against such Licensed IP Infringement.
(3)    If the relevant Product to which such Licensed IP Infringement pertains
is a Profit-Share Product, all costs and expenses incurred by either Party with
respect to any enforcement action pursuant to this subsection (B) shall be a
Patent and Trademark Cost; otherwise all costs and expenses incurred by either
Party with respect to any enforcement action pursuant to this subsection (B)
shall be borne by the Party conducting the enforcement action.
(q)    Conduct of Action. The Party initiating suit shall have the sole and
exclusive right to select counsel for any suit initiated by it under Section
6.3(b). If required under applicable Law in order for such Party to initiate
and/or maintain such suit, the other Party shall join as a party to the suit. If
requested by the Party initiating suit, the other Party shall provide reasonable
assistance to the Party initiating suit in connection therewith. The other Party
shall have the right to participate and be represented in any suit described in
Section 6.3(b) by its own counsel at its own expense. The Party initiating suit
as provided in Section 6.3(b) shall (i) keep the other Party promptly informed,
(ii) from time to time consult with the other Party

- 48 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



regarding the status of any such suit or action, (iii) provide the other Party
with copies of all material documents (e.g., complaints, answers, counterclaims,
material motions, orders of the court, memoranda of law and legal briefs,
interrogatory responses, depositions, material pre-trial filings, expert
reports, affidavits filed in court, transcripts of hearings and trial testimony,
trial exhibits and notices of appeal) filed in, or otherwise relating to, such
suit or action, and (iv) cannot, without such other Party’s consent, settle such
suit in any manner which would (A) have an adverse effect on such other Party’s
Patent Rights or such other Party’s Program Rights hereunder or (B) be an
admission of liability on behalf of such other Party (provided, however, that
the Party initiating such suit may settle such suit without such consent if such
settlement involves only the receipt of money from, or the payment of money to,
such Third Party and the Party initiating such suit makes all such payments to
such Third Party).
(r)    Recoveries. To the extent that any such suit or action pertains to any
Product, any recovery obtained as a result of any proceeding described in
Section 6.3(b) or from any counterclaim or similar claim asserted in a
proceeding described in Section 6.4, by settlement or otherwise, shall be
applied in the following order of priority:
(i)    first, the Parties shall be reimbursed for all Out-of-Pocket Costs
incurred by them in connection with such proceeding, which reimbursement (A) if
the relevant Product to which the relevant Licensed IP Infringement pertains is
a Profit-Share Product or Co-Developed Product, shall be made in proportion to
their respective obligations to fund Patent and Trademark Costs for such
Product, and (B) otherwise shall be made to reimburse each Party in full or, if
such recovery is not sufficient, pro rata in proportion to such Out-of-Pocket
Costs borne by each; and
(ii)    second any remainder shall be paid to Incyte, and shall be considered
Net Sales of such Product in the relevant country, subject to (A) if the
relevant Product to which the relevant Licensed IP Infringement pertains is a
Profit-Share Product, the calculation of Profit-or-Loss pursuant to Section 7.3
with respect to such Profit-Share Product, or (B) if the relevant Product to
which the relevant Licensed IP Infringement pertains is a Royalty Bearing
Product, the payment of the relevant royalty to Agenus pursuant to Section 7.6.
6.4    Claimed Infringement. In the event that a Third Party at any time
provides written notice of a claim to, or brings an action, suit or proceeding
against, a Party, or an Affiliate or permitted sublicensee, claiming
infringement of such Third Party’s Patent Rights or unauthorized use or
misappropriation of such Third Party’s Know-How, based upon an assertion or
claim arising out of the research, Development, Manufacture, Commercialization
or other use of a Product in the Field by such Party (a “Third Party
Infringement Claim”), such Party shall promptly notify the other Party of the
claim or the commencement of such action, suit or proceeding, enclosing a copy
of the claim and/or all papers served. Subject to Section 6.5, the Party or its
Affiliate or permitted sublicensee against which such Third Party Infringement
Claim is brought shall have the sole right, but not the obligation, to defend
such Third Party Infringement Claim. In any event, the Parties shall reasonably
assist one another and cooperate in any such litigation. All FTE Costs and
Out-of-Pocket Costs incurred by the Parties in

- 49 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



connection with the defense of a Third Party Infringement Claim, and any Losses
payable by either Party as a result thereof, (a) shall be Patent and Trademark
Costs hereunder if the relevant Product to which such Third Party Infringement
Claim pertains is a Profit-Share Product, and (B) otherwise shall be borne by
the Party that is primarily responsible for the activity that is the subject of
the Third Party Infringement Claim.
6.5    Patent Invalidity Claim. If a Third Party at any time asserts a claim
that any Agenus Patent Right, Incyte Program Patent Right or Joint Patent Right
Covering a Product is invalid or otherwise unenforceable (an “Invalidity
Claim”), whether as a defense in an infringement action brought by Agenus or
Incyte pursuant to Section 6.3(b), in a declaratory judgment action or in a
Third Party Infringement Claim brought against Agenus or Incyte, the Party
Controlling such Patent Right (or Incyte with respect to any Joint Patent Right)
shall have the first right, but not the obligation, to defend such Invalidity
Claim and the other Party shall cooperate with the Party Controlling such Patent
Right in preparing and formulating a response to such Invalidity Claim. If
Agenus does not defend an Invalidity Claim brought against an Agenus Patent
Right or Incyte does not defend an Invalidity Claim brought against an Incyte
Program Patent Right or Joint Patent Right, the other Party may defend such
Invalidity Claim and the coordination provisions of Section 6.3(b) shall apply
to such Invalidity Claim, mutatis mutandis as they apply to Licensed IP
Infringement suits. Neither Party shall, without the consent of the other Party,
settle or compromise any Invalidity Claim in any manner which would (a) have an
adverse effect on such other Party’s Patent Rights or such other Party’s Program
Rights hereunder or (b) be an admission of liability on behalf of such other
Party (provided, however, that the Party initiating such suit may settle such
suit without such consent if such settlement involves only the receipt of money
from, or the payment of money to, such Third Party and the Party initiating such
suit makes all such payments to such Third Party). To the extent such Invalidity
Claim is raised as a defense in an infringement action brought by Agenus or
Incyte pursuant to Section 6.3(b), the expense provisions of Section 6.3 shall
apply and counsel to the Party controlling the infringement action shall act as
the ministerial liaison with the court. To the extent such Invalidity Claim is
raised in a Third Party Infringement Claim brought against a Party, the expense
provisions of Section 6.4 shall apply with respect thereto and the Party against
whom the Invalidity Claim is brought shall act as the ministerial liaison with
the court.
6.6    Patent Term Extensions. Incyte shall have the sole authority to obtain
Patent Term Extensions for Patent Rights Covering a Product; provided, however,
that Incyte shall reasonably consider any input from Agenus with respect to the
extension of any Agenus Patent Rights. Agenus shall, as applicable, file all
documentation and take all other actions to obtain such Patent Term Extensions.
6.7    Patent Marking. Incyte shall comply with all applicable patent marking
statutes in any country in which Products Covered by Agenus Patent Rights or
Joint Patent Rights are sold.
ARTICLE VII:     FINANCIAL PROVISIONS

- 50 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



7.1    License Fee.  In consideration for the rights, licenses and sublicenses
granted to Incyte by Agenus under Section 2.1 with respect to the four (4)
Projects included in the Program as of the Effective Date, Incyte shall make to
Agenus a nonrefundable, non-creditable payment of ten million Dollars
($10,000,000) within ten (10) days after the Effective Date. The foregoing
license fee shall be deemed to be allocated among each of the four (4) Projects
included in the Program in the manner set forth in Schedule 7.1.
7.2    Project Access Fee. In consideration for access to Discovery Projects
during the Discovery Period, Incyte shall make to Agenus a non-refundable,
non-creditable payment of fifteen million Dollars ($15,000,000) within ten (10)
days after the Effective Date.
7.3    Sharing of Profit-or-Loss.
(a)    Subject to Sections 4.1(c) and 5.1(b), Profit-or-Loss shall be allocated
fifty percent (50%) to each of Incyte and Agenus, such that Incyte and Agenus
shall each share fifty percent (50%) of Profit-or-Loss with respect to each
Profit-Share Product until the Development and Commercialization of such
Profit-Share Product is permanently discontinued.
(b)    From and after the Effective Date, the Parties shall conduct a quarterly
reconciliation of Profit-or-Loss as follows, on a Profit-Share
Product-by-Profit-Share Product basis:
(i)    Within [**] after the end of each Calendar Quarter, each Party shall
submit to the other Party a preliminary written report setting forth the
following information, estimated where necessary:
(A)    actual revenues and expenses included in Profit-or-Loss for such Product
for the first two (2) months of such Calendar Quarter, including, as applicable:
(1)    all sales in units and in Net Sales value of such Profit-Share Product in
the Territory made by Incyte and Incyte Related Parties during such two (2)
month period, together with an accounting of the itemized deductions from gross
invoice price to Net Sales;
(2)    all Profit-Share Product Proceeds for such Profit-Share Product received
from Third Parties in the Territory during such two (2) month period; and
(3)    the relevant Allowable Expenses incurred by each Party or its Affiliates
with respect to such Profit-Share Product during such two (2) month period; and
(B)     good faith estimate of revenues and expenses included in Profit-or-Loss
for such Product for the last month of such Calendar Quarter, for financial
reporting purposes.

- 51 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(ii)    Within [**] after the end of each Calendar Quarter, each Party shall
submit to the other Party a final written report setting forth, as applicable:
(A)    all sales in units and in Net Sales value of such Profit-Share Product in
the Territory made by Incyte and Incyte Related Parties during such Calendar
Quarter, together with an accounting of the itemized deductions from gross
invoice price to Net Sales;
(B)    all Profit-Share Product Proceeds for such Profit-Share Product received
from Third Parties in the Territory during such Calendar Quarter, and
(C)    the relevant Allowable Expenses incurred by such Party or its Affiliates
with respect to such Profit-Share Product during such Calendar Quarter.
(c)    Within [**] after the receipt of the report pursuant to subparagraph (b)
above, Incyte shall submit to Agenus a written reconciliation report setting
forth in reasonable detail the calculation of Profit-or-Loss, the amount of any
taxes required to be withheld and the calculation of the net amount owed by
Incyte to Agenus, or by Agenus to Incyte, as the case may be, in order to ensure
the sharing of Profit-or-Loss set forth in this Section 7.3 and the proper
allocation of withholding taxes pursuant to Section 7.9. The net amount payable
with respect to Profit-or-Loss, after appropriate adjustment for any withholding
taxes, shall be paid by Incyte or by Agenus (or the appropriate Affiliate), as
the case may be, within [**] following receipt of invoice for such amount.
(d)    In addition to providing the information set forth in subsection (b)
above, each Party and its Affiliates, as the case may be, shall provide
reasonable supporting documentation of Allowable Expenses included in the
calculation of Profit-or-Loss in a manner determined by the JSC.
7.4    Reimbursement of Development Costs. Subject to Sections 4.1(c), Incyte
shall reimburse Agenus for all Development Costs incurred by Agenus and its
Affiliates (a) with respect to each Royalty-Bearing Product in accordance with
the relevant Development Plan and (b) constituting Patent and Trademark Costs
pertaining to Bullpen Targets as provided in Section 1.103, in each case within
[**] following receipt by Incyte of an invoice therefor, but only to the extent
that such invoiced amount, together with all other Development Costs reimbursed
by Incyte for Development activities conducted by Agenus and its Affiliates
during such Calendar Year, does not exceed [**] of the total Development Costs
budgeted in the Development Plan for the relevant Royalty-Bearing Product
(except to the extent such excess is approved pursuant to Section 4.1(c)
hereof).
7.5    Milestone Payments. Incyte shall make the following non-refundable,
non-creditable milestone payments to Agenus upon the achievement of each of the
following milestones by Incyte or an Incyte Related Party:

- 52 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(a)    Profit-Share Products.
(i)    The milestone payments and events for the Profit-Share Products are:
Milestone Event
Payment
[**]
[**]
[**]
[**]



(ii)    On a Profit-Share Product-by-Profit-Share Product basis [**] .
(iii)    For clarity, none of the milestone payments set forth in this Section
7.5(a) shall be an Allowable Expense hereunder.
(b)    Royalty-Bearing Products.
(i)    The milestone payments and events for the Royalty-Bearing Products are:
Milestone Event
Payment
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



(ii)    [**]:
[**]
[**]
[**]
[**]
[**]
[**]



(iii)    More than one of the [**] milestone payments set forth[**] may be
earned concurrently based on [**]. By way of example and not limitation, [**],
then Incyte shall pay Agenus the milestone payments set forth in both Sections
7.5(b)(i)[**] and 7.5(b)(i)[**] (total [**]).
(iv)    With respect to any Royalty-Bearing Product which had been a
Profit-Share Product prior to Agenus’ exercise of its rights pursuant to Section
4.6, only those Milestone Events which are triggered by such Royalty-Bearing
Product after the [**]

- 53 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



period (or [**] period in the event of a Change in Control, as applicable)
described in Section 4.6 shall be payable pursuant to this Section 7.5(b).
(c)    Milestone Payments. Incyte shall notify Agenus of the achievement of each
of the foregoing milestones within [**] after each such achievement. Any
milestone payments shall be reflected on an invoice provided to Incyte by
Agenus, and any such invoices shall be due and payable by Incyte within [**]
after the date the invoice is received.
7.6    Royalties.
(a)    Royalty Rates.
(i)    Royalty-Bearing Products. Except with respect to Co-Developed Products,
Combination Products, Option Products and Converted Products, Incyte shall pay
to Agenus royalties on Net Sales of each Royalty-Bearing Product, on a
Royalty-Bearing Product-by-Royalty-Bearing Product basis, in each Calendar Year
as follows:
Annual Net Sales of the Relevant Royalty-Bearing Product
Royalty Rate
The portion less than or equal to [**] 
6%
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**]
12%



(ii)    Combination Products. With respect to Combination Products (other than
Co-Developed Products), Incyte shall pay to Agenus royalties on Net Sales of
each Combination Product, on a Combination Product-by-Combination Product basis,
in each Calendar Year as follows:
Annual Net Sales of the Relevant Combination Product
Royalty Rate
The portion less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**] 
[**]
The portion greater than [**]
[**]



(iii)    Co-Developed Products. With respect to Co-Developed Products, Incyte
shall pay to Agenus royalties on Net Sales of each such Co-Developed Product, on
a Co-Developed Product-by-Co-Developed Product basis, in each Calendar Year as
follows:
Annual Net Sales of the Relevant Co-Developed Product
Royalty Rate
The portion less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**]
[**]


- 54 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(iv)    Option Products. Incyte shall pay to Agenus royalties on Net Sales of
each Option Product, on an Option Product-by-Option Product basis, in each
Calendar Year as follows:
Annual Net Sales of the Relevant Option Product
Royalty Rate
The portion less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**] and less than or equal to [**]
[**]
The portion greater than [**]
[**]

(v)    Converted Products. With respect to Converted Products, Incyte shall pay
to Agenus royalties on Net Sales of each such Converted Product, on a Converted
Product-by-Converted Product basis, at the rates set forth in Section
7.6(a)(iii) until such time as is provided in Section 4.6, and thereafter at the
rates set forth in Section 7.6(a)(i).
(b)    Royalty Term.
(i)    Royalties payable under this Section 7.6 shall be paid by Incyte on a
Royalty-Bearing Product-by-Royalty-Bearing Product and country-by-country basis
from the date of First Commercial Sale of such Royalty-Bearing Product in the
relevant country for a period which is the longest of: (A) the date on which all
Agenus Patent Rights, Incyte Program Patent Rights and Joint Patent Rights
containing a Valid Claim Covering the Manufacture, Commercialization or other
use of such Royalty-Bearing Product in the country of sale have expired; (B) the
expiration of Regulatory Exclusivity for such Royalty-Bearing Product in such
country; and (C) [**] following the date of First Commercial Sale of such
Royalty-Bearing Product in such country (each such term with respect to a
Royalty-Bearing Product and a country, a “Royalty Term”).
(ii)    Notwithstanding anything to the contrary herein, in the event that, with
respect to a Royalty-Bearing Product in a country, (A) the Royalty Term for such
Royalty-Bearing Product in such country continues solely due to
Section 7.6(b)(i)(C), or (B) Generic Competition exists with respect to such
Royalty-Bearing Product in the Field in such country in a Calendar Quarter, then
the royalty rates in such country for such Royalty-Bearing Product will
thereafter be reduced to [**] of the applicable rate in Section 7.6(a).
(c)    Stacking. Agenus shall be responsible for payment of all amounts due to
Third Parties under the LICR Agreement and any other agreement with a Third
Party in effect as of the Effective Date to which Agenus or any of its
Affiliates is a party or by which any of them is bound. If Incyte (i) determines
in good faith that, in order to avoid infringement of any Patent Right not
licensed hereunder, it is reasonably necessary to obtain a license after the
Effective Date from a Third Party under Patent Rights Controlled by the Third
Party Covering the composition or method of use of a Licensed Antibody in order
to Commercialize a Product in the Field in a country in the Territory and to pay
a royalty under such license (including in

- 55 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



connection with the settlement of a patent infringement claim); or (ii) shall be
subject to a final court or other binding order or ruling requiring any
payments, including the payment of a royalty to a Third Party patent holder in
respect of the Development, Manufacture or Commercialization of a Product in the
Field in a country in the Territory, then (A) in the case of Profit-Share
Products, the royalties or other consideration payable to such Third Party shall
be Patent and Trademark Costs after the First Commercial Sale in any country in
the Territory of the applicable Product, and (B) in the case of Royalty-Bearing
Products, the amount of Incyte’s royalty payments under Section 7.6(a) (subject
to Section 7.6(b)) with respect to Net Sales for such Royalty-Bearing Product in
such country in any Calendar Quarter shall be reduced by[**] of the royalties
actually paid by Incyte to such Third Party that are reasonably and
appropriately allocable to such Royalty-Bearing Product in the Field in the
Territory during such Calendar Quarter; provided, however, that in no event
shall the aggregate deductions under this Section 7.6(c) reduce any royalty
payment made to Agenus in respect of Net Sales of such Royalty-Bearing Product
pursuant to Section 7.6(a) (but subject to Section 7.6(b)) in any Calendar
Quarter to an amount that represents less than the greater of (x) [**] of the
royalty otherwise payable in such Calendar Quarter or (y) [**] of Net Sales of
the applicable Royalty-Bearing Product during such Calendar Quarter (with any
such deductions not applied in any Calendar Quarter due to the foregoing limit
to be carried forward to future Calendar Quarters).
(d)    Licenses. Upon the expiration of the Royalty Term with respect to a
Royalty-Bearing Product in a country, the licenses granted by Agenus to Incyte
pursuant to Section 2.1 shall be deemed to be non-exclusive, fully paid-up,
irrevocable and perpetual with respect to such Royalty-Bearing Product in such
country.
(e)    No Multiple Royalties. Only one royalty shall be due with respect to each
sale of a Royalty-Bearing Product.
7.7    Royalty Reports; Payments.  Incyte shall deliver to Agenus, within [**]
after the end of each Calendar Quarter, a royalty report for such Calendar
Quarter, together with the required payments pursuant to Section 7.6.  Such
reports shall indicate, on a country-by-country basis, gross sales and all
deductions taken from gross sales to reach Net Sales, the Net Sales and the
calculation of royalties from Net Sales with respect thereto, each determined in
accordance with this Agreement, with respect to sales of Royalty-Bearing
Products.  All payments due to Agenus pursuant to this Agreement shall be made
in U.S. Dollars by wire transfer in immediately available funds to an account
designated in advance by Agenus.
7.8    Audits.  For a period of [**] next following each Calendar Year, each
Party shall keep, and shall cause its Affiliates to keep, full, true and
accurate books and records containing all particulars relevant to the
calculation of Development Costs, Profit-or-Loss, and Net Sales (including, with
respect to Net Sales, the relevant statements obtained from its permitted
sublicensees) in sufficient detail to enable the other Party to verify the
amounts payable by or to it under this Agreement. Each Party shall have the
right, not more than once during any Calendar Year and at its own expense, to
have the books and records of the other Party and its Affiliates, as applicable,
audited by an independent certified public accounting firm that is one of the
six (6) largest, by revenue, accounting firms in the United States and is
mutually acceptable

- 56 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



to both Parties. Audits under this Section 7.8 shall be conducted at the
principal place of business of the financial personnel with responsibility for
preparing and maintaining such records, during normal business hours, upon at
least [**] prior written notice, and for the sole purpose of verifying amounts
payable by or to such Party under this Agreement. All information and data
reviewed in any audit conducted under this Section 7.8 shall be used only for
the purpose of verifying amounts payable by or to a Party under this Agreement
and shall be treated as Confidential Information of the audited Party subject to
the terms of this Agreement. The auditing Party shall cause its accounting firm
to enter into a reasonably acceptable confidentiality agreement with the audited
Party and its Affiliates, as applicable. The accounting firm shall disclose to
the auditing Party only whether the calculation of Development Costs,
Profit-or-Loss or royalties are correct or incorrect and the specific details
concerning any discrepancies. If the audit demonstrates that the payments owed
under this Agreement have been understated, the audited Party shall pay the
balance to the auditing Party, which shall be paid together with interest in
accordance with Section 7.11.  Further, if the amount of the understatement is
greater than [**] of the amount owed to the auditing Party with respect to the
audited period, then the audited Party shall reimburse the auditing Party for
the reasonable out-of-pocket cost of the audit.  If the audit demonstrates that
the payments owed under this Agreement have been overstated, the audited Party
shall be entitled to credit such amount against payments due to the auditing
Party  All payments owed by or to a Party under this Section 7.8 shall be made
within [**] after the results of the audit are delivered to the Parties.
7.9    Tax Matters.  The royalties, milestones, profit-share payments and other
amounts payable by a Party (the “Payor”) to the other Party (the “Payee”)
pursuant to this Agreement (each a “Payment”) shall be made without deduction or
withholding for taxes except to the extent that any such deduction or
withholding is required by Law in effect at the time of the Payment. In the
event that the Payor is required by applicable Law to deduct, withhold and pay
over (collectively, “Withhold”) any tax (a “Withholding Tax”) from or in respect
of such Payment, the Payor shall (a) notify the Payee of such requirement
promptly upon first becoming aware thereof, (b) Withhold the full amount of such
Withholding Tax to the relevant taxing authority as and when due and (c) pay the
net after-Withholding Tax amount of such Payment to the Payee, together with
documentation confirming the amount and fact of the associated Withholding. The
amount of Withholding Tax required to be Withheld in respect of a Payment shall
be (i) determined in the good-faith discretion of the Payor, with due regard to
any valid documentation previously provided to the Payor by or for the benefit
of the Payee, in form and substance reasonably satisfactory to the Payor, that
supports a reduced rate of Withholding Tax in respect of the Payment, and (ii)
treated for all purposes of this Agreement as having been duly and timely paid
by the Payor to or for the benefit of the Payee. The Parties agree to cooperate
in good faith to permit a Payee to recover any excess Withhold Tax previously
Withheld. On the date of execution of this Agreement, each Party will deliver to
the other an accurate and complete Internal Revenue Service Form W-9.
7.10    Currency Exchange.  All payments to be made by a Party to the other
Party shall be made in Dollars.  In the case of sales of Products outside the
United States, royalty and profit-share payments shall be converted to Dollars
using the average of the daily foreign exchange

- 57 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



rates as published by The Wall Street Journal, Eastern Edition for the Calendar
Quarter in which such payments occurred.
7.11    Late Payments.  Without limiting any other rights or remedies available
to a Party hereunder, if the paying Party does not pay any amount due on or
before the due date, the paying Party shall pay to such Party interest on any
such amounts from and after the date such payments are due under this Agreement
at a rate per annum equal to the then current “prime rate” in effect published
in The Wall Street Journal, Eastern Edition, plus [**] or the maximum applicable
legal rate, if less, calculated on the total number of days payment is
delinquent; provided that with respect to any disputed payments, no interest
payment shall be due until such dispute is resolved and the interest which shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due
through the date on which payment is actually made.
7.12    General Payment Provisions.  Notwithstanding anything to the contrary in
this Agreement, (a) there shall be no double-counting of expenses or revenue
within, between or among the definition of Profit-or-Loss, Development Costs and
any components thereof, and (b) Profit-or-Loss, Development Costs and any
components thereof shall be determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with Accounting
Standards.
ARTICLE VIII:     TERM AND TERMINATION
8.1    Agreement Term.  The term of this Agreement shall commence on the
Effective Date and shall continue for so long (a) as any Product is being
Developed or Commercialized or (b) the Discovery Period or any Option Period
remains in effect, unless terminated early in accordance with Section 8.2 (the
“Term”); provided, however, that Article XIII shall be effective as of the
Execution Date.  Notwithstanding the above, if there are any ongoing disputes at
the end of the Term as set forth above, this Agreement shall remain in full
force and effect until all such disputes are resolved.
8.2    Termination.
(e)    Termination for Convenience.  At any time after the first (1st)
anniversary of the Effective Date, Incyte may elect to terminate this Agreement
in its entirety, or as to one or more Projects, by providing twelve (12) months’
prior written notice to Agenus; provided that at any time after such notice by
Incyte, Agenus may accelerate the effective date of such termination by
providing thirty (30) days’ prior written notice to Incyte of such accelerated
effective date. 
(f)    Termination for Material Breach.  If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) is in material
breach of this Agreement, then the Non-Breaching Party may deliver notice of
such breach to the Breaching Party.  If the Breaching Party fails to cure such
breach, or to initiate such steps as would be considered reasonable to
effectively cure such breach (and thereafter diligently pursues such cure),
within [**] after receipt of such notice of breach (or [**] in the case of
non-payment of any amounts due hereunder), the Non-Breaching Party may terminate
this Agreement upon

- 58 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



written notice to the Breaching Party.  Notwithstanding the foregoing, if a
Party disputes the termination, then Section 8.2(f) shall apply.
(g)    Termination if Incyte Challenges Agenus IP. Except in connection with any
infringement action brought by Agenus or any of its licensors, Affiliates or
sublicensees against Incyte or any Incyte Related Party, if Incyte or any Incyte
Related Party, directly or indirectly, (i) initiates or requests an
interference, opposition or similar proceeding with respect to any Agenus Patent
Right; (ii) makes, files or maintains any claim, demand, lawsuit, or cause of
action to challenge the validity or enforceability of any Agenus Patent Right;
or (iii) opposes any extension of, or the grant of a supplementary protection
certificate with respect to, any Agenus Patent Right, Agenus shall have the
right to terminate this Agreement upon [**] prior written notice to Incyte, if
Incyte or the Incyte Related Party, as applicable, has not withdrawn such action
before the end of such notice period.
(h)    Termination for Abandoned Development or Commercialization.  If Incyte
has Abandoned Development or Abandoned Commercialization, as applicable, Agenus
may elect to terminate this Agreement as to the relevant Project (as provided in
Section 4.3 or 5.3) by providing Incyte written notice of such termination, such
termination to be effective immediately upon written notice to Incyte.
Notwithstanding the foregoing, if Incyte disputes the termination, then
Section 8.2(f) shall apply.
(i)    Termination for Competing Program Following Change in Control.
(iv)    In the event that Incyte undergoes a Change in Control, and the acquirer
of Incyte, or any Person which, immediately prior to such Change in Control, is
an Affiliate of such acquirer, is engaged in the research, development,
manufacture or commercialization in the Field in the Territory of a compound or
Antibody that Interacts with a Profit-Share Target(s) or a Target of a
Co-Developed Product, or a therapeutic preparation containing such a compound or
Antibody, as of the date of such Change in Control, then Agenus may elect to
terminate this Agreement as to the applicable Profit Share Product or
Co-Developed Product only, immediately upon written notice to Incyte.
(v)    In the event that Agenus undergoes a Change in Control, and the acquirer
of Agenus, or any Person which, immediately prior to such Change in Control, is
an Affiliate of such acquirer, is engaged in the research, development,
manufacture or commercialization in the Field in the Territory of a compound or
Antibody that Interacts with a Profit-Share Target(s) or a Target of a
Co-Developed Product, or a therapeutic preparation containing such a compound or
Antibody, as of the date of such Change in Control, then Incyte may elect to
terminate this Agreement as to the applicable Profit-Share Product or
Co-Developed Product only, immediately upon written notice to Agenus.
(j)    Termination Disputes.  If a Party gives notice of termination under
Section 8.2(b), if the Parties dispute whether Incyte has Abandoned Development
or Abandoned Commercialization in accordance with Section 4.3 or 5.3, as
applicable, or Agenus gives notice of termination under Section 8.2(c), 8.2(d)
or 8.2(e)(i), or Incyte gives notice of termination

- 59 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



under Section 8.2(e)(ii), and the other Party disputes whether such notice was
proper, then the issue of whether or not the relevant Party breached this
Agreement, Incyte has Abandoned Development or Abandoned Commercialization, or
notice was properly given pursuant to Section 8.2(c), 8.2(d) or 8.2(e) shall be
resolved in accordance with Section 12.2, and the Agreement shall remain in full
force and effect until such dispute is resolved.  All cure periods shall be
tolled during such dispute resolution process. If, as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then the Breaching Party, or Incyte, as applicable, shall be entitled to the
remainder of the relevant cure period and such termination shall only be
effective if the relevant breach, Abandoned Development, Abandoned
Commercialization is not cured or otherwise addressed in accordance with this
Agreement during such period.  On the other hand, if, as a result of the dispute
resolution process, it is determined that the notice of termination was
improper, then no termination shall have occurred or shall occur as a result of
such notice and this Agreement shall remain in full force and effect.
8.3    Effects Of Termination.
(d)    Upon termination of this Agreement, with respect to a particular Project
or in its entirety, by Incyte pursuant to Section 8.2(a) or by Agenus pursuant
to Sections 8.2(b), 8.2(c), 8.2(d) or 8.2(e)(i), the following provisions shall
apply solely with respect to each Terminated Project, where “Terminated Project”
means each terminated Project (or, if this Agreement is terminated in its
entirety, each Project) and “Terminated Product” means a Product or Licensed
Antibody arising from the relevant Terminated Project; provided, however, that
any reference to “Terminated Product” shall exclude, and no rights are granted
to Agenus with respect to, any compound, Antibody or active ingredient that is
owned or controlled by Incyte or any of its Affiliates or a Third Party (which
is not, for clarity, a Licensed Antibody or Product (other than a Combination
Product)):
(iii)    all licenses granted by Agenus to Incyte under Section 2.1 shall
terminate and Incyte shall not have any rights to use or exercise any rights
under the Agenus IP;
(iv)    Incyte hereby grants to Agenus, from and after such termination, an
exclusive, worldwide, royalty-bearing (per Section 8.3(a)(xi) below) license,
with the right to grant sublicenses, (A) under the Incyte IP as of the date of
such termination, solely to the extent that such licenses are necessary to
Develop, Manufacture or Commercialize the Terminated Products in the Field in
the Territory, and (B) the license granted to Agenus under the Incyte Program
Patent Rights and the Incyte Program Know-How pursuant to Section 2.2(b) shall
survive;
(v)    the provisions of Article VI (other than Section 6.1) shall be
terminated; provided that, as between the Parties, the rights and obligations of
the Parties to Prosecute and enforce the Incyte Program Patent Rights and Joint
Patent Rights that solely Cover the Terminated Product(s) shall be reversed,
and, as necessary for Agenus to then exercise its first right to prosecute and
enforce such Incyte Program Patent Rights and Joint Patent Rights, Incyte shall
transition Prosecution and enforcement responsibilities to Agenus with respect
to such Incyte Program Patent Rights and Joint

- 60 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Patent Rights, including execution of such documents as may be necessary to
effect such transition;
(vi)    Incyte shall promptly transfer and assign to Agenus all of Incyte’s and
its Affiliates’ rights, title and interests in and to any trademark(s) (but not
any Incyte house marks or any trademark containing the word “Incyte” owned by
Incyte and used for the Products in the Field in the Territory) owned by Incyte
and used for the Terminated Products in the Field in the Territory;
(vii)    Incyte shall provide to Agenus a fair and accurate summary report of
the status of the Development and Commercialization of the Terminated Products
in the Field in each country in the Territory through the effective date of
termination within [**] after such termination;
(viii)    to the extent permitted by applicable Law, Incyte shall transfer to
Agenus, solely for the Development, Manufacture and Commercialization of the
Terminated Products in the Field in the Territory, Incyte’s entire right, title,
and interest in and to all preclinical and clinical data, and all other
supporting data, including pharmacology, toxicology, chemistry and biology data,
and documented technical and other information or materials to the extent
related to the Development, Manufacture and Commercialization of the Terminated
Products in the Field in the Territory; provided that Incyte may retain a single
copy of such items for its records or such additional copies as required by
applicable Law;
(ix)    to the extent permitted by applicable Law, Incyte shall transfer to
Agenus all Regulatory Documentation, Regulatory Approvals (including
reimbursement and pricing approvals), the Global Safety Database, records of all
Regulatory Interactions, in each case to the extent related to the Terminated
Products in the Field in the Territory, that Incyte Controls as of the effective
date of such termination. If Incyte is restricted under applicable Law from
transferring ownership of any of the foregoing items to Agenus, Incyte shall
grant, and hereby does grant, to Agenus (or its designee) a right of reference
or use to such item. Incyte shall take all permitted actions reasonably
necessary to effect such transfer or grant of right of reference or use to
Agenus;
(x)    to the extent reasonably requested by Agenus, Incyte shall transfer to
Agenus any license agreements or other contracts between Incyte and any Third
Party that are specific to the Terminated Products in the Field in the Territory
(including, as applicable, Clinical Trial and Manufacturing agreements), to the
extent such agreements are in effect as of the effective date of termination and
such assignment or transfer is permitted at no cost or expense to Incyte, and to
facilitate introductions of Agenus to the applicable Permitted Subcontractors,
licensors, Manufacturing vendors, Clinical Trial sites, Clinical Trial
investigators and the like;
(xi)    Agenus shall have the right to purchase from Incyte all of the inventory
of the Terminated Products in the Field in the Territory held by Incyte as of
the effective date of termination at a price equal to Incyte’s Manufacturing
Cost, determined

- 61 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



in accordance with Accounting Standards, but only if the following conditions
are met as of the date of supply: (i) any such Products meet the applicable
release specifications; and (ii) the continued use of such Products does not
cause objectively valid safety concerns for which Agenus is not willing to
indemnify Incyte (unless, pursuant to this Agreement or any manufacturing or
supply (or similar) agreement between or among the Parties or their Affiliates,
Incyte (or its Affiliate) was obligated to indemnify Agenus or its Affiliates
with respect to the Manufacture of the relevant units of such Product). Agenus
shall notify Incyte within [**] after the effective date of termination whether
Agenus elects to exercise such right;
(xii)    to the extent permitted by applicable Law, Incyte shall transfer to
Agenus all promotional materials, customer data, competitive intelligence data,
market research and other materials, information or data to the extent related
to the Commercialization of the Terminated Products in the Field in the
Territory that are Controlled by Incyte as of the effective date of such
termination, to the extent necessary or reasonably useful for the
Commercialization of such Products;
(xiii)    Agenus shall pay to Incyte, on a Terminated Product-by-Terminated
Product basis, royalties on Net Sales of each Terminated Product by or under the
authority of Agenus, its Affiliates or licensees or sublicensees as specified in
the following chart in accordance with the same schedule and other terms and
conditions as Incyte would have otherwise been obligated to pay royalties to
Agenus for Royalty-Bearing Products under Article VII, mutatis mutandis:
Stage of Development of the Relevant Terminated Product as of the Effective Date
of Termination
Royalty Rate
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]





(xiv)    for clarity, Sections 8.3(c), (d), (e) and (f) shall apply.
In the event of the termination of this Agreement with respect to a particular
Project by Incyte under Section 8.2(a) or by Agenus under Section 8.2(d) or
8.2(e), this Agreement shall continue in full force and effect with respect to
the Projects unaffected by such partial termination, and the provisions of this
Section 8.3 shall apply solely with respect to the Project(s), and Product(s)
arising out of the Project(s) that are affected by such partial termination.
(e)    Upon termination of this Agreement by Incyte in accordance with
Section 8.2(b) or Section 8.2(e)(ii):

- 62 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(i)    the licenses granted by Incyte to Agenus pursuant to Section 2.2 shall,
at Incyte’s discretion, terminate or survive;
(ii)    the license granted by Agenus to Incyte pursuant to Section 2.1 shall
remain in effect;
(iii)    the rights and obligations of the Parties pursuant to Sections 6.2 and
6.3 shall remain in effect;
(iv)    Incyte’s obligations to pay to Agenus royalties due under Section 7.6
and milestones due under Section 7.5 shall survive; provided, however, solely in
the case of a termination of this Agreement by Incyte in accordance with Section
8.2(b), Incyte shall have the right, exercisable by delivery of written notice
to Agenus, to set off against and reduce the amount of any royalties due to
Agenus under Section 7.6 by the amount of any and all unindemnified Losses that
are actually incurred by Incyte arising directly out of the material breach of
this Agreement that resulted in such termination, with any dispute over the
amount of such Losses to be resolved in accordance with Section 12.2 hereof;
(v)    at Incyte’s discretion, any Profit-Share Product or any Co-Developed
Product shall become a Royalty-Bearing Product on the terms set forth in Section
4.4(d), without application of any of the notice periods contained therein, and
Agenus shall have no further obligation to fund any portion of Allowable
Expenses incurred thereafter for such Profit-Share Product or Development Costs
incurred thereafter for such Co-Developed Product;
(vi)    to the extent reasonably requested by Incyte, Agenus shall transfer to
Incyte any license agreements or other contracts between Agenus and any Third
Party that are specific to Products in the Field in the Territory (including, as
applicable, Manufacturing agreements, but excluding the LICR Agreement), to the
extent such agreements are in effect as of the effective date of termination and
such assignment or transfer is permitted at no cost or expense to Agenus, and to
facilitate introductions of Incyte to the applicable Permitted Subcontractors,
licensors, Manufacturing vendors, and the like;
(vii)    Incyte shall have the right to purchase from Agenus all of the
inventory of the Products in the Field in the Territory held by Agenus as of the
effective date of termination at a price equal to Agenus’ Manufacturing Cost,
determined in accordance with Accounting Standards, but only if the following
conditions are met as of the date of supply: (A) any such Products meet the
applicable release specifications; and (B) the continued use of such Products
does not cause objectively valid safety concerns for which Incyte is not willing
to indemnify Agenus (unless, pursuant to this Agreement or any manufacturing or
supply (or similar) agreement between or among the Parties or their Affiliates,
Agenus (or its Affiliate) was obligated to indemnify Incyte or its Affiliates
with respect to the Manufacture of the relevant units of such Product). Incyte
shall notify

- 63 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Agenus within six (6) months after the effective date of termination whether
Incyte elects to exercise such right; and
(viii)    for clarity, Sections 8.3(c), (d), (e) and (f) shall apply.
(f)    During the [**] period following termination of this Agreement with
respect to a Terminated Project, neither (i) the Breaching Party and, subject to
Section 12.3(b)(ii), its Affiliates, in the case of termination pursuant to
Section 8.2(b), nor (ii) Incyte and, subject to Section 12.3(b)(ii), its
Affiliates, in the case of termination by Incyte under Section 8.2(a) or by
Agenus under Sections 8.2(c), 8.2(d) or 8.2(e)(i), nor (iii) Agenus and subject
to Section 12.3(b)(ii), its Affiliates, in the case of termination by Incyte
pursuant to Section 8.2(e)(ii), shall independently, or with a Third Party,
Develop (but each may research), Manufacture or Commercialize in the Field in
the Territory any Antibody that Interacts with the Named Target or Bullpen
Target to which such Terminated Project is directed, or any product containing
such an Antibody.
(g)    Termination of this Agreement shall be in addition to, and shall not
prejudice, the Parties’ remedies at law or in equity, including the Parties’
ability to receive legal damages and/or equitable relief with respect to any
breach of this Agreement, regardless of whether or not such breach was the
reason for the termination.
(h)    Expiration or termination of this Agreement for any reason shall not
release either Party from any obligation or liability which, on the effective
date of such expiration or termination, has already accrued to the other Party
or which is attributable to a period prior to such expiration or termination.
(i)    Articles I, VIII, IX, XI, XII and Sections  2.5, 6.1, 7.7, 7.8, 7.9,
7.10, 7.11 and 7.12 shall survive termination or expiration of this Agreement.
ARTICLE IX:     INDEMNIFICATION; LIMITATION OF LIABILITY
9.1    By Incyte.
(k)    Subject to Section 9.1(b), Incyte agrees, at Incyte’s cost and expense,
to defend, indemnify and hold harmless Agenus and its Affiliates, and their
respective directors, officers, employees and agents (the “Agenus Indemnified
Parties”) from and against any losses, costs, damages, fees or expenses
(“Losses”) arising out of any Third Party claim to the extent relating to
(i) any breach by Incyte of any of its representations, warranties or
obligations pursuant to this Agreement; (ii) the negligence or willful
misconduct of Incyte; and (iii) except as otherwise provided in Section 9.3, the
Development, Manufacture, Commercialization, use, sale or other disposition by
Incyte or Incyte Related Parties of any Licensed Antibody or Product.
(l)    In the event of any such claim against any of the Agenus Indemnified
Parties by any Third Party, Agenus shall promptly notify Incyte in writing of
the claim. Subject to Section 9.1(c), Incyte shall have the right, exercisable
by notice to Agenus within [**] after receipt of notice from Agenus of the
claim, to assume direction and control of the defense, litigation, settlement,
appeal or other disposition of the claim (including the right to settle the

- 64 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



claim solely for monetary consideration) with counsel selected by Incyte and
reasonably acceptable to Agenus.  The Agenus Indemnified Parties shall cooperate
with Incyte and may, at their option and expense, be separately represented in
any such action or proceeding.  Incyte shall not be liable for any litigation
costs or expenses incurred by the Agenus Indemnified Parties without Incyte’s
prior written authorization. In addition, Incyte shall not be responsible for
the indemnification or defense of any Agenus Indemnified Party to the extent
arising from any negligent or intentional acts by any Agenus Indemnified Party
or the breach by Agenus of any representation, obligation or warranty under this
Agreement, or any claims compromised or settled without its prior written
consent. Notwithstanding the foregoing, Incyte shall not settle a Third Party
claim without the prior written consent of Agenus, if such settlement would
impose any monetary obligation on Agenus or require Agenus to submit to an
injunction.
(m)    Notwithstanding anything to the contrary above, in the event of any such
claim against the Agenus Indemnified Parties by a governmental or criminal
action seeking an injunction against Agenus, Agenus shall have the right to
control the defense, litigation, settlement, appeal or other disposition of the
claim at Incyte’s expense.
9.2    By Agenus.
(j)    Subject to Section 9.2(b), Agenus agrees, at Agenus’ cost and expense, to
defend, indemnify and hold harmless Incyte and its Affiliates and their
respective directors, officers, employees and agents (the “Incyte Indemnified
Parties”) from and against any Losses arising out of any Third Party claim to
the extent relating to (i) any breach by Agenus of any of its representations,
warranties or obligations pursuant to this Agreement, (ii) a claim that the
entry into this Agreement or the grant of licenses to Incyte hereunder violates
any oral or written contractual obligation to which Agenus is a party or by
which it is bound, (iii) the negligence or willful misconduct of Agenus, or
(iv) except as otherwise provided in Section 9.3, the Development, Manufacture,
Commercialization, use, sale or other disposition by Agenus or its Affiliates of
any Licensed Antibody or Product.
(k)    In the event of any such claim against any of the Incyte Indemnified
Parties by any Third Party, Incyte shall promptly notify Agenus in writing of
the claim. Subject to Section 9.2(c), Agenus shall have the right, exercisable
by notice to Incyte within [**] after receipt of notice from Incyte of the
claim, to assume direction and control of the defense, litigation, settlement,
appeal or other disposition of the claim (including the right to settle the
claim solely for monetary consideration) with counsel selected by Agenus and
reasonably acceptable to Incyte. The Incyte Indemnified Parties shall cooperate
with Agenus and may, at their option and expense, be separately represented in
any such action or proceeding.  Agenus shall not be liable for any litigation
costs or expenses incurred by the Incyte Indemnified Parties without Agenus’
prior written authorization.  In addition, Agenus shall not be responsible for
the indemnification or defense of any Incyte Indemnified Party to the extent
arising from any negligent or intentional acts by any Incyte Indemnified Party,
or the breach by Incyte of any representation, obligation or warranty under this
Agreement, or any claims compromised or settled without its prior written
consent.  Notwithstanding the foregoing, Agenus shall not settle

- 65 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



a Third Party claim without the prior written consent of Incyte, if such
settlement would impose any monetary obligation on Incyte or require Incyte to
submit to an injunction.
(l)    Notwithstanding anything to the contrary above, in the event of any such
claim against the Incyte Indemnified Parties by a governmental or criminal
action seeking an injunction against Incyte, Incyte shall have the right to
control the defense, litigation, settlement, appeal or other disposition of the
claim at Agenus’ expense.
9.3    Shared Claims. Any Losses arising out of any Third Party claim involving
any actual or alleged death or bodily injury arising out of or resulting from
the Development, Manufacture or Commercialization of any Profit-Share Product in
the Field in the Territory, to the extent that such Losses exceed the amount (if
any) covered by the applicable Party’s product liability insurance (“Excess
Product Liability Costs”), shall be shared equally by the Parties as a Product
Liability Cost for purposes of calculating Profit-or-Loss, except to the extent
such Losses arise out of any Third Party claim based on (a) a Party’s breach of
any of its representations, obligations or warranties under to this Agreement,
or (b) the negligence or intentional act of a Party, its Affiliates, or their
respective permitted sublicensees, or any of the respective officers, directors,
employees and agents of each of the foregoing entities, in the performance of
obligations or exercise of rights under this Agreement.
9.4    Limitation of Liability.  EXCEPT WITH RESPECT TO A BREACH OF ARTICLE XI,
OR A PARTY’S LIABILITY PURSUANT TO ARTICLE IX, NEITHER PARTY SHALL BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER
INDIRECT OR REMOTE DAMAGES, OR, EXCEPT WITH RESPECT TO A BREACH OF SECTION 2.7
OR 8.3(c), FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES, ARISING IN
ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER
BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.
9.5    Joint and Several Liability. Agenus US and 4-AB shall be jointly and
severally liable for all obligations of Agenus, or either Agenus US or 4-AB,
under this Agreement.
ARTICLE X:     REPRESENTATIONS, WARRANTIES AND COVENANTS
10.1    Representation Of Authority; Consents.  Agenus and Incyte each
represents and warrants, and covenants, as applicable, to the other Party that:
(m)    as of the Execution Date, it has full right, power and authority to enter
into this Agreement;
(n)    as of the Execution Date and, subject to receipt of HSR Clearance, as of
the Effective Date, this Agreement has been duly executed by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights generally and by general

- 66 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



equitable principles and public policy constraints (including those pertaining
to limitations and/or exclusions of liability, competition Laws, penalties and
jurisdictional issues including conflicts of Laws);
(o)    except for HSR Clearance, as of the Execution Date, and except as
otherwise contemplated in this Agreement, all necessary consents, approvals and
authorizations of all government authorities and other persons required to be
obtained by such Party in connection with the execution, delivery and
performance of this Agreement have been and shall be obtained; and
(p)    neither it nor any of its Affiliates has been debarred or is subject to
debarment, and such Party covenants that neither it nor any of its Affiliates
will use in any capacity, in connection with the Development, Manufacture or
Commercialization of the Licensed Antibodies or Products in the Field, any
Person who has been debarred pursuant to Section 306 of the United States
Federal Food, Drug, and Cosmetic Act, or who is the subject of a conviction
described in such section. Each Party shall inform the other Party in writing
immediately upon learning that it or any Person who is performing services
hereunder is debarred or is the subject of a conviction described in Section 306
of the United States Federal Food, Drug, and Cosmetic Act, or upon learning that
any action is pending or threatened relating to the debarment or conviction of
such Party or any of its Affiliates, or any Person used in any capacity by such
Party or any of its Affiliates in connection with the Development, Manufacture
or Commercialization of the Licensed Antibodies or Products in the Field.
10.2    No Conflict.  Each Party represents and warrants to the other Party
that, except as otherwise disclosed to the other Party in writing, the execution
and delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate such Party’s corporate
organizational documents or any requirement of applicable Laws and (b) do not
and shall not conflict with, violate or breach or constitute a default or
require any consent under, any material oral or written contractual obligation
of such Party including, in the case of Agenus, under the LICR Agreement.  Each
Party agrees that it shall not during the term of this Agreement grant any
right, license, consent or privilege to any Third Party or otherwise undertake
any action, either directly or indirectly, that would conflict with the rights
granted to the other Party or interfere with any obligations of such Party set
forth in this Agreement.
10.3    Additional Agenus Representations and Warranties.  Agenus represents and
warrants that, as of the Execution Date, except as previously disclosed to
Incyte in writing, and covenants, as applicable, that:
(f)    Exhibit A sets forth a true and complete list of the Agenus Patent
Rights;
(g)    Agenus is entitled to grant the rights, licenses and sublicenses granted
to Incyte pursuant to Section 2.1 (including pursuant to the LICR Agreement) and
no Third Party other than LICR and MSKCC retains rights under the LICR Agreement
that would preclude Incyte from exercising the rights and licenses granted in
this Agreement. Except for the LICR Agreement, there are no agreements or
arrangements to which Agenus or any of its Affiliates is a

- 67 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



party relating to Licensed Antibodies or Agenus IP or Agenus Platform IP that
would limit the rights granted to Incyte under this Agreement;
(h)    Agenus and its Affiliates have and have enforced, and after the Effective
Date or during the Term shall have, a policy of requiring all of their
respective employees, officers, contractors and consultants to execute
agreements requiring assignment to Agenus or its Affiliate, as applicable, of
all inventions made during the course of and as a result of their association
with Agenus or such Affiliate and requiring each such employee, officer,
contractor and consultant to maintain as confidential all Confidential
Information it receives during their performance of their obligations for Agenus
or its Affiliate;
(i)    to Agenus’ knowledge, no Third Party (i) is infringing any Agenus Patent
Rights or Agenus Platform Patent Rights Covering the Retrocyte Display
Technology or has misappropriated any Agenus Know-How or Agenus Platform
Know-How or (ii) has challenged the ownership, scope, duration, validity,
enforceability, priority or right to use any Agenus Patent Rights or Agenus
Platform Patent Rights Covering the Retrocyte Display Technology (including
through the institution or written threat of institution of interference,
post-grant review, inter partes review, reexamination, protest, opposition,
nullity or similar invalidity proceedings before the U.S. Patent and Trademark
Office or any analogous foreign entity) or any Agenus Know-How or Agenus
Platform Know-How;
(j)    neither Agenus nor its Affiliates has granted, and after the Execution
Date and during the Term, neither Agenus nor its Affiliates will grant, any
right, option, license or interest in or to any of the Agenus Patent Rights or
Agenus Know-How that is in conflict with the rights or licenses granted to
Incyte under this Agreement;
(k)    other than pursuant to the LICR Agreement (an accurate and complete copy
of which has been provided to Incyte), (i) none of the Agenus IP, the Agenus
Platform Patent Rights Covering the Retrocyte Display Technology, or the Agenus
Platform Know-How has been licensed or sublicensed from any Third Party, and
(ii) there are no royalties or other payments that would be due to Third Parties
on account of Development or Commercialization of Licensed Antibodies or
Products hereunder as a result of any agreement entered into by Agenus or any of
its Affiliates on or before the Execution Date;
(l)    Agenus is not in default with respect to a material obligation under, and
neither LICR nor MSKCC has claimed that Agenus nor, to the knowledge of Agenus,
has grounds upon which to claim, that Agenus is in default with respect to a
material obligation under, the LICR Agreement, except for defaults that would
not have a material adverse effect on Incyte’s Program Rights hereunder;
(m)    all fees due to date that are required to maintain the Agenus Patent
Rights and the Agenus Platform Patent Rights Covering the Retrocyte Display
Technology have been paid in full and, to Agenus’ knowledge, all issued claims
of the Agenus Patent Rights and the Agenus Platform Patent Rights Covering the
Retrocyte Display Technology are valid and enforceable;

- 68 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(n)    neither Agenus nor any of its Affiliates owns or is licensed under any
Patent Rights or Know-How necessary to Develop, Manufacture or Commercialize any
Product that are not included in the licenses granted hereunder to Incyte;
(o)    neither Agenus nor any of its Affiliates has received any written
communications of pending or threatened claims against it relating to
infringement of any Intellectual Property Rights of any Third Party by means of
the practice or use of the Agenus IP, the Agenus Platform Patent Rights Covering
the Retrocyte Display Technology or the Agenus Platform Know-How, nor have any
of them received any written communications alleging that Agenus or any of its
Affiliates has violated, through the development, manufacture, use, import,
offering for sale or sale of products containing Agenus IP, Agenus Platform
Patent Rights Covering the Retrocyte Display Technology or Agenus Platform
Know-How, or the Development, Manufacture or Commercialization of any Licensed
Antibody or Product, any Intellectual Property Rights of any Third Party, nor to
its knowledge, is there any reasonable basis for any such claim or allegation;
and
(p)    there is no legal claim, judgment or settlement against or owed by Agenus
or its Affiliates, or any order, writ, injunction or decree of any Governmental
Authority against Agenus or any of its Affiliates, in each case relating to any
Product, the Agenus IP or the Agenus Platform Patent Rights Covering the
Retrocyte Display Technology, or the Agenus Platform Know-How, or the
transactions contemplated by this Agreement.
10.4    Disclaimer of Warranty.  Nothing in this Agreement shall be construed as
a representation made or warranty given by Agenus that Incyte will be successful
in obtaining any Patent Rights, that any patents will issue based on pending
applications or that any such pending applications or patents issued thereon
will be valid.  Nothing in this Agreement shall be construed as a representation
made or warranty given by either Party that it will be successful in Developing
or Commercializing any Licensed Antibody or Product.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, ALL PATENT RIGHTS AND KNOW-HOW LICENSED PURSUANT TO
THIS AGREEMENT SHALL BE PROVIDED ON AN “AS IS” BASIS.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND
RENOUNCES ANY WARRANTY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.
10.5    Standstill.
(a)    Incyte agrees that, during the Initial Discovery Period, unless
specifically invited in writing to do so by Agenus US, Incyte and each of its
Affiliates will not in any manner, directly or indirectly:
(ix)    effect, or seek, offer or propose to effect (whether publicly or
otherwise) or cause or participate in, (A) any acquisition of (1) any Voting
Stock of Agenus US or any securities that at such time are convertible or
exchangeable into or exercisable for any Voting Stock of Agenus US
(collectively, “Voting Securities”); (2) any direct or indirect rights or
options to acquire any Voting Securities; or (3) any

- 69 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



assets or securities of Agenus US or any of its subsidiaries; (B) any merger,
consolidation, tender or exchange offer, or other business combination involving
Agenus US or an Affiliate thereof; (C) any restructuring, recapitalization,
liquidation, dissolution or similar transaction with respect to Agenus US or an
Affiliate thereof; (D) any “solicitation” of “proxies” (as such terms are
defined or used in Regulation 14A under the Exchange Act) or consents with
respect to any Voting Securities, any “election contest” (as such term is
defined or used in Rule 14a-11 of the Exchange Act) with respect to Agenus US,
or any demand for a copy of Agenus US’s stock ledger, list of its stockholders,
or other books and records; or (E) any action inconsistent with the terms of
this Section 10.5;
(x)    form, join, participate in or encourage the formation of any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
Voting Securities;
(xi)    otherwise act, alone or in concert with others (including by providing
financing for another party), to seek or offer to control or influence, in any
manner, the management, Board of Directors or policies of Agenus US;
(xii)    take any action that might force Agenus US to make a public
announcement regarding any of the types of matters set forth in
Section 10.5(a)(i);
(xiii)    make (publicly or to Agenus US, or its directors, officers, employees,
agents or security holders, directly or indirectly) any request or proposal to
amend, waive or terminate any provision of this Section 10.5 or any inquiry or
statement relating thereto; or
(xiv)    instigate, encourage or assist any Third Party to do any of the
foregoing.
(b)    Notwithstanding the foregoing provisions of this Section 10.5, the
restrictions set forth in this Section 10.5 shall terminate and be of no further
force and effect if: (i) Agenus US publicly engages in a process designed for
Agenus US to solicit offers relating to transactions which, if consummated,
would result in a Change in Control of Agenus US; (ii) Agenus US enters into a
definitive agreement with respect to, or publicly announces that it plans to
enter into, a transaction involving all or a controlling portion of Agenus US’s
Voting Securities or all or substantially all of Agenus US’s assets (whether by
merger, consolidation, business combination, tender or exchange offer,
recapitalization, restructuring, sale, equity issuance or otherwise; or (iii) a
person of 13D Group not including Incyte commences or publicly announces its
intent to commence a tender or exchange offer for a controlling portion of
Agenus US’s Voting Securities .
(c)    Notwithstanding anything in the Section 10.5 to the contrary, Incyte and
its Affiliates may acquire, through that certain Stock Purchase Agreement of
even date herewith between Agenus US and Parent (the “Stock Purchase Agreement”)
or through open market purchases, an aggregate amount of Voting Securities that
would represent less than fifteen

- 70 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



percent (15%) of the voting power represented by Agenus’ Voting Stock, solely
for the purposes of investment in the ordinary course of business (so long as
any decision to make such acquisition is in compliance with United States
securities laws).  Nothing in this Section 10.5 shall restrict passive
investments by any employee benefit plan of Incyte or its Affiliates so long as
such investments are directed by independent trustees, administrators or
employees who do not have Confidential Information of Agenus.
(d)    This Section 10.5 shall not apply to any of the activities with respect
to Licensed Antibodies or Products contemplated by this Agreement.
10.6    Additional Covenants Regarding the LICR Agreement. Agenus agrees that
during the Term:
(a)    Agenus shall use Commercially Reasonable Efforts to fulfill its
obligations under the LICR Agreement to the extent that failure to do so would
materially adversely affect Incyte or its rights hereunder;
(b)    Agenus shall not enter into any subsequent agreement with any other party
to the LICR Agreement that modifies or amends the LICR Agreement in any way that
would materially adversely affect Incyte’s rights or interest under this
Agreement without Incyte’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, and shall provide Incyte with a
copy of any modification to or amendment of the LICR Agreement, regardless of
whether Incyte’s consent was required with respect thereto;
(c)    Agenus shall not terminate the LICR Agreement in whole or in part without
Incyte’s prior written consent if such termination would materially adversely
affect Incyte’s rights hereunder;
(d)    Agenus shall promptly furnish Incyte with copies of all communications
received by Agenus from any other party to the LICR Agreement, as well as all
material reports and other communications that Agenus furnishes to LICR or MSKCC
under the LICR Agreement, in each case to the extent any such communications, or
reports could reasonably affect the rights or obligations of Incyte under this
Agreement. Agenus shall give Incyte, upon its request, a reasonable opportunity
to review and comment upon such reports or communications before they are
transmitted to any such other party and Agenus shall consider in good faith any
reasonable comments timely provided by Incyte; and
(e)    Agenus shall, within five (5) Business Days after Agenus’ receipt
thereof, furnish Incyte with copies of all notices received by Agenus relating
to any alleged breach or default by Agenus under the LICR Agreement that could
materially adversely affect Incyte and, if Agenus determines that it cannot or
chooses not to cure or otherwise resolve any such alleged breach or default,
Agenus shall so notify Incyte within five (5) Business Days of such
determination.
ARTICLE XI:     CONFIDENTIALITY
11.1    Confidential Information. 

- 71 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(b)    In connection with the performance of their respective obligations under
this Agreement, each Party (the “Disclosing Party”) may, itself or through or
its Affiliates, disclose certain Confidential Information to the other Party
(the “Recipient”) or its Affiliates. During the Term and for a period of [**]
thereafter, the Recipient shall maintain all Confidential Information of the
Disclosing Party in strict confidence and shall not use such Confidential
Information for any purpose, except that the Recipient may disclose or permit
the disclosure of any such Confidential Information to its Affiliates and
permitted sublicensees, or its or their respective directors, officers,
employees, consultants, advisors and agents, and its Permitted Subcontractors,
who in each case are obligated to maintain the confidential nature of such
Confidential Information on terms no less stringent than those of this Article
XI. In addition, the Recipient may use or disclose Confidential Information of
the Disclosing Party (i) in exercising the Recipient’s rights and licenses
granted hereunder (including exercising these rights to discuss with Third Party
sublicensing opportunities) or to fulfill its obligations and/or duties
hereunder; provided that such disclosure is made to a Person who is obligated to
confidentiality and non-use obligations no less rigorous than those of this
Section 11.1 and (ii) subject to Section 11.1(c), in prosecuting or defending
litigation, complying with applicable Law and/or submitting information to tax
or other Governmental Authorities. Confidential Information of the Disclosing
Party includes all “Confidential Information” (as defined in the Prior
Confidentiality Agreement which remains Confidential Information on the
Effective Date of this Agreement) disclosed by the Disclosing Party or its
Affiliate to the Recipient or its Affiliate pursuant to the Prior
Confidentiality Agreement.
(c)    The obligations of confidentiality and non-use set forth above shall not
apply to the extent that the Recipient can demonstrate that the relevant
Confidential Information of the Disclosing Party: (i) was publicly known prior
to the time of its disclosure under this Agreement other than through a breach
by the Disclosing Party or its Affiliate of the Prior Confidentiality Agreement;
(ii) became publicly known after the time of its disclosure under this Agreement
other than through acts or omissions of the Recipient, its Affiliates, potential
sublicensees or permitted sublicensees in violation of this Agreement; (iii) is
or was disclosed to the Recipient or any of its Affiliates at any time, whether
prior to or after the time of its disclosure under this Agreement or the Prior
Confidentiality Agreement, by a Third Party having no fiduciary relationship
with the Disclosing Party or any of its Affiliates and having no obligation of
confidentiality with respect to such Confidential Information; (iv) is
independently developed by the Recipient or any of its Affiliates without access
to such Confidential Information as evidenced by written records; or (v) was
known by Recipient or any of its Affiliates at the time of receipt from
Disclosing Party or any of its Affiliates as documented by Recipient’s or any of
its Affiliate’s records.
(d)    In addition, the Recipient or any of its Affiliates may disclose
Confidential Information of the Disclosing Party to the extent necessary to
comply with applicable Laws or a court or administrative order; provided that
the Recipient provides to the Disclosing Party prior written notice of such
disclosure, to the extent reasonably possible, and that the Recipient takes all
reasonable and lawful actions to obtain confidential treatment for such
disclosure and, to the extent possible, to minimize the extent of such
disclosure.

- 72 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(e)    Notwithstanding the obligations in Section 11.1(a) and 11.1(c), a Party
may disclose (and, in connection therewith, use) Confidential Information of the
other Party, if such disclosure:
(i)    is made to Governmental Authorities or other Regulatory Authorities in
order to obtain Patent Rights or to gain or maintain approval (A) to conduct
Clinical Trials with respect to products as provided hereunder or (B) to market
products as provided hereunder, but such disclosure may be only to the extent
reasonably necessary to obtain such Patent Rights or authorizations;
(ii)    is made to its Affiliates, permitted sublicensees, agents, consultants,
or other Third Parties (including service providers) for the Development,
Manufacture or Commercialization of Licensed Antibodies and Products as provided
hereunder, or in connection with an assignment of this Agreement, a licensing
transaction related to products under this Agreement, a loan, financing or
investment, or an acquisition, merger, consolidation or similar transaction (or
for such Persons to determine their interest in performing such activities or
entering into such transactions), in each case on the condition that any Third
Parties to whom such disclosures are made agree to be bound by confidentiality
and non-use obligations no less rigorous than those contained in this Agreement;
or
(iii)    consists entirely of Confidential Information previously approved by
the Disclosing Party for disclosure by the Recipient.
(f)    Each Recipient shall be responsible for any breach of the obligations of
this Section 11.1 by any Person to whom such Recipient or its Affiliate
disclosed the Disclosing Party’s Confidential Information.
11.2    Publicity; Attribution; Terms of this Agreement; Non-Use of Names.
(q)    The Parties shall issue a press release, in the form attached as Exhibit
B, within one (1) Business Day after the Execution Date, to announce the
execution of this Agreement and describe the material financial and operational
terms of this Agreement. Except as required by judicial order or applicable Law,
or as set forth below, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. The Party preparing
any such public announcement shall provide the other Party with a draft thereof
at least [**] prior to the date on which such Party would like to make the
public announcement. Neither Party shall use the name, trademark, trade name or
logo of the other Party, its employees, or of LICR, in any publicity or news
release relating to this Agreement or its subject matter, without the prior
express written permission of the other Party or, as applicable, LICR.
(r)    Notwithstanding the terms of this Article XI, either Party shall be
permitted to disclose the existence and terms of this Agreement to the extent
required, based on the advice of such Party’s legal counsel, to comply with
applicable Laws, including the rules and regulations promulgated by the U.S.
Securities and Exchange Commission (“SEC”) or any other

- 73 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



Governmental Authority. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.2(b), the
Parties will consult with one another on the terms of this Agreement for which
confidential treatment will be sought in making any such disclosure. If a Party
wishes to disclose this Agreement or any of the terms hereof in accordance with
this Section 11.2(b), such Party agrees, at its own expense, to seek
confidential treatment of the portions of this Agreement or such terms as may be
reasonably requested by the other Party; provided that the disclosing Party
shall always be entitled to comply with legal requirements, including the
requirements of the SEC.
(s)    Either Party may also disclose the existence and terms of this Agreement
in confidence to its attorneys and advisors, and to potential acquirors (and
their respective professional advisors), in connection with a potential merger,
acquisition or reorganization and to existing and potential investors or lenders
of such Party, as a part of their due diligence investigations, or to existing
and potential sublicensees or to permitted sublicensees and assignees, or to any
other Person described in Section 11.1(d)(ii), in each case under an agreement
to keep the terms of this Agreement confidential under terms of confidentiality
and non-use substantially no less rigorous than the terms contained in this
Agreement and to use such information solely for the purpose permitted pursuant
to this Section 11.2(c) or Section 11.1(d)(ii).
(t)    For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure if the content of such press release,
public announcement or disclosure has previously been made public other than
through a breach of this Agreement by the issuing Party or its Affiliates.
11.3    Publications.  Each Party and its Affiliates shall have the right to
make disclosures pertaining to a Licensed Antibody or Product to Third Parties
in Publications, consistent with the Publication plan approved by the JSC and
with the prior approval of the JSC, in accordance with the following procedure: 
The publishing Party shall provide the non-publishing Party with an advance copy
of the proposed Publication, and the other Party shall then have [**] prior to
submission of any Publication in which to recommend any changes it reasonably
believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to the non-publishing Party.  If the non-publishing Party
informs the publishing Party that such Publication, in the non-publishing
Party’s reasonable judgment, could be expected to have a material adverse effect
on any patentable invention owned by or licensed, in whole or in part, to the
non-publishing Party (other than pursuant to a license granted under this
Agreement), or on any Know-How which is Confidential Information of the
non-publishing Party, the publishing Party shall delay or prevent such
Publication as follows:  (i) with respect to a patentable invention, such
Publication shall be delayed sufficiently long (not to exceed sixty (60) days)
to permit the timely preparation and filing of a patent application; and
(ii) with respect to Know-How which is Confidential Information of such
non-publishing Party, such Know-How shall be deleted from the Publication. 
Notwithstanding the foregoing, a Party shall be permitted to disclose
information on sites such as clinicaltrials.gov in accordance with its normal
business practices.

- 74 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



11.4    Return of Confidential Information.  Subject to Sections 8.3(a) or
8.3(b), upon the expiration or termination of this Agreement, upon request, the
Receiving Party shall return to the Disclosing Party or destroy all Confidential
Information received by the Receiving Party or any of its Affiliates from the
Disclosing Party or any of its Affiliates (and all copies and reproductions
thereof).  In addition, the Receiving Party and its Affiliates shall destroy: 
(a) any notes, reports or other documents. prepared by the Receiving Party which
contain Confidential Information of the Disclosing Party; and (b) any
Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.  Nothing in this Section 11.4 shall require
the alteration, modification, deletion or destruction of archival tapes or other
electronic back-up media made in the ordinary course of business; provided that
the Receiving Party and its Affiliates shall continue to be bound by its
obligations of confidentiality and other obligations under this Article XI with
respect to any of the Disclosing Party’s Confidential Information contained in
such archival tapes or other electronic back-up media.  Any requested
destruction of the Disclosing Party’s Confidential Information shall be
certified in writing to the Disclosing Party by an authorized officer of the
Receiving Party supervising such destruction.  Notwithstanding the foregoing,
(i) the Receiving Party and its Affiliates may retain one copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining the
Receiving Party’s continuing obligations under this Article XI and (ii) the
Receiving Party and its Affiliates may retain the Disclosing Party’s
Confidential Information and its own notes, reports and other documents to the
extent reasonably required (x) to exercise the rights and licenses of the
Receiving Party expressly surviving expiration or termination of this Agreement;
(y) to perform the obligations of the Receiving Party expressly surviving
expiration or termination of this Agreement; or (z) for regulatory or archival
purposes.  Notwithstanding the return or destruction of the Disclosing Party’s
Confidential Information, the Receiving Party shall continue to be bound by its
obligations of confidentiality and other obligations under this Article XI.
ARTICLE XII:     MISCELLANEOUS
12.1    Governing Law.  This Agreement (and any claims or disputes arising out
of or related thereto or to the transactions contemplated thereby or to the
inducement of any Party to enter therein, whether for breach of contract,
tortious conduct, or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by and construed in accordance with
the laws of the State of New York, USA, including all matters of construction,
validity and performance, in each case without reference to any conflict of law
rules that might lead to the application of the laws of any other jurisdiction.
12.2    Dispute Resolution.  Matters before the JSC, Project Management Teams
and Subcommittees shall be governed by the process specified in Section 3.5. 
Any controversy, claim or dispute arising out of or relating to this Agreement
that is not subject to Section 3.5, shall be settled, if possible, through good
faith negotiations between the Parties.  If the Parties are unable to settle
such dispute within [**], such dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be resolved as follows:

- 75 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(a)    The Executive Officers of both Parties shall meet to attempt to resolve
such dispute. Such resolution, if any, of a referred issue shall be final and
binding on the Parties. All negotiations pursuant to this Section 12.2(a) are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.
(b)    If the Executive Officers cannot resolve such dispute within [**] after
either Party requests such a meeting in writing and such dispute does not relate
to a scientific or budgetary matter over which the JSC has responsibility or a
matter described in Section 3.5(c), then,
(xv)    if the dispute relates to (A) whether a milestone event has been
achieved, (B) whether Incyte has Abandoned Development or Abandoned
Commercialization of a Product or Project, or (C) inventorship of a Patent
Right, then the matter will be submitted to an expert for resolution in
accordance with the procedures set forth in Schedule 12.2; and
(xvi)    in all other cases, either Party may seek resolution of such dispute in
a court of competent jurisdiction.
(c)    Notwithstanding anything to the contrary in this Section, if either Party
in its sole judgment believes that any such breach of this Agreement could cause
it irreparable harm, such Party (i) will be entitled to seek equitable relief in
order to avoid such irreparable harm, and (ii) will not be required to follow
the procedures set forth in Section 12.2(a)-(b) with respect to seeking such
relief.
12.3    Assignment.
(e)    Neither Party may assign its rights and obligations under this Agreement
without the prior written consent of the other Party, except that either Party
may make such assignment without the prior written consent of the other Party to
an Affiliate (so long as such Party shall remain jointly and severally liable
with such Affiliate with respect to all obligations so assigned) or as set forth
in Section 12.3(b)(i).  Any request for consent to assignment shall not be
unreasonably withheld or delayed.  Any purported assignment in contravention of
this Section 12.3 shall, at the option of the non-assigning Party, be null and
void and of no effect.  No assignment shall release either Party from
responsibility for the performance of any accrued obligation of such Party
hereunder.  This Agreement shall be binding upon and enforceable against the
successor to or any permitted assignee from either of the Parties.
(f)    Each Party agrees that, notwithstanding any provisions of this Agreement
to the contrary:
(i)    Either Party may assign this Agreement, along with the rights and
licenses granted to it hereunder and the obligations to which it is subject
hereunder, to a Third Party in connection with a Change in Control, subject to
Sections 2.7(f), 8.2(e) and 12.3(b)(ii).

- 76 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(ii)    In the event that this Agreement is assigned by a Party in connection
with a Change in Control or a Party otherwise undergoes a Change in Control,
(A) the other Party shall not be entitled to any rights or access to
Intellectual Property Rights of the assignee or acquirer of such Party, and
(B) the assignee or acquirer (1) shall not be entitled to rights or access to
Intellectual Property Rights of the other Party, and (2) shall not be bound by
the provisions of Section 2.7(c), 2.7(d) or 8.3(c).
12.4    Entire Agreement; Amendments.  This Agreement and the Exhibits referred
to in this Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof, and supersede all previous arrangements
with respect to the subject matter hereof, whether written or oral, including
the Prior Confidentiality Agreement.  Any amendment or modification to this
Agreement shall be made in writing signed by both Parties.
12.5    Notices.  All communications, notices, instructions and consents
provided for herein or in connection herewith shall be made in writing and be
sent to the address below and will be (a) given in person, (b) sent by
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by a reputable international overnight courier service. Any such
communication, notice, instruction or consent will be deemed to have been
delivered: (i) on receipt if given in person; (ii) three (3) Business Days after
it is sent by registered or certified airmail, return receipt requested, postage
prepaid within the same country as the recipient’s address or five (5) Business
Days after it is sent by registered or certified airmail, return receipt
requested, postage prepaid from another country; or (iii) one (1) Business Day
after it is sent via a reputable international overnight courier service.


Notices to Agenus shall be addressed to:


Agenus Inc.
3 Forbes Road
Lexington, Massachusetts 02421-7305, USA
Attention: General Counsel


with a copy to:


Choate, Hall & Stewart LLP
Two International Place
Boston, Massachusetts 02110, USA
Attention: Gerald E. Quirk, Esq.


Notices to 4-AB shall be addressed to:    


4-Antibody AG
Hochbergerstrasse 60C
CH-4057 Basel, Switzerland
Attention: Robert Burns, Managing Director



- 77 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



with a copy to:


Agenus Inc.
3 Forbes Road
Lexington, Massachusetts 02421-7305, USA
Attention: General Counsel


Notices to Incyte shall be addressed to:


Incyte Europe Sarl
c/o Incyte Corporation
1801 Augustine Cut-Off
Wilmington, Delaware 19803, USA
Attention: General Counsel


with a copy to:


WilmerHale
60 State Street
Boston, Massachusetts 02109, USA
Attention: Steven D. Singer, Esq.


provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 12.5, then to the
last address so designated.
12.6    Force Majeure.  No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from a Force Majeure
Event; provided that the Party affected by such cause promptly notifies the
other Party and uses diligent efforts to cure such failure or omission as soon
as is practicable after the occurrence of one or more of the above mentioned
causes.
12.7    Compliance With Laws.  Each Party shall perform its obligations under
this Agreement in compliance with all applicable Laws.
12.8    Use Of Names, Logos Or Symbols.  Subject to Sections 5.1(d) and Article
XI, no Party shall use the name, trademarks, trade names physical likeness,
employee names or owner symbol of the other Party for any purpose, including
private or public securities placements, without the prior written consent of
the affected Party.  Nothing contained in this Agreement, except Section 5.1(d)
and Article XI, shall be construed as granting either Party any rights or
license to use any of the other Party’s trademarks, trade names or the names of
any employees thereof, without separate, express written permission of the owner
of such trademark, trade name or name.
12.9    Independent Contractors.  It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be

- 78 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



construed to create a joint venture or any relationship of employment, agency or
partnership between the Parties to this Agreement.  Neither Party is authorized
to make any representations, commitments or statements of any kind on behalf of
the other Party or to take any action that would bind the other Party. 
Furthermore, none of the transactions contemplated by this Agreement shall be
construed as a partnership for any tax purposes.
12.10    No Implied Waivers; Rights Cumulative.  No failure on the part of
Agenus or Incyte to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.
12.11    Severability.  If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause.  The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.
12.12    Execution In Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (.pdf)
sent by electronic mail shall be deemed to be original signatures.
12.13    No Third Party Beneficiaries.  No Person other than Incyte and Agenus
(and their respective successors and permitted assignees) shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.
12.14    Performance by Affiliates.  Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder and Affiliates of a
Party are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.
12.15    Exhibits.  In the event of inconsistencies between this Agreement and
any Exhibit hereto, the terms of this Agreement shall control.
12.16    Parent Guarantee. Parent hereby irrevocably and unconditionally
guarantees all obligations and liabilities of Incyte arising under this
Agreement, including the full and timely performance thereof. This guarantee is
of payment and performance and not of collection. No release or extinguishment
of Incyte’s obligations or liabilities (other than in accordance with the

- 79 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



terms of this Agreement), whether by decree in any bankruptcy or similar
proceeding or otherwise, shall affect the continuing validity and enforceability
of this guarantee.
12.17    Construction.  In construing this Agreement, unless expressly specified
otherwise:
(a)    references to Articles, Sections and Exhibits are to articles and
sections of, and exhibits to, this Agreement;
(b)    except where the context otherwise requires, use of either gender
includes any other gender, and use of the singular includes the plural and vice
versa;
(c)    headings and titles are for convenience only and do not affect the
interpretation of this Agreement;
(d)    any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;
(e)    except where the context otherwise requires, the word “or” is used in the
inclusive sense;
(f)    the terms “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and
words of similar import when used in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(g)    the term “extent” in the phrase “to the extent” means the degree to which
a subject or other thing extends, and such phrase does not mean simply “if”;
(h)    except where the context otherwise requires, “will” means “shall”;
(i)    references to an agreement or instrument mean such agreement or
instrument as from time to time amended, modified or supplemented (subject to
any restrictions on such amendments, supplements or modifications set forth
herein);
(j)    references to a Person are also to its successors, heirs and permitted
assigns;
(k)    except if Business Days are specified, “day” or “days” refers to calendar
days;
(l)    if a period of time is specified and dates from a given day or Business
Day, or the day or Business Day of an act or event, it is to be calculated
exclusive of that day or Business Day;
(m)     “monthly” means on a calendar month basis;
(n)    “quarter” or “quarterly” means on a Calendar Quarter basis;

- 80 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



(o)    “annual” or “annually” means on a Calendar Year basis;
(p)    “year” means a three hundred sixty-five (365) day period unless Calendar
Year is specified;
(q)    references to a Law include any amendment or modification to such Law and
any rules or regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules or regulations occurs, before
or, only with respect to events or developments occurring or actions taken or
conditions existing after the date of such amendment, modification or issuance,
after the Execution Date, but only to the extent such amendment or modification,
to the extent it occurs after the date hereof, does not have a retroactive
effect;
(r)    all references to “Dollars” or “$” herein shall mean U.S. Dollars;
(s)    when referring to notices to, review by, consultation with, or the prior
written consent or agreement of Agenus, such notice, review, consultation,
consent or agreement shall only be required as to Agenus US;
(t)    any reference to Agenus shall mean either or both Agenus US or 4-AB, as
the context may require;
(u)    a capitalized term not defined herein but reflecting a different part of
speech than a capitalized term which is defined herein shall be interpreted in a
correlative manner;
(v)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); and
(w)    each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.
ARTICLE XIII:     HSR
13.1    HSR Filings. Both Parties shall promptly file (and, in any event, within
seven (7) Business Days after the Execution Date) the HSR Filings with the FTC
and the DOJ pursuant to the HSR Act.
13.2    Cooperation.
(g)    The Parties shall use Commercially Reasonable Efforts to promptly obtain
HSR Clearance for the consummation of this Agreement and the Stock Purchase
Agreement and the transactions contemplated hereby and thereby and shall keep
each other apprised of the status of any communications with, and any inquiries
or requests for additional information from, the FTC and the DOJ and shall
comply promptly with any such inquiry or request; provided,

- 81 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

EXHIBIT 10.22


CONFIDENTIAL TREATMENT MATERIAL



however, that neither Party shall be required to consent to the divestiture or
other disposition of any assets (including the assets of any Affiliate of either
Party) or to consent to any other structural or conduct remedy, and each Party
and its Affiliates shall have no obligation to contest or settle,
administratively or in court, any ruling, order or other action of the FTC or
DOJ or any Third Party respecting the transactions contemplated by this
Agreement or the Stock Purchase Agreement.
(h)    The Parties shall instruct their respective counsel to cooperate with
each other and use Commercially Reasonable Efforts to facilitate and expedite
the identification and resolution of any such issues and, consequently, the
expiration of the applicable HSR Act waiting period.  Each Party’s counsel will
undertake (i) to keep each other appropriately informed of communications from
and to personnel of the reviewing antitrust authority, and (ii) to confer with
each other regarding appropriate contacts with and responses to personnel of the
FTC or DOJ.  Incyte shall be responsible for any filing fees in connection with
the HSR Filings.
13.3    Termination Due to Passage of Time.  Notwithstanding any other
provisions of this Agreement to the contrary, either Party may terminate this
Agreement effective upon notice to the other Party if the HSR Clearance Date
shall not have occurred on or before the date that is [**] after the Parties
make their respective HSR Filings pursuant to Section 13.1.  If this Agreement
is so terminated pursuant to this Section 13.3, then this Agreement shall
terminate in its entirety and, for clarity, the Prior Confidentiality Agreement
shall remain in full force and effect notwithstanding any termination of this
Agreement pursuant to this Section 13.3.
[signature page follows]



- 82 -


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.
INCYTE EUROPE SARL




By: /s/ Laurent Chardonnet   
Laurent Chardonnet
Managing Officer
Signed in Geneva, Switzerland on 9 January 2015




INCYTE CORPORATION
(solely with respect to Section 12.16)




By: /s/ Herve Hoppenot_________________________
      Herve Hoppenot
      President and Chief Executive Officer




AGENUS INC.




By: /s/ Garo H. Armen, Ph.D.   
Garo H. Armen, Ph.D.
Chairman and Chief Executive Officer




4-ANTIBODY AG




By: /s/ Robert F. Burns, Ph.D.   
Robert F. Burns, Ph.D.
Managing Director




By: /s/ Marc A. van Dijk, Ph.D.   
Marc A. van Dijk, Ph.D.
Site Head – Basel and Chief Technology Officer
 
 






[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




EXHIBIT A
AGENUS PATENT RIGHTS

[**]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




EXHIBIT B
INITIAL PRESS RELEASE


[see attached]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------










FOR IMMEDIATE RELEASE
[a10kexhibitincycolla.gif]
Incyte and Agenus Announce Global Alliance to Develop
Novel Immuno-Oncology Antibodies
•
Alliance to initially focus on four checkpoint modulator programs directed at
GITR, OX40, TIM-3 and LAG-3

•
Incyte to have access to Agenus' proprietary Retrocyte DisplayTM platform for
the discovery of additional therapeutic antibodies

•
Agenus to receive $60 million comprised of a $25 million technology and program
access fee under the. collaboration plus $35 million equity investment in Agenus
at $4.51/share

•
Agenus eligible to receive up to $350 million in development, regulatory and
commercial milestones across the four lead programs

WILMINGTON, DE and LEXINGTON, MA - January 9, 2015 - Incyte Corporation (Nasdaq:
INCY) and Agenus Inc. (Nasdaq: AGEN) today announced a global license,
development and commercialization agreement focused on novel immuno-therapeutics
using Agenus' proprietary Retrocyte Display TM antibody discovery platform.
The alliance will initially focus on the development of checkpoint modulator
antibodies directed against GITR, OX40, LAG-3 and TIM-3. Agenus and Incyte will
share all costs and profits for the GITR and OX40 antibody programs on a 50:50
basis, with Agenus eligible for potential milestones; TIM-3 and LAG-3 are
royalty-bearing programs to be funded by Incyte, with Agenus eligible for
potential milestones and royalties. The first clinical trials are expected to be
initiated in 2016.
"This alliance with Agenus adds therapeutic antibody capabilities to our proven
small molecule discovery expertise, significantly expands the landscape of
potential immuno-oncology targets available to us, and strengthens our ability
to identify and advance novel therapeutic combinations," said Nerve Hoppenot,
President and CEO of Incyte.
"Incyte's track record of success in oncology development and commercialization,
together with our therapeutic antibody expertise and the commonality of our
objectives, speak to the compelling strategic rationale for this alliance," said
Garo H. Armen, Ph.D., Chairman and CEO of Agenus. "Our Retrocyte DisplayTM
technology has produced high quality antibody candidates and offers significant
advantages

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




over competing technologies. With Incyte, we believe we have an ideal partner to
help define the evolving treatment paradigm of cancer immunotherapies."
Under the terms of the agreements between the parties, Incyte will make upfront
payments to Agenus totaling $25 million and invest $35 million by purchasing
approximately 7.76 million newly issued shares of Agenus common stock at a price
of $4.51 per share. In addition to the initial four target programs in the
alliance, the parties have an option to jointly nominate and pursue additional
targets within the framework of the multi-year collaboration. Terms also
include:
•
For each royalty-bearing product, Agenus will be eligible to receive up to $155
million in future contingent development, regulatory and commercialization
milestones.

•
Also for royalty-bearing products, Agenus will be eligible to receive tiered
royalties on global net sales ranging from mid-single to low-double digit rates,
and has reserved the right to elect to co-fund 30% of development costs for
increased royalties.

•
For products from any additional programs that the parties elect to bring into
the collaboration, Agenus may opt to designate them as profit-share products.

•
For each profit-share product, Agenus will be eligible to receive up to $20
million in future contingent development milestones.

Retrocyte Display TM is a proprietary retroviral technology that enables a
highly diverse library (>1x109) of human IgG molecules to be displayed on the
surface of B-lineage cells. This innovative cell-displayed expression platform
permits the rapid generation of fully human and humanized therapeutic antibodies
with high affinity and target specificity.
The closing of the transaction is conditioned on the expiration or termination
of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act.
About Incyte
Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary small
molecule drugs, primarily for oncology. For additional information on Incyte,
please visit the Company's website at www.incyte.com
About Agenus
Agenus is an immuno-oncology company developing a portfolio of checkpoint
modulators (CPMs), heat shock protein peptide-based vaccines and adjuvants.
Agenus' checkpoint modulator programs target GITR, OX40, CTLA-4, LAG-3, TIM-3
and PD-1. The company's proprietary discovery engine Retrocyte DisplayTM is used
to generate fully human and humanized therapeutic antibody drug candidates. The
Retrocyte DisplayTM platform uses a high-throughput approach incorporating IgG
format human antibody libraries expressed in mammalian B-lineage cells. Agenus'
heat shock protein-based vaccines for cancer and infectious disease have
completed Phase 2 studies in glioblastoma multiforme, and in the treatment of
herpes simplex viral infection. The company's QS-21 Stimulon® adjuvant platform
is extensively partnered with GlaxoSmithKline and Janssen Sciences Ireland UC
and includes several vaccine candidates in Phase 2, as well as shingles and
malaria vaccines which have successfully completed Phase 3 clinical trials. For
more information, please visit www.agenusbio.com, or connect with the company on
Facebook, LinkedIn, Twitter and Google+.


Incyte Forward-Looking Statements

- 2 -
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




Except for the historical information set forth herein, the matters set forth in
this press release, including without limitation statements with respect to the
initial focus of the alliance, the potential benefits of the alliance and the
expectation that the first clinical trials under the alliance will be initiated
in 2016, contain predictions and estimates and are forward-looking statements
within the meaning of the "safe harbor" provisions of the Private Securities
Litigation Reform Act of 1995. These forward-looking statements are based on
Incyte's current expectations and subject to risks and uncertainties that may
cause actual results to differ materially, including the high degree of risk
associated with drug development, results of further research and development,
unanticipated delays, other market or economic factors and technological
advances, regulatory approval of the transaction and other risks detailed from
time to time in Incyte's filings with the Securities and Exchange Commission,
including its Quarterly Report on Form 10-Q for the quarter ended September 30,
2014. Incyte disclaims any intent or obligation to update these forward-looking
statements.
Agenus Forward-Looking Statements
This press release contains forward-looking statements that are made pursuant to
the safe harbor provisions of the federal securities laws, including statements
regarding the initial focus of the alliance between Agenus and Incyte, the
potential benefits of the alliance and the expectation that the first clinical
trials under the alliance will be initiated in 2016. These forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those projected. These risks and uncertainties
include, among others, regulatory approval of the transaction, unanticipated
delays and other market or economic factors, as well as the factors described
under the Risk Factors section of our most recently filed Quarterly Report on
Form 10-Q with the Securities and Exchange Commission. Agenus cautions investors
not to place considerable reliance on the forward-looking statements contained
in this release. These statements speak only as of the date of this press
release, and Agenus undertakes no obligation to update or revise the statements,
other than to the extent required by law. All forward-looking statements are
expressly qualified in their entirety by this cautionary statement.
Incyte Contact:
Pamela M. Murphy
Vice President, Investor Relations & Corporate Communications
302/498 6944
Agenus Contact:
Media:
Brad Miles / BMC Communications
646/513-3125
bmiles@bmccommunications.com


Investors:
Andrea Rabney / Argot Partners
212/600-1902
andrea@argotpartners.com


# # #







- 3 -
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




SCHEDULE 1.56
[**]


[**]





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




SCHEDULE 4.1
PRELIMINARY ACTION PLAN




[see attached]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------






[**]



- 2 -
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




SCHEDULE 7.1
ALLOCATION OF LICENSE FEE




[**]





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------




SCHEDULE 12.2
EXPERT DECISION
1.
Selection of Expert and Submission of Positions. The Parties shall select and
agree upon a mutually acceptable independent Third Party expert who is neutral,
disinterested and impartial, and has experience relevant to the evaluation of
biotechnology industry collaboration agreements (the “Expert”). If the Parties
are unable to mutually agree upon an Expert within [**] following the initiation
of these expert decision procedures, then upon request by either Party, the
Expert shall be an arbitrator appointed by Judicial and Mediation Services
(“JAMS”). Once the Expert has been selected, each Party shall within [**]
following selection of the Expert provide the Expert and the other Party with a
written report setting forth its position with respect to the substance of the
dispute and may submit a revised or updated report and position to the Expert
within [**] of receiving the other Party’s report. If so requested by the
Expert, each Party shall make oral submissions to the Expert based on such
Party’s written report, and each Party shall have the right to be present during
any such oral submissions.



2.
JAMS Supervision. In the event the Expert is a JAMS arbitrator selected by JAMS
as provided in this Schedule 12.2, the matter shall be conducted as a binding
arbitration in accordance with JAMS procedures, as modified by this Schedule
12.2 (including that the arbitrator shall adopt as his or her decision the
position of one Party or the other, as described below). In such event, the
arbitrator may retain a Third Party expert with experience relevant to the
evaluation of biotechnology industry collaboration agreements to assist in
rendering such decision, and the expenses of any such expert shall be shared by
the Parties as costs of the arbitration as provided in this Schedule 12.2.



3.
Determination by the Expert. The Expert shall, no later than [**] after the last
submission of the written reports and, if any, oral submissions, select one of
the Party’s positions as his or her final decision, and shall not have the
authority to modify either Party’s position or render any substantive decision
other than to so select the position of either Party as set forth in their
respective written report (as initially submitted, or as revised in accordance
with this Schedule 12.2, as applicable). The Parties agree that the decision of
the Expert shall be the sole, exclusive and binding remedy between them
regarding any such dispute referred to the Expert pursuant to Section 12.2 of
this Agreement, and the Expert’s decision shall become the decision of the
Parties or, if applicable, the JSC on the matter.



4.
Location; Costs. Unless otherwise mutually agreed upon by the Parties, the
in-person portion (if any) of such proceedings shall be conducted in New York,
New York. The Parties agree that they shall share equally the costs and fees of
the Expert in connection with any proceeding under this Schedule 12.2, including
the cost of the arbitration filing and hearing fees, the cost of any independent
expert retained by the arbitrator and the cost of the arbitrator and
administrative fees of JAMS, if applicable. Each Party shall bear its own costs
and attorneys’ and witnesses’ fees and associated costs and expenses incurred in
connection with any proceeding under this Schedule 12.2.


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

